EXECUTION COPY






CREDIT AGREEMENT

between

IDENTIVE GROUP, INC.,
as the Borrower

and

OPUS BANK,
as the Lender




$20,000,000 Senior Secured Credit Facilities



Dated as of March 31, 2014




--------------------------------------------------------------------------------

TABLE OF CONTENTS         Page    SECTION 1    DEFINITIONS AND ACCOUNTING TERMS 
  1  1.01.    Defined Terms    1  1.02.    Use of Certain Terms    21  1.03.   
Accounting Terms    22  1.04.    Rounding    22  1.05.    Exhibits and
Schedules    22  1.06.    References to Agreements and Laws    22  SECTION 2   
EXTENSION OF CREDIT    23  2.01.    Loans; Maximum Amounts    23  2.02.   
Prepayments    23  2.03.    Principal and Interest    25  2.04.    [Reserved]   
25  2.05.    Reduction or Termination of Commitments    25  2.06.    Computation
of Interest and Fees    26  2.07.    Making Payments    26  2.08.    Funding
Sources    26  2.09.    Collateral    26  SECTION 3    TAXES, YIELD PROTECTION
AND ILLEGALITY    26  3.01.    Taxes    26  3.02.    [Reserved]    28  3.03.   
Matters Applicable to all Requests for Compensation    28  3.04.    Survival   
28  SECTION 4    CONDITIONS PRECEDENT TO EXTENSION OF CREDIT    29  4.01.   
Conditions of Extension of Credit    29  4.02.    Conditions to Each Loan    31 
SECTION 5    REPRESENTATIONS AND WARRANTIES    31  5.01.    Existence and
Qualification; Power; Compliance with Laws    31  5.02.    Power; Authorization;
Enforceable Obligations    31  5.03.    No Legal Bar    32  5.04.    Financial
Statements; No Material Adverse Effect; Solvency    32    -i-


--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)         Page    5.05.    Litigation    33  5.06. 
  No Default    33  5.07.    Ownership of Property; Liens    33  5.08.    Taxes 
  33  5.09.    Margin Regulations; Investment Company Act    33  5.10.    ERISA
Compliance    33  5.11.    Intangible Assets    34  5.12.    Compliance With
Laws    34  5.13.    Environmental Compliance    34  5.14.    Insurance    34 
5.15.    Disclosure    34  5.16.    USA PATRIOT Act, Foreign Assets Control
Regulations, Etc    35  SECTION 6    AFFIRMATIVE COVENANTS    36  6.01.   
Financial Statements    36  6.02.    Certificates, Notices and Other
Information    37  6.03.    Payment of Taxes and Claims    38  6.04.   
Preservation of Existence    38  6.05.    Maintenance of Properties    38 
6.06.    Maintenance of Insurance    38  6.07.    Compliance With Laws    39 
6.08.    Inspection Rights    39  6.09.    Keeping of Records and Books of
Account    39  6.10.    Compliance with ERISA    39  6.11.    Compliance With
Agreements    40  6.12.    Special Provisions re Identive Smartag Pte. Ltd   
40  6.13.    Material Subsidiaries    40  6.14.    Use of Proceeds    41  6.15. 
  Post-Closing Requirement    41  6.16.    Deposit Accounts    41  6.17.   
Insurance    41    -ii-


--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)         Page    SECTION 7    NEGATIVE COVENANTS   
42  7.01.    Indebtedness    42  7.02.    Liens    43  7.03.    Fundamental
Changes    44  7.04.    Dispositions    45  7.05.    Investments    45  7.06.   
Restricted Payments    45  7.07.    ERISA    45  7.08.    Change in Nature of
Business    46  7.09.    Transactions with Affiliates    46  7.10.    Certain
Indebtedness Payments; Amendments to Documents    46  7.11.    Financial
Covenants    47  7.12.    Accounting Changes    47  7.13.    Organization
Documents    47  7.14.    Burdensome Agreements    47  SECTION 8    EVENTS OF
DEFAULT AND REMEDIES    47  8.01.    Events of Default    47  8.02.    Certain
Financial Covenant Defaults    49  8.03.    Remedies Upon Event of Default   
50  SECTION 9    MISCELLANEOUS    51  9.01.    Amendments; Consents    51 
9.02.    Transmission and Effectiveness of Communications and Signatures    51 
9.03.    Attorney Costs, Expenses and Taxes    52  9.04.    Binding Effect;
Assignment    52  9.05.    Set-off    53  9.06.    [Reserved]    53  9.07.   
[Reserved]    53  9.08.    No Waiver; Cumulative Remedies    53  9.09.    Usury 
  53  9.10.    Counterparts    54    -iii-


--------------------------------------------------------------------------------

    TABLE OF CONTENTS          (continued)              Page    9.11.   
Integration    54  9.12.    Nature of Lender’s Obligations    54  9.13.   
Survival of Representations and Warranties    54  9.14.    Indemnity by
Borrower    54  9.15.    Nonliability of Lender    55  9.16.    No Third Parties
Benefited    56  9.17.    Severability    56  9.18.    Confidentiality    56 
9.19.    Further Assurances    57  9.20.    Headings    57  9.21.    Time of the
Essence    57  9.22.    Governing Law    57  9.23.    Patriot Act Notification 
  57  9.24.    Entire Agreement    58  9.25.    Judicial Reference Waiver of
Jury Trial    58 


-iv-

--------------------------------------------------------------------------------



EXHIBITS

Forms of:




A      Form of Notice of Borrowing   B      Form of Compliance Certificate  

C-1    Form of Note (Term Loan)  C-2    Form of Note (Revolving Loans) 


D      Form of Warrant   E      Judicial Reference Waiver of Jury Trial   F     
Form of General Security Agreement   G      Form of Guaranty   H      Form of
Stock Pledge Agreement   I      Form of Intellectual Property Security Agreement
 



SCHEDULES




1.01      Debt to be Repaid   5.01      Subsidiaries   5.05      Litigation  
7.01      Existing Indebtedness and Liens   7.05      Existing Investments  
9.02      Lending Offices, Addresses for Notices  

--------------------------------------------------------------------------------



CREDIT AGREEMENT




     This CREDIT AGREEMENT is entered into as of March 31, 2014 (this
“Agreement”), by and between IDENTIVE GROUP, INC. a Delaware corporation
(“Borrower”), and OPUS BANK, a California commercial bank, as Lender (“Lender”).



RECITALS




     Borrower has requested that Lender provide various credit facilities and
Lender is willing to do so on the terms and conditions set forth herein.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

     “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the equity interests of a Person.

     “Adjusted Consolidated EBITDA” means, for any period, Consolidated EBITDA
for such period plus, the change to deferred revenue from the beginning of such
period to the end of such period.

     “Affiliate” means any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power (a) to vote 10% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.

     “Agreement” means this Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

     “Anti-Corruption Laws” mean the United States Foreign Corrupt Practices Act
of 1977and the U.K. Bribery Act 2010.

     “Anti-Money Laundering Laws” mean the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act, the U.S.

WEST\247698533.2

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




Money Laundering Control Act of 1986 and any other United States law or
regulation governing such activities.

     “Anti-Terrorism Order” means Executive Order No. 13224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 Fed. Reg. 49,079 (2001), as amended.

     “Asset Coverage Ratio” means, for any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, the ratio of (a) the sum of (i)
Cash held in (A) the Designated Deposit Account and (B) any Cash held in any
account at Union Bank (so long as such account(s) and Cash are subject to a
Deposit Account Control Agreement) and (ii) Eligible Receivables, as of such
date to (b) Indebtedness outstanding under this Agreement as of such date.

     “Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor),
sale and leaseback, assignment, conveyance, transfer or other disposition to, or
any exchange of property with, any Person (other than Borrower or any
Subsidiary), in one transaction or a series of transactions, of all or any part
of Borrower or any of its Domestic Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including, without
limitation, the Equity Securities of any Subsidiaries, other than (i) inventory
or other assets (including Cash or Cash Equivalents) sold, transferred or
otherwise disposed of in the ordinary course of business consistent with past
practice, (ii) sales of other assets for aggregate consideration of less than
$500,000 with respect to any transaction or series of related transactions and
less than $1,000,000 in the aggregate during any fiscal year, (iii) leases,
subleases, licenses and sublicenses, each to the extent entered into in the
ordinary course of business and (iv) transactions permitted by Section 7.04(a)
and Section 7.04(b).

     “Attorney Costs” means and includes all reasonable attorneys’ and other
fees and disbursements of any law firm or other external counsel.

     “Blocked Person” means any (i) OFAC Listed Person, (ii) agent, department,
or instrumentality of, or any Person otherwise beneficially owned by, controlled
by or acted on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) Person otherwise blocked, subject to
sanctions under or engaged in any activity in violation of any U.S. Economic
Sanctions.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

     “Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banks in New York, New York, San Francisco,
California or Irvine, California are generally authorized or obligated, by law
or executive order, to close.

     “Capital Leases” means any and all leases under which certain obligations
are required to be capitalized on the books of a lessee in accordance with GAAP.

-2-

--------------------------------------------------------------------------------

Identive Group, Inc. Credit Agreement

“Cash” or “Cash Equivalents” means assets properly classified as “marketable

securities”, “cash”, “cash equivalents” or “short term investments” under GAAP.

     “Change of Control” means the direct or indirect acquisition by any person
(as such term is used in Section 13(d) and Section 14(d)(2) of the Exchange Act,
but excluding any employee benefit plan of Borrower or its Subsidiaries, or any
person or entity acting it its capacity as trustee, agent or other fiduciary or
administrator of any such plan) or related persons constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act), of (a) beneficial ownership
of the issued and outstanding shares of voting stock or similar equity interest
of Borrower, the result of which acquisition is that such person or group
possesses in excess of 50% of the combined voting power of all then-issued and
outstanding voting stock of Borrower, or (b) the power to elect, appoint, or
cause the election or appointment of at least a majority of the members of the
board of directors of Borrower.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment



Act.




     “Closing Date” means the date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.

     “Collateral” means all assets of the Borrower and the Guarantors in which a
Lien has been granted to the Lender pursuant to the Collateral Documents to
secure the payment and performance of the Obligations.

“Collateral Documents” has the meaning set forth in Section 2.09.

     “Commitment” means the Revolving Loan Commitment or the Term Loan
Commitment, as the context requires.

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Senior Officer of Borrower.

     “Consolidated EBITDA” means the sum of the following, provided that the
items contained in (b) through (j) below shall be added to (a) only to the
extent they have been deducted in calculating, and therefore form no portion of,
Consolidated Net Income:

     (a) Consolidated Net Income, provided that there shall be excluded from
such Consolidated Net Income the following: (i) all gains and all losses
realized by Borrower and its Subsidiaries upon the sale or other disposition
(including, without limitation, pursuant to sale and leaseback transactions) of
property or assets that are not sold or otherwise disposed of in the ordinary
course of business, or pursuant to the sale of any capital stock held by
Borrower or any Subsidiary; (ii) all items of gain or income that are properly
classified as extraordinary in accordance with GAAP or are unusual or
non-recurring and (iii) all expenses and losses that are properly classified as
extraordinary in accordance with GAAP or are unusual or non-recurring; and

-3-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




(b)      Consolidated Interest Charges; and   (c)      The amount of Taxes,
based on or measured by income, used or included  

in the determination of such Consolidated Net Income; and

     (d) The amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, including any impairment of
intangible/goodwill as defined under Financial Accounting Standards Board
Accounting Standards Codification 350, 360-10 or 360-20; and

     (e) All non-cash charges and expenses, including expenses related to the
impairment of goodwill, exercise of employee stock option plans and any
incremental non-cash charges or reduction in revenue as a result of any purchase
accounting adjustments recorded as a result of acquisitions; and

     (f) to the extent actually reimbursed, expenses during such period that are
covered by indemnification provisions in any agreement entered into by Borrower
or a Subsidiary in connection with a Permitted Acquisition, provided, that such
expenses shall not exceed $1,000,000 in the aggregate during the term of this
Agreement; and

     (g) costs, fees, expenses and charges made related to any Permitted
Acquisition (whether or not consummated), any equity or Subordinated Debt
issuance made to unrelated third parties through the capital markets, and any
Permitted Disposition to an unrelated third party (in each case, if permitted by
this Agreement and whether or not such transaction is consummated); and

     (h) all losses during such period resulting from the Disposition of any
asset of Borrower or any Subsidiary outside the ordinary course of business, to
the extent permitted by this Agreement; and

     (i) to the extent not capitalized, the documented fees and expenses
incurred during such period in connection with corporate or tax restructuring or
reorganization activities; and

     (j) to the extent not capitalized, all documented fees and expenses
incurred in connection with the Loan Documents.

     “Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, fees, charges and related expenses payable by Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
payable by Borrower and its Subsidiaries with respect to such period under
Capital Leases that is treated as interest in accordance with GAAP.

     “Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries determined in accordance with GAAP.

-4-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     “Consolidated Tangible Net Worth” means, as of any date of determination,
for Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
of Borrower and its Subsidiaries on that date minus the Intangible Assets of
Borrower and its Subsidiaries on that date.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

“Debt to be Repaid” means the Indebtedness listed on Schedule 1.01.

     “Default” means any event that has occurred and is in a cure period and
which if not cured or waived on or before the end of such cure period will be an
Event of Default.

     “Default Rate” means, with respect to any Loan, the Interest Rate, plus
5.0% per annum, in each case to the fullest extent permitted by applicable Laws.

     “Deposit Account Control Agreements” means, if any, the respective Deposit
Account Control Agreements (satisfactory to Lender) entered into among Borrower
or a Subsidiary, as customer, and Lender, as secured party, and any depository
institutions at which Borrower or such Subsidiary maintains deposit accounts
from time to time (other than Lender).

     “Designated Deposit Account” means a deposit account maintained by Borrower
with the Lender, as from time to time designated by Borrower to Lender by
Requisite Notice. As of the Closing Date the Designated Deposit Account is Opus
Bank account number [***].

     “Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal with or without
recourse of any notes or accounts receivable or any rights and claims associated
therewith.

“Dollar” and “$” means lawful money of the United States of America.

     “Domestic Subsidiary” means any Subsidiary of the Borrower or any other
Loan Party that is organized under the laws of the United States of America, any
state or territory thereof, or the District of Columbia.

     “Eligible Receivables” means with respect to the Borrower (and Identive
GmbH and Identive Smartag Pte. Ltd.), as of any date of determination, subject
to modification by the Lender in its reasonable discretion based upon the
results of a field audit, the face value of each account (as used in this
definition, each such account, an “Account”) arising out of any contract or
agreement which is a bona fide, non-contingent, existing obligation of the named
account debtor

-5-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




thereunder (as used in this definition, and with respect to each individual
contract or agreement, an “Account Debtor”, and includes, without limitation, to
the extent the same constitute an asset under GAAP, amounts due from credit card
processors, regardless of whether the same are otherwise not broken out by
Account Debtor) actually and absolutely owing to the Borrower (and Identive GmbH
and Identive Smartag Pte. Ltd.) and arising from the sale and delivery of
merchandise or the rendering of services to such Account Debtor in the ordinary
course of the Borrower’s (and Identive Group GmbH’s and Identive Smartag Pte.
Ltd.’s) business as presently conducted for which the Account Debtor has been
billed and such Account satisfies and continues to satisfy the following
requirements:

     (i) the Account is evidenced by an invoice that has not remained unpaid for
a period exceeding ninety (90) days or more beyond the invoice date of the
invoice;

     (ii) the Account is not due from an Account Debtor whose debt on Accounts
that are unpaid for a period exceeding ninety (90) days or more after the
invoice date of the respective invoices exceeds twenty-five percent (25%) of
such Account Debtor’s total debt to the Borrower (and Identive GmbH and Identive
Smartag Pte. Ltd.);

     (iii) the Account is a valid, legally enforceable obligation of the Account
Debtor and no offset (including, without limitation, discounts, advertising
allowances, counterclaims or contra accounts) or other defense on the part of
such Account Debtor or any claim on the part of such Account Debtor denying
liability thereunder has been asserted; provided, however, that if the Account
is subject to any such offset, defense or claim, or any inventory related
thereto has been returned, such account shall not be an Eligible Receivable only
to the extent of the maximum amount of such offset, defense, claim or return and
the balance of such Account, if it otherwise represents a valid, uncontested and
legally enforceable obligation of the Account Debtor and meets all of the other
criteria for eligibility set forth herein, shall be considered an Eligible
Receivable;

     (iv) the services have been performed or the subject merchandise has been
shipped or delivered on open Account to the named Account Debtor on an absolute
sale basis and not on a bill-and-hold, consignment, on approval or subject to
any other repurchase or return agreement and no material part of the subject
goods has been returned;

     (v) the Account does not represent a pre-billing, prepaid deposit,
retention billing or progress billing;

     (vi) other than pursuant to the Security Documents, the Account is not
subject to any Lien or security interest whatsoever;

    (vii)    the Account is not evidenced by chattel paper or an instrument of
any  kind;              (viii)    the Account has not been turned over to any
Person for collection;      (ix)    the Account is not owing by an Account
Debtor that shall have failed to 


pay twenty-five percent (25%) or more of all Accounts owed by such Account
Debtor to

-6-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




the Borrower (and Identive GmbH and Identive Smartag Pte. Ltd.) within the
period set forth in (ii) above or who has become insolvent or is the subject of
any bankruptcy, arrangement, reorganization proceedings or other proceedings for
relief of debtors;

     (x) the Account is not owing by an Account Debtor that (A) is an Affiliate
of the Borrower (or Identive GmbH or Identive Smartag Pte. Ltd.), (B) is a
Governmental Authority (except to the extent that Borrower has complied with the
Federal Assignment of Claims Act of 1940, as amended, or analogous state
statutes, in a manner reasonably satisfactory to Lender) or (C) except to the
extent approved by Lender in its sole discretion, is organized under the laws
of, or has its principal place of business outside, the United States of America
or Canada or any state or any province thereof; and

     (xi) unless previously agreed to by the Lender in writing, the aggregate
amount of Accounts payable by the Account Debtor of the Account does not
constitute more than 30% of all Accounts of Borrower (and Identive GmbH and
Identive Smartag Pte. Ltd.).

     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA, maintained or contributed to by Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

     “Environmental Laws” mean all Laws relating to environmental, health,
safety and land use matters applicable to any property of Borrower or any
Subsidiary.

     “Equity Securities” or “Equity Security” of any Person means (a) all common
stock, preferred stock, participations, shares, partnership interests or other
equity interests in such Person (regardless of how designated and whether or not
voting or non-voting) and (b) all warrants, options and other rights to acquire
any of the foregoing, other than convertible debt securities which have not been
converted into common stock, preferred stock, participations, shares,
partnership interests or other equity interests in any such Person.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor Federal statute.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Sections 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the

-7-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.

“Event of Default” means any of the events specified in Section 8.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor federal statute.

     “First Tier Foreign Subsidiary” means, at any date of determination, each
foreign Material Subsidiary in which Borrower or any of its Domestic
Subsidiaries owns directly more than 50%, in the aggregate, of the capital stock
of such Subsidiary. For the avoidance of doubt, as of the date hereof, Identive
GmbH, shall be a First Tier Foreign Subsidiary.

     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP, provided that, until so amended, (a) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide to Lender financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

     “General Security Agreement” means that certain Security Agreement
(Personal Property), substantially in the form of Exhibit F, dated as of the
date hereof, between Borrower (and, as the case may be, each Guarantor), as
Debtor(s), and Lender, as Secured Party, securing the Obligations of Borrower
(and, as the case may be, the obligations of each Guarantor), as the same may
from time to time be amended, modified or supplemented.

     “Governmental Authority” means (a) any international, foreign, federal,
state, county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, or (c) any court,
administrative tribunal or public utility.

     “Guarantor” means each domestic Material Subsidiary in existence on the
date hereof (as set forth on Schedule 5.01 hereof), including, without
limitation, Hirsch Electronics LLC and idOnDemand, Inc., and thereafter any
Person that may from time to time deliver a Guaranty hereafter pursuant to the
terms of Section 6.13 hereof.

     “Guaranty” means each of those certain Guaranties, substantially in the
form of Exhibit G, from each Guarantor in favor of the Lender, together with any
other Guaranty executed

-8-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




pursuant to the terms of Section 6.13 hereof, as the same may from time to time
be amended, modified or supplemented.

     “Guaranty Obligation” means, as to any Person, any (a) guaranty by such
Person of Indebtedness of, or other obligation payable or performable by, any
other Person or (b) assurance, agreement, letter of responsibility, letter of
awareness, undertaking or arrangement given by such Person to an obligee of any
other Person with respect to the payment or performance of an obligation by, or
the financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature, in each
such case, given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term “Guaranty Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, covered by such Guaranty Obligation or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the Person in good faith.

     “Hazardous Substance” means any substance, material or waste, including
asbestos and petroleum (including crude oil or any fraction thereof), which is
or becomes designated, classified or regulated as “toxic,” “hazardous,” a
“pollutant” or similar designation under any Laws.

     “Indebtedness” means, as to any Person at any date of determination, all
items which would, in conformity with GAAP, be classified as liabilities on a
balance sheet of such Person as at such date, including:

     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments;

     (b) any direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), banker’s acceptances, bank
guaranties, surety bonds and similar instruments;

     (c) whether or not so included as liabilities in accordance with GAAP but
excluding any portion thereof which would be accounted for as interest under
GAAP, net obligations under any Swap Contract in an amount equal to (i) if such
Swap Contract has been closed out, the termination value thereof, or (ii) if
such Swap Contract has not been closed out, the mark-to-market value thereof
determined on the basis of readily available quotations provided by any
recognized dealer in such Swap Contract;

     (d) whether or not so included as liabilities in accordance with GAAP and
whether with or without recourse, all obligations of such Person to pay the
deferred purchase price of property or services (if such deferral is greater
than 180 days), and

-9-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements);

     (e) Capital Leases in an amount of the capitalized lease liability
appearing on Borrower’s financial statements delivered in accordance with
Sections 6.01(a) and (b) of this Agreement;

     (f) the principal component or liquidation preference of all Equity
Securities of such Person and which by the terms thereof could at any time prior
to the Maturity Date (at the request of the holders thereof or otherwise) be
subject to mandatory sinking fund payments, mandatory redemption or other
acceleration; and

     (g) all Guaranty Obligations of such Person in respect of any of the
foregoing obligations of any other Person;

provided that for all purposes of this Agreement, Indebtedness shall exclude (i)
trade and other accounts payable in the ordinary course of business in
accordance with customary trade terms (including ordinary course obligations
charged to corporate credit cards) and which are not overdue for a period of
more than ninety (90) days (unless contested in good faith by Borrower or any
Subsidiary), (ii) deferred Taxes, and (iii) accrued interest and expenses,
except to the extent capitalized.

     For all purposes of this Agreement, the Indebtedness of any Person shall
include, at any such time as such partnership or joint venture is not Solvent,
the Indebtedness of any partnership or joint venture (to the extent the joint
venture is a legal entity where the venture members have pass-through liability
for all of the debts of the joint venture) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person (subject to customary recourse exceptions acceptable
to Lender).

“Indemnified Liabilities” has the meaning set forth in Section 9.14.

“Indemnitees” has the meaning set forth in Section 9.14.

     “Intangible Assets” means assets that are required to be disclosed as
intangible assets in accordance with GAAP on Borrower’s balance sheet, including
customer lists, goodwill, computer software, copyrights, trade names,
trade-marks, patents, unamortized deferred charges, unamortized debt discount
and capitalized research and development costs.

     “Intellectual Property Security Agreement” means that certain Intellectual
Property Security Agreement dated as of the date hereof, entered into by
Borrower (and, as the case may be, each Guarantor), as Debtor(s), and Lender, as
Secured Party, securing the Obligations of Borrower (and, as the case may be,
the obligations of each Guarantor), as the same may from time to time be
amended, modified or supplemented.

     “Interest Rate” means a fluctuating rate per annum equal to the higher of
(a) the rate of interest in effect for such day as publicly announced from time
to time by the Wall Street Journal

-10-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




as its “prime rate” (or the average prime rate if a high and a low prime rate
are therein reported) plus 2.75% and (b) 6.00%.

     “Investment” means, as to any Person, any investment by such Person,
whether by means of the purchase or other acquisition of stock or other
securities of any other Person or by means of a loan, creating a debt, capital
contribution, guaranty or other debt or equity participation or interest in any
other Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

     “knowledge” means, when referring to the “knowledge” of any Person or any
similar phrase or qualification based on knowledge or awareness with respect to
such Person, (i) the actual knowledge of such Person, and (ii) the knowledge
that any such Person, as a reasonably prudent business person, would have
obtained in the conduct of his or her business.

“Landlord’s Agreement” has the meaning set forth in Section 6.15.

     “Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each lender from time to time party hereto.

     “Lending Office” means the office or offices of Lender described as such on
Schedule 9.02, or such other office or offices as Lender may from time to time
notify Borrower.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement (including in the nature of, cash collateral accounts or security
interests), encumbrance, lien (statutory or other), fixed or floating charge, or
other security interest of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable Laws
of any jurisdiction), including the interest of a purchaser of accounts
receivable.

“Loan(s)” means a Revolving Loan and/or the Term Loan, as the context requires.

     “Loan Documents” means this Agreement, each Notice of Borrowing, each Note,
each Guaranty, the General Security Agreement, any Landlord’s Agreement, the
Stock Pledge Agreement, the Intellectual Property Security Agreement, the
Perfection Certificate, the Deposit Account Control Agreements, the Securities
Account Control Agreements, any other Collateral Document, the Warrants, each
certificate, each fee letter, and each other instrument or

-11-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




agreement from time to time executed by Borrower or any of its Subsidiaries or
any Senior Officer and delivered in connection with this Agreement.

     “Loan Parties” means the Borrower and each Subsidiary of the Borrower that
is party to a Loan Document.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

     “Material Adverse Effect” means any set of circumstances or events which
(a) has any material adverse effect upon the validity or enforceability of any
Loan Document, (b) is material and adverse to the financial condition, business,
assets or operations of Borrower and its Subsidiaries taken as a whole, (c) has
any material adverse effect upon the value or condition of the collateral under
the General Security Agreement, the Intellectual Property Security Agreement,
the Stock Pledge Agreement, the Deposit Account Control Agreements or the
Securities Account Control Agreements, or (d) materially impairs the ability of
Borrower or any Subsidiary to perform its Obligations.

     “Material Lease” means any lease entered into by Borrower or any Subsidiary
after the Closing Date for premises in excess of 25,000 square feet.

     “Material Subsidiaries” means each Subsidiary of Borrower which has assets
with a total book value greater than 10% of the consolidated total assets of
Borrower and its Subsidiaries, determined as of the end of the fiscal quarter
immediately preceding the date of determination.

     “Maturity Date” means March 31, 2017, or such earlier date upon which the
Commitments may be accelerated in accordance with the terms of this Agreement.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA.

     “Net Asset Sales Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) Cash payments (including any Cash or Cash Equivalents received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Borrower or any of its
Subsidiaries from such Asset Sale, minus (ii) any direct costs incurred in
connection with such Asset Sale, including (a) income, gains or transfer Taxes
payable by the seller as a result of any gain recognized in connection with such
Asset Sale, (b) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Borrower or any of its
Subsidiaries in connection with such Asset Sale.

     “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any
Cash (or Cash Equivalents) payments or proceeds received by Borrower or any of
its Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Borrower or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to

-12-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




a purchaser with such power under threat of such a taking, minus (ii) (a) any
costs incurred by Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Borrower or such Subsidiary in respect
thereof, and (b) any costs incurred in connection with any sale of such assets
as referred to in clause (i)(b) of this definition, including income, gains or
transfer Taxes payable as a result of any gain recognized in connection
therewith.

     “Note” means a promissory note made by Borrower in favor of Lender
evidencing Loans made by Lender, substantially in the form of Exhibit C-1 or
C-2, as applicable (collectively, the

“Notes”).

“Notice of Borrowing” has the meaning set forth in Section 4.02(a).

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower and its Subsidiaries arising under any Loan
Document (other than the Warrant), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest that accrues after the
commencement of any proceeding under any Debtor Relief Laws by or against
Borrower or any Subsidiary or Affiliate of Borrower.

     “OFAC” means the Office of Foreign Assets Control, United States Department
of the Treasury.

“OFAC Listed Person” means any Person whose name appears on the SDN List.

     “OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Opus Bank” means Opus Bank, a California commercial bank.



  “Ordinary Course Dispositions” means:




(a)      Dispositions of inventory in the ordinary course of business;   (b)   
  Dispositions of damaged, obsolete, surplus or worn out property in the  



  ordinary course of business;




     (c) Dispositions of non-exclusive licenses and similar arrangements for the
use of property of Borrower or any Subsidiary in the ordinary course of business
and other licenses that may be exclusive in one or more respects but do not
result in a legal transfer of title to the licensed property;

     (d) Dispositions of assets or property by any Subsidiary of Borrower to
Borrower or by any Subsidiary to any other Subsidiary; provided, that if the
Subsidiary making such Disposition is a Loan Party or First Tier Foreign
Subsidiary, then such Disposition shall be to another Loan Party or First Tier
Foreign Subsidiary, as the case may be and provided, further that, after giving
effect to such disposition, the Loan Parties shall be in compliance with Section
6.13 hereof; and

-13-

--------------------------------------------------------------------------------

Identive Group, Inc.                            Credit Agreement               
                         (e)    Dispositions    which    constitute    the   
making    or    liquidating of Permitted 


Investments, provided that Borrower is in compliance with Section 6.16.



  “Ordinary Course Indebtedness” means:




     (a) Guaranty Obligations of Borrower or any of its Subsidiaries guarantying
Indebtedness otherwise permitted hereunder of Borrower or any Subsidiary of
Borrower or guarantying real or personal property lease obligations, trade debt
accrued interest and expenses and deferred Taxes of Subsidiaries (to the extent
such obligations are not “Indebtedness”);

     (b) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds or from the endorsement of instruments for
collection in the ordinary course of Borrower’s or any Subsidiary’s business;

     (c) Indebtedness of Borrower or any of its Subsidiaries with respect to
surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business;

(d)      Indebtedness corresponding to Ordinary Course Investments;   (e)     
reimbursement obligations in connection with letters of credit that are  

secured by cash or cash equivalents and issued on behalf of a Borrower or a
Subsidiary thereof in an amount not to exceed $500,000 at any time outstanding;

     (f) Indebtedness arising in connection with Swap Contracts in the ordinary
course of business and not for speculative purposes; and

     (g) Indebtedness with respect to cash deposited by customers to obtain the
right to delivery of future goods or services; provided, however, that all such
cash deposits are held in an account pursuant to Section 6.16.

“Ordinary Course Investments” means Investments consisting of:

     (a) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and having
a rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or
Moody’s Investors Service, Inc., (iii) certificates of deposit maturing no more
than one (1) year from the date of investment therein issued by Lender and (iv)
Lender’s money market accounts;

     (b) Investments in other assets properly classified as “marketable
securities” or “Cash” or “Cash Equivalents”, and which conform to the investment
policies adopted by the Board of Directors of Borrower from time to time;

     (c) Investments in the ordinary course of business consisting of
cash-in-advance payments, prepaid royalties, notes receivable, and other
deposits or credit obligations required by or to customers, suppliers, vendors
and service providers that are

-14-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




not Affiliates of Borrower and any Investments received in satisfaction or
partial satisfaction thereof; provided that this clause (c) shall not apply to
Investments of Borrower in any Subsidiary;

(d)      Guaranty Obligations permitted by Section 7.01;   (e)      advances to
officers, directors and employees of Borrower and its  

Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

     (f) Investments of any Subsidiary existing at the time it becomes a
Subsidiary of Borrower, provided that such Investments were not made in
anticipation of such Person becoming a Subsidiary of Borrower;

     (g) Investments in the ordinary course of business in by Borrower in
Subsidiaries, and Investments by Subsidiaries in other Subsidiaries or in
Borrower;

(h)      Investments accepted in connection with Permitted Dispositions; and  
(i)      Investments (including debt obligations) received in connection with
the  

bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s or its Subsidiaries’ business.



  “Ordinary Course Liens” means:




(a)      Liens pursuant to any Loan Document;   (b)      Liens for Taxes not yet
delinquent or which are being contested in good  

faith and by appropriate proceedings, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

     (c) carriers’, warehousemen’s, mechanics’, materialman’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than sixty (60) days or which are being
contested in good faith and by appropriate proceedings, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

     (d) pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security legislation;

     (e) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

     (f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which

-15-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of any
Person;

     (g) attachment, judgment or other similar Liens arising in connection with
litigation or other legal proceedings (and not otherwise constituting an Event
of Default hereunder) in the ordinary course of business that is currently being
contested in good faith by appropriate proceedings, adequate reserves have been
set aside therefor, and no material property is subject to a material risk of
loss or forfeiture;

     (h) Liens arising from leasehold interests in leases or subleases; the
rights of licensors under licenses under which Borrower or a Subsidiary is the
licensee, and licenses granted in the ordinary course of business and not
interfering in any material respect with the business of the licensor;

     (i) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of Borrower’s and its Subsidiaries’
businesses that are promptly paid on or before the date they become due;

     (j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Borrower
in excess of those set forth by regulations promulgated by the Federal Reserve
Board, and (ii) such deposit account is not intended by Borrower or any
Subsidiary to provide collateral to the depository institution;

     (k) Liens on insurance proceeds in favor of insurance companies with
respect to the financing of insurance premiums that are promptly paid on or
before they become due and provided, that such Liens extend only to such
insurance proceeds and not to any other property or assets;

     (l) Liens on cash and cash equivalents securing Indebtedness with respect
to (i) letters of credit permitted under clause (f) of the definition of
Ordinary Course Indebtedness or (ii) corporate credit cards otherwise permitted
under Section 7.01(j);

     (m) Rights of vendors or lessors under conditional sale agreements or other
title retention agreements arising in the ordinary course of business; and

     (n) purported Liens evidenced by the filing of UCC precautionary financing
statements relating to operating leases entered into in the ordinary course of
business and not otherwise prohibited under this Agreement.

     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership or joint venture agreement and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation

-16-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




with the secretary of state or other department in the state of its formation,
in each case as amended from time to time.

     “Outstanding Obligations” means, as of any date, and giving effect to all
payments, repayments and prepayments made on such date, the aggregate
outstanding Obligations.

     “Payment Date” means, the first day of each calendar month and the Maturity
Date; provided, further, that interest accruing at the Default Rate shall be
payable from time to time upon demand of Lender.

     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto established under ERISA.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

     “Perfection Certificate” means that certain Perfection Certificate dated as
of the date hereof executed by Borrower.

     “Permitted Acquisition” means any Acquisition, so long as: (a) at least
twenty (20) days prior to the consummation of such Acquisition, Borrower shall
have delivered to Lender (i) notice of such Acquisition, and (ii) a description
of the terms of such Acquisition (including without limitation, the purchase
price and method and structure of payment thereof); (b) Borrower provides to
Lender evidence satisfactory to Lender that such Acquisition is accretive to
Consolidated EBITDA (as measured on a trailing twelve month basis) and
consistent with the terms of the Borrower’s business plan; (c) in the case of an
Acquisition of another Person formed under the laws of a jurisdiction other than
the United States of America, (i) the consideration for the purchase price of
such Acquisition consists solely of equity interests of Borrower, (ii) the board
of directors (or other comparable governing body) of such other Person shall
have duly approved such Acquisition, and (iii) if such entity becomes a First
Tier Foreign Subsidiary then such entity’s parent pledges sixty-five percent
(65%) of such entity’s equity interest to Lender and shall have otherwise
complied with the requirements of Section 6.13(b) hereof; (d) in the case of an
Acquisition of a Person formed under the laws of one of the states of the United
States of America, (i) the board of directors (or other comparable governing
body) of such other Person shall have duly approved such Acquisition, (ii) such
entity enters into a joinder agreement and becomes a Guarantor under this
Agreement, (iii) such entity’s parent entity pledges one hundred percent (100%)
of such entity’s equity interest and (iv) such entity shall have otherwise
complied with the requirements of Section 6.13(a) hereof; (e) no Default or
Event of Default exists immediately prior to, or would exist immediately after
giving effect to, such Acquisition; (f) the representations and warranties made
or deemed made by the Loan Parties under the Loan Documents, shall be true and
correct in all material respects on and as of the date of such Acquisition and
after giving effect thereto with the same force and effect as if made on and as
of such date; (g) such Acquisition is consummated in accordance with applicable
law; (h) the

-17-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




purchase price of such Permitted Acquisition is no more than $15,000,000
individually and no more than $45,000,000 in the aggregate during the term of
this Agreement; provided, that Lender shall not unreasonably withhold reasonably
requested increases to the purchase price amounts set forth in this clause (h);
(i) after giving effect to and the consummation of such Acquisition, the Loan
Parties are in pro forma compliance with Section 7.11 hereof and (j) Borrower
has delivered to Lender at closing of the Permitted Acquisition a certificate of
Borrower’s Chief Executive Officer or Chief Financial Officer certifying to
compliance with clauses (b) through (i) above.

“Permitted Indebtedness” has the meaning specified in Section 7.01. “Permitted
Investments” has the meaning specified in Section 7.05. “Permitted Liens” has
the meaning specified in Section 7.02. “Permitted Merger” the meaning specified
in Section 7.03.

     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
Governmental Authority.

     “Plan” means any employee benefit plan maintained or contributed to by
Borrower or by any trade or business (whether or not incorporated) under common
control with Borrower as defined in Section 4001(b) of ERISA and insured by the
Pension Benefit Guaranty Corporation under Title IV of ERISA.



  “PT” means Pacific Time.




     “Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, a withdrawal from a Plan described in
Section 4063 of ERISA, or a cessation of operations described in Section 4062(e)
of ERISA.

     “Requisite Notice” means, unless otherwise provided herein, irrevocable
written notice to the intended recipient. Such notices shall be (i) delivered to
such recipient at the address or telephone number specified on Schedule 9.02 or
as otherwise designated by such recipient by Requisite Notice to Lender, and
(ii) if made by Borrower, given or made by a Senior Officer of Borrower. Any
written notice delivered in connection with any Loan Document shall be in the
form, if any, prescribed herein or therein. Any notice sent by other than
hardcopy shall be promptly confirmed by a telephone call to the recipient and,
if requested by Lender, by a manually-signed hardcopy thereof.

     “Requisite Time” means, with respect to any of the actions listed below,
the time and date set forth below opposite such action:

Borrowing or prepayment of a    8:00 a.m. PT    Same date as such Borrowing or 
Loan        prepayment 


-18-

--------------------------------------------------------------------------------

Identive Group, Inc.                                             Credit
Agreement 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Payments by Borrower to Lender    11:00    a.m. PT    On date payment is due 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Voluntary reduction in or    10:00    a.m. PT    Three Business Days prior to 
termination of Commitment            such reduction or termination 




  “Restricted Payment” means:




     (a) the declaration or payment of any dividend or distribution by Borrower
or any Subsidiary, either in cash, securities or other property, on any shares
of Equity Securities of any class of Borrower or any Subsidiary, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Equity Securities; and

     (b) any other payment or distribution by Borrower or any Subsidiary in
respect of its Equity Securities, either directly or indirectly.

“Revolving Loan” has the meaning specified in Section 2.01(b).

     “Revolving Loan Commitment” means the commitment of the Lender to make
Revolving Loans in an aggregate outstanding amount not to exceed $10,000,000, as
such amount may be reduced from time to time pursuant to Section 2.05.

“Sanctioned Country” means a country subject to any OFAC Sanctions Program.

     “SDN List” means the list of Special Designated Nationals and Blocked
Persons published by OFAC. The SDN List is available at
http://www.treasury.gov/sdn.

     “Securities Account Control Agreements” means the respective Securities
Account Control Agreements entered into among Borrower or a Subsidiary, as
customer, the Lender, as secured party, and any account holder with whom
Borrower or such Subsidiary maintains securities accounts from time to time.

     “Security Documents” means the General Security Agreement, the Intellectual
Property Security Agreement, the Stock Pledge Agreement, the Deposit Account
Control Agreements, the Securities Account Control Agreements and each Guaranty
and any other security agreements executed in connection with this Agreement
which recite that they secure all or a portion of the Obligations.

     “Senior Indebtedness” means, at any time, the aggregate outstanding amount
of all Indebtedness of Borrower and its Subsidiaries at such time, other than
(a) the 1994 Settlement Agreement and (b) other Indebtedness that is expressly
subordinated to the Indebtedness under the Loan Documents.

     “Senior Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Senior Indebtedness on such date to (b) Adjusted Consolidated
EBITDA for the period of the trailing twelve fiscal months ending on such date;
provided, however, that with respect to each of the fiscal quarters ending on
March 31, 2015, June 30, 2015 and September 30, 2015 Adjusted

-19-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




Consolidated EBITDA for such period shall be calculated on an annualized basis
using data from the respective preceding fiscal quarter, two (2) preceding
fiscal quarters, three (3) preceding fiscal quarters, and four (4) preceding
fiscal quarters, respectively.

     “Senior Officer” means, with respect to Borrower and any Subsidiary, any
chief executive officer, the chief financial officer, the chief operating
officer or the treasurer of Borrower or such Subsidiary and any other Person
reasonably designated in writing as a “Senior Officer” by Borrower or such
Subsidiary.

     “Shareholders’ Equity” means, as of any date of determination for Borrower
and its Subsidiaries on a consolidated basis, shareholders’ equity as of that
date determined in accordance with GAAP.

     “Solvent” means, as to any Person at any time, that (i) the fair value of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of the Bankruptcy Code; (ii) the present fair saleable value of the
property of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

     “Stock Pledge Agreement” means that certain Security and Pledge Agreement,
substantially in the form of Exhibit H, among Borrower (and, as the case may be,
each Guarantor), as Debtor(s), and Lender, as Secured Party, securing the
Obligations of Borrower (and, as the case may be, the obligations of each
Guarantor), as the same may from time to time be amended, modified or
supplemented, encumbering, inter alia¸ 65% of the capital stock of Identive
GmbH.

“Subordinated Debt” means any Indebtedness permitted by Section 7.01(h) hereof.

     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward

-20-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., or any other master agreement (any such
master agreement, together with any related schedules, as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Loan” has the meaning specified in Section 2.01(a).

     “Term Loan Commitment” means the commitment of the Lender to make a single
Term Loan on the Closing Date in the amount of $10,000,000.



  “Threshold Amount” means $500,000.




     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of any Person, that the fact or situation described therein
is known by such Person (or,

(i)      in the case of Borrower, known by any Senior Officer or executive
officer of Borrower, or,   (ii)      in the case of any other Person other than
a natural Person, known by any officer of such  

Person) making the representation, warranty or other statement, or with the
exercise of reasonable due diligence under the circumstances (in accordance with
the standard of what a reasonable Person in similar circumstances would have
done) would have been known by such Person (or, (i) in the case of Borrower,
would have been known by any Senior Officer or executive officer of Borrower,
or, (ii) in the case of any other Person other than a natural Person, would have
been known by any executive officer of such Person).

     “U.S. Economic Sanctions” means all United States economic sanctions,
including but not limited to the Trading with the Enemy Act, the International
Emergency Economic Powers Act, CISADA or any similar law or regulation with
respect to Iran or any other country, the Sudan Accountability and Divestment
Act, any OFAC Sanctions Program, or any economic sanctions regulations
administered and enforced by the United States or any enabling legislation or
executive order relating to any of the foregoing.

     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

     “USA PATRIOT Act” means United States Public Law 107-56, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act of 2001), as amended from time to time, and
the rules and regulations promulgated thereunder from time to time in effect.

-21-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




“Warrants” has the meaning specified in Section 4.01(a)(iv).

     “1994 Settlement Agreement” means that certain Amended and Restated 1994
Settlement Agreement dated April 8, 2009.

1.02.      Use of Certain Terms.     (a) All terms defined in this Agreement
shall have the defined meanings  

when used in any certificate or other document made or delivered pursuant hereto
or thereto, unless otherwise defined therein.

     (b) As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

     (c) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to the Loan Documents as a whole and not
to any particular provision thereof. The term “including” is by way of example
and not limitation. References herein to a Section, subsection or clause shall,
unless the context otherwise requires, refer to the appropriate Section,
subsection or clause in this Agreement.

     (d) The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

     1.03. Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, and applied in a manner consistent with that used in preparing Borrower’s
audited financial statements for the fiscal year ended December 31, 2012, except
as otherwise specifically prescribed herein. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Borrower or any Subsidiary at “fair value”,
as defined therein.

     1.04. Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

     1.05. Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference.

-22-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     1.06. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall include all amendments, restatements,
extensions, supplements and other modifications thereto (unless prohibited by
any Loan Document), and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.



SECTION 2
EXTENSION OF CREDIT




     2.01. Loans; Maximum Amounts. Subject to the terms and conditions set forth
in this Agreement, Lender agrees to make Loans to the Borrower as follows:

     (a) Term Loan. Subject to the terms and conditions set forth in this
Agreement, Lender agrees to make a single loan to Borrower (the “Term Loan”) in
Dollars on the Closing Date in the amount of the Term Loan Commitment. The Term
Loan Commitment shall expire concurrently with the making of the Loan on the
Closing Date. Once prepaid or repaid, the Term Loan may not be reborrowed. The
Term Loan shall be repaid in accordance with Section 2.02 and Section 2.03.

     (b) Revolving Loans. Subject to the terms and conditions set forth in this
Agreement, Lender agrees to make one or more loans on a revolving basis to
Borrower (each a “Revolving Loan”) in Dollars from time to time until the
Maturity Date; provided that the aggregate outstanding principal amount of
Revolving Loans shall not at any time exceed the amount of the Revolving Loan
Commitment. The Revolving Loans shall be repaid in accordance with Section 2.02
and Section 2.03. The Revolving Loans are a revolving credit and, subject to the
terms and conditions hereof, Borrower may borrow, prepay and reborrow Revolving
Loans as set forth herein without premium or penalty.

     (c) Borrowing Procedure. Borrower may irrevocably request a Borrowing of a
Revolving Loan in a minimum amount of $500,000 or a higher integral multiple of
$100,000 by delivering a Notice of Borrowing therefor by Requisite Notice to
Lender not later than the Requisite Time therefor.

     (d) Notes. Loans shall be evidenced by one or more Notes. The date, amount
and maturity of Lender’s Loans and payments and other particulars with respect
thereto may be endorsed on schedule(s) attached to its Note by Lender and/or
recorded on one or more loan accounts or records maintained by Lender in the
ordinary course of business. Such Notes, loan accounts and records shall be
conclusive absent manifest error of the amount of such Loans and payments
thereon. Any failure so to record or any error in doing so shall not, however,
limit or otherwise affect the obligation of Borrower to pay any amount owing
with respect to the Loans.

2.02.      Prepayments.     (a) Voluntary. Upon Requisite Notice to Lender not
later than the  

Requisite Time therefor, Borrower may at any time and from time to time
voluntarily prepay

-23-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




Loans in part (in a minimum amount of $500,000 or a higher integral multiple of
$100,000) or in full, without premium or penalty. Any prepayment of any Loan
shall be accompanied by all accrued (but unpaid) interest thereon. All voluntary
prepayments of the Term Loan shall be applied pro rata to the then remaining
scheduled payments of principal due with respect thereto (including, without
limitation, the payment due on the maturity thereof).

     (b) Mandatory Prepayment if Commitment Exceeded. If at any time the
aggregate outstanding principal amount of Revolving Loans exceeds Revolving Loan
Commitment then in effect, Borrower shall immediately prepay Revolving Loans in
an amount equal to such excess, together with accrued (but unpaid) interest
thereon.

     (c) Other Mandatory Prepayments. In addition to the payments required by
Section 2.03(b) hereof, Borrower shall (subject to Section 2.02(d) below) make
mandatory prepayments of Term Loan as set forth below. Subject to Section
2.02(d) below, all such prepayments required under Sections 2.02(c)(i) through
(ii) shall be applied pro rata to the remaining scheduled payments of principal
due under the Term Loan (including, without limitation, the payment due on the
Maturity Date thereof). To the extent any amounts remain after such application,
other than any amounts remaining as a result of Lender declining prepayment
pursuant to Section 2.02(d), such amounts may be retained by Borrower.

     (i) Asset Sales. No later than the fifth Business Day following the date of
receipt by Borrower or any of its Domestic Subsidiaries of any Net Asset Sale
Proceeds (or on the 271st day if the first proviso hereto applies) if such Net
Asset Sale Proceeds are equal to or in excess of $100,000 received in any fiscal
year through the applicable date of determination, Borrower shall prepay,
subject to the provisions of Section 2.02(d) below, the Term Loan in an
aggregate amount equal to such Net Asset Sale Proceeds; provided that, so long
as no Event of Default shall have occurred and be continuing, Borrower need not
so apply such Net Asset Sale Proceeds so long as Borrower or one or more of its
Subsidiaries invests such Net Asset Sale Proceeds within two hundred seventy
(270) days of receipt thereof in assets of the general type used in the business
of Borrower and its Subsidiaries (including acquisitions of assets by way of
stock purchase, merger or acquisition of assets of a company or business unit in
compliance with Section 7.03); provided, further, pending any such investment
all such Net Asset Sale Proceeds shall be invested in Cash or Cash Equivalents
and deposited in the Designated Deposit Account and held therein until such time
as such Net Asset Sale Proceeds are applied in payment of such investment.

     (ii) Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by Borrower or any of its Subsidiaries (or on the
271st day if the first proviso hereto applies), or Lender as loss payee, of any
Net Insurance/Condemnation Proceeds equal to or in excess of $25,000 received in
any fiscal year through the applicable date of determination, Borrower shall
prepay, subject to the provisions of Section 2.02(d) below, the Term Loan in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds equal to or
in excess of $25,000; provided so long as no Event of Default shall have
occurred and be continuing, Borrower need not so apply such Net
Insurance/Condemnation Proceeds so long as Borrower or one or more of its
Subsidiaries invests such Net Insurance/Condemnation Proceeds within two hundred

-24-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




seventy (270) days of receipt thereof in assets of the general type used in the
business of Borrower and its Subsidiaries, which investment may include the
repair, restoration or replacement of the applicable assets thereof; provided,
further, pending any such investment all such Net Insurance/Condemnation
Proceeds, as the case may be, shall be invested in Cash or Cash Equivalents and
deposited in the Designated Deposit Account and held therein until such time as
such Net Asset Sale Proceeds are applied in payment of such investment.

(d) Lender’s Right to Decline Certain Mandatory Prepayments.

Lender has the right to decline requiring Borrower to pay to it the mandatory
prepayment(s) described in Sections 2.02(c) above. Upon receipt by the Lender of
any such prepayment of the Term Loan, the amount of the prepayment that is
available to prepay the Term Loan (the “Prepayment Amount”) shall be deposited
in a cash collateral Account on terms reasonably satisfactory to the Lender and
the Borrower, pending application of such amount on the date on which such
prepayment shall be made (the “Prepayment Date”), which date shall be ten (10)
Business Days after the date of such receipt. Lender may decline such prepayment
by giving written notice to the Borrower by not later than 11:00 a.m. on the
Business Day immediately preceding the Prepayment Date. On the Prepayment Date,
an amount equal to that portion of the Prepayment Amount accepted by the Lender
to prepay Term Loan owing to Lender shall be withdrawn from the applicable cash
collateral account and applied to prepay Term Loan owing Lender in the manner
described in the first paragraph of Section 2.02(c), for such prepayment.

2.03.      Principal and Interest.     (a) Except as otherwise provided
hereunder, if not sooner paid, Borrower  

agrees to pay to Lender the outstanding principal amount of each Loan on the
Maturity Date.

     (b) Borrower shall repay the principal of the Term Loan in equal
installments of $416,666.67 each on each Payment Date, commencing May 1, 2015.

     (c) Subject to subsection (d) below, and unless otherwise specified herein,
Borrower shall pay interest on the unpaid principal amount of each Loan (before
and after default, before and after maturity, before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief
Laws) from the date borrowed until paid in full (whether by acceleration or
otherwise) in arrears on each Payment Date at a rate per annum equal to the
Interest Rate.

     (d) While any Event of Default exists or after acceleration, Borrower shall
pay to Lender interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Outstanding Obligations,
at the Default Rate.

     (e) In addition to interest as set forth herein, Borrower shall pay to
Lender a late charge equal to five percent (5%) of any amounts due under the
Loan in the event any such amount is not paid when due, except to the extent the
Default Rate is then in effect pursuant to Section 2.03(d), above.

-25-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




2.04.      [Reserved].   2.05.      Reduction or Termination of Commitments.
Upon Requisite Notice to Lender  

not later than the Requisite Time therefor, Borrower may at any time and from
time to time, without premium or penalty, permanently and irrevocably reduce the
Revolving Loan Commitment in a minimum amount of $500,000 or a higher integral
amount of $100,000 or terminate the Revolving Loan Commitment.

     2.06. Computation of Interest and Fees. Computation of all types of
interest and all fees shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.

2.07.      Making Payments.     (a) Except as otherwise provided herein, all
payments by Borrower  

hereunder shall be made via automatic payment from the Designated Deposit
Account. All payments received after the Requisite Time shall be deemed received
on the next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America. All payments by
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

     (b) Upon satisfaction of any applicable terms and conditions set forth
herein, Lender shall promptly apply any amounts received in accordance with the
prior subsection available in like funds as received by wire transfer to Lender
at its Lending Office.

     (c) If any payment to be made by Borrower shall come due on a day other
than a Business Day, payment shall instead be considered due on the next
succeeding Business Day, and such extension of time shall be reflected in
computing interest and fees.

     (d) If Lender is required at any time to return to Borrower, or to a
trustee, receiver, liquidator, custodian, or any official under any proceeding
under Debtor Relief Laws, all or any portion of a payment made by Borrower, the
obligations of Borrower hereunder with respect to such payment or portion
thereof shall be reinstated at such time as though such payment or portion
thereof had been due but not made at such time.

     2.08. Funding Sources. Nothing in this Agreement shall be deemed to
obligate Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by Lender that it has obtained or will
obtain the funds for any Loan in any particular place or manner.

     2.09. Collateral. The Obligations are secured by each of the following, as
applicable: the General Security Agreement, the Intellectual Property Security
Agreement, the Stock Pledge Agreement, the Deposit Account Control Agreements
and the Securities Account Control Agreements (the “Collateral Documents”).

-26-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.      Taxes.     (a) Any and all payments by Borrower to or for the account
of Lender  

under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto (“Taxes”), excluding the following (collectively, “Excluded
Taxes”): (i) Taxes imposed or measured by Lender’s net income, that are imposed
on it by the jurisdiction (or any political subdivision thereof) (A) under the
Laws of which Lender is organized or maintains a lending office, or (B) with
which the Lender otherwise has a present or former connection (other than any
such connection arising solely from the Lender having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document); (ii) any branch profits Tax imposed by the United States or any
similar Tax imposed by another jurisdiction in which Borrower is located; (iii)
any taxes that are attributable to Lender’s failure or inability to comply with
the Section 3.01(e) below; (iv) United States withholding Taxes required to be
imposed on amounts payable to Lender pursuant to the Laws in force at the time
Lender becomes a party to this Agreement, except, if Lender designates a new
Lending Office or becomes a party to this Agreement pursuant to an assignment,
withholding Taxes shall not be Excluded Taxes to the extent that such Taxes were
not Excluded Taxes with respect to Lender or its assignor, as the case may be,
immediately before such designation of a new Lending Office or assignment; and
(v) any penalties, interest, costs and expenses (including Attorney Costs)
imposed on Lender arising from the assertion by any Governmental Authority that
Lender did not properly withhold any Tax or other amount from payments made in
respect of any Foreign Lender. If Borrower is required by any Law to deduct any
Taxes other than Excluded Taxes

(“Indemnified Taxes”) from or in respect of any sum payable under any Loan
Document to Lender, (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), Lender receives an amount equal to
the sum it would have received had no such deductions been made, (B) Borrower
shall make such deductions, (C) Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (D) within thirty (30) days after the date of such payment, Borrower
shall furnish to Lender the original or a certified copy of a receipt evidencing
payment thereof. For purposes of clarification, nothing in this Section 3.01
shall be construed to otherwise prevent Borrower from taking deductions for
interest on Borrower’s income tax returns.

     (b) In addition, Borrower agrees to pay any and all present or future
stamp, property, excise, court, or documentary Taxes, charges or similar levies,
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).

     (c) If Borrower shall be required by the Laws of any jurisdiction outside
the United States to deduct any Indemnified Taxes from or in respect of any sum
payable under any Loan Document to Lender, Borrower shall also pay to Lender, at
the time interest is

-27-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




paid, such additional amount that Lender specifies as necessary to preserve the
after-tax yield (after factoring in United States (federal and state) Taxes
imposed on or measured by net income, and taking into account any foreign tax
credits available under Sections 901 through 903 of the Code or similar credit
or exemption under a similar state law attributable to the Borrower’s payment of
such Indemnified Taxes) Lender would have received if such deductions (including
deductions applicable to additional sums payable under this Section) had not
been made. A certificate that the Lender delivers to Borrower as to any such
additional amount shall be conclusive absent manifest error.

     (d) Without duplication of any amounts payable under clauses (a), (b) or
(c) above, Borrower agrees to indemnify, defend and hold Lender harmless for (i)
the full amount of Indemnified Taxes and Other Taxes (including any Indemnified
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by Lender; and (ii) any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto; provided that
(A) Borrower shall not be obligated to indemnify the Lender for any interest or
penalties described in clause (ii) above (and such interest and penalties shall
be considered Excluded Taxes) to the extent the Lender (1) had actual knowledge
of the existence of the Tax, interest, or expense, the non-payment of which gave
rise to such interest or penalties, and (2) failed to give the Borrower notice
of such Tax, interest or expense within ten (10) Business Days after the Lender
received actual knowledge of the existence thereof; and (B) nothing contained in
this subsection (d) shall be deemed to imply any obligation on the part of the
Lender to provide the Borrower with the notice of any such Tax, penalty,
interest or expense. Payment under this subsection (d) shall be made within
thirty (30) days after the date the Lender makes a demand therefor.

     (e) Lender, on or prior to the Closing Date, upon the effectiveness of any
assignment or designation of a new Lending office, and from time to time
thereafter if reasonably requested in writing by Borrower, shall provide
Borrower with (i) if Lender is not a “United States Person” as that term is
defined in Section 7701(a)(30) of the Code (“U.S. Person”) (a “Non-U.S.
Lender”), a complete and properly executed IRS Form W-8BEN, W-8ECI or W-8IMY
(including all required accompanying information), as appropriate, or any
successor form prescribed by the IRS (including a United States taxpayer
identification number), certifying that such Non-U.S. Lender is entitled to
benefits under an income Tax treaty to which the United States is a party that
reduces the rate of withholding Tax on payments of interest, certifying that
such Non-U.S. Lender is eligible for the “portfolio interest exemption” or
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States or (ii)
if Lender is a U.S. Person, an IRS Form W-9 or any successor form prescribed by
the IRS. In addition, Lender will (A) take all actions reasonably requested in
good faith by Borrower in writing that are consistent with applicable legal and
regulatory restrictions to claim any available reductions or exemptions from
Indemnified Taxes or Other Taxes and (B) otherwise cooperate with Borrower to
minimize any amounts payable by Borrower under this Section 3.01; provided that,
in each case, any out-of-pocket cost relating directly to such action or
cooperation requested by Borrower shall be borne by Borrower, and Lender shall
not be required to take any action that it determines in its sole good faith
discretion may be adverse in any non de minimis respect to it and not
indemnified to its satisfaction.

-28-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




3.02.      [Reserved].   3.03.      Matters Applicable to all Requests for
Compensation. Lender, if claiming  

compensation under this Section 3, shall deliver to Borrower a certificate
setting forth in reasonable detail the additional amount or amounts to be paid
to it hereunder, which shall be conclusive in the absence of clearly
demonstrable error. In determining such amount, Lender may use any reasonable
averaging and attribution methods.

     3.04. Survival. All of Borrower’s obligations under this Section 3 shall
survive the termination and payoff of the Obligations for a period of three (3)
years after such payoff.

SECTION 4

CONDITIONS PRECEDENT TO EXTENSION OF CREDIT

     4.01. Conditions of Extension of Credit. The effectiveness of this
Agreement and the obligation of Lender to make its initial Loan hereunder are
subject to satisfaction of the following conditions precedent:

     (a) Unless waived by Lender, Lender’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Senior Officer of Borrower,
each dated on, or in the case of third-party certificates, recently before the
Closing Date and each in form and substance satisfactory to Lender and its legal
counsel:

     (i) executed counterparts of this Agreement, sufficient in number for
distribution to Lender and Borrower;

     (ii) executed original Notes executed by Borrower in favor of Lender, in
the principal amount equal to the Term Loan Commitment, and the Revolving Loan
Commitment;

(iii)      [Reserved;]   (iv)      a common stock purchase warrant or warrants
(such  

common stock purchase warrants issued to the Lender, together with each common
stock purchase warrant delivered in substitution or exchange for any such common
stock purchase warrant, herein called the “Warrants”), in the form of Exhibit D
hereto, initially exercisable for a number of shares of common stock as set
forth in the Warrant attached hereto as Exhibit D, duly executed and delivered
by the authorized officers of the Borrower;

     (v) subject to the terms of Section 6.12, executed original counterparts of
each of the Security Documents together with all filings (including filings with
respect to intellectual property with any applicable Governmental Authority)
deemed necessary or desirable by the Lender in order to perfect the Liens
created thereby;

-29-

--------------------------------------------------------------------------------

Identive Group, Inc.                        Credit Agreement      (vi)    such 
  certificates    of    resolutions    or other action, 


incumbency certificates and/or other certificates of Senior Officers of Borrower
and each Guarantor as Lender may require to establish the identities of and
verify the authority and capacity of each Senior Officer thereof authorized to
act as a Senior Officer thereof;

     (vii) such evidence as Lender may reasonably require to verify that
Borrower and each Guarantor is duly organized or formed, validly existing, in
good standing and qualified to engage in business in Borrower’s or such
Guarantor’s jurisdiction of organization and in each foreign jurisdiction in
which Borrower or such Guarantor is required to be qualified, including
certified copies of Borrower’s and each Guarantor’s Organization Documents,
certificates of good standing and/or qualification to engage in business, tax
clearance certificates, and the like;

    (viii)    a    Perfection    Certificate    signed by a Senior Officer of 
Borrower;                            (ix)    a    certificate    signed by    a
Senior Officer of Borrower 


certifying (A) that the representations and warranties made by Borrower herein
and in the other Loan Documents are true and correct on and as of the Closing
Date (except to the extent such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date), (B) that Borrower is in compliance with all the terms and
provisions of the Loan Documents to which it is a party, and no Default or Event
of Default shall have occurred and be continuing, and (C) since September 30,
2013 (herein, the “Date of Last Financials”), there has been no event or
circumstance which has or has had a Material Adverse Effect;

     (x) evidence that all Debt to be Repaid has been (or, concurrently with the
making of the initial Loans on the Closing Date will be) paid in full, and all
Liens securing such Debt to be Repaid have been (or, concurrently with the
payment in full of such Debt to be Repaid will be) released;

     (xi) satisfactory completion of Lender’s due diligence, including
satisfactory completion by Lender of a collateral field audit;

     (xii) certified copies of all executed notes and other agreements
evidencing the 1994 Settlement Agreement;

     (xiii) receipt of certificates of insurance required to be maintained under
Section 5.14 hereof or under any other Loan Documents, from insurance carriers
acceptable to the Lender, which certificates of insurance are in such forms and
amounts acceptable to the Lender under insurance policies with loss payable
clauses in favor of the Lender; and

     (xiv) such other assurances, certificates, documents, consents or opinions
as Lender reasonably may require.

-30-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (b) Any fees (including fees required to be paid on or before the Closing
Date as specified in the Proposed Terms referred to in the Financing Proposal
Letter dated March 12, 2014 between Borrower and Lender) shall have been paid.

     (c) Unless waived by Lender, Borrower shall have paid all Attorney Costs of
Lender to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude final
settling of accounts between Borrower and Lender).

     4.02. Conditions to Each Loan. In addition to the applicable conditions
precedent set forth elsewhere in this Section 4, the obligation of Lender to
make any Loan is subject to the satisfaction of the following conditions
precedent:

     (a) Lender shall have received a notice of borrowing with respect to such
Loan, substantially in the form of Exhibit A, attached hereto (a “Notice of
Borrowing”); and

     (b) Both before and after giving effect to such Loan, (i) the
representations and warranties of Borrower in Section 5 hereof shall be true and
correct on and as of the date of such Loan, except to the extent that any such
representation and warranty relates to a specific earlier date, in which case
such representation and warranty shall be true and correct as of such earlier
date, and (ii) no Default or Event of Default shall exist or result from such
Loan. The making of each Loan shall be deemed to be a representation and
warranty by Borrower on the date thereof as to the matters contained in the
foregoing sentence.



SECTION 5
REPRESENTATIONS AND WARRANTIES




Borrower represents and warrants to Lender that:

5.01.      Existence and Qualification; Power; Compliance with Laws.     (a)
Borrower is a corporation duly formed, validly existing and in good  

standing under the Laws of the State of Delaware, has the power and authority
and the legal right to own, lease and operate its properties and to conduct its
business as currently conducted, is duly qualified and in good standing under
the Laws of the State of California, and is in compliance with all Laws except
to the extent that noncompliance could not be reasonably expected to have a
Material Adverse Effect. Borrower is duly qualified as a foreign corporation and
is in good standing in each jurisdiction in which such qualification is required
by Law and is in compliance with all Laws except to the extent that
noncompliance could not reasonably be expected to have a Material Adverse
Effect. Each Subsidiary of Borrower is a corporation or other legal entity duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, has the corporate power and authority and the
legal right to own, lease and operate its properties and to conduct its

-31-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




business as currently conducted, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by Law and is in compliance with all Laws except to
the extent that noncompliance could not reasonably be expected to have a
Material Adverse Effect.

     (b) Schedule 5.01 attached hereto lists, as of the Closing Date, each of
the Subsidiaries, including a notation identifying each Material Subsidiary and
each First Tier Foreign Subsidiary, if any.

     5.02. Power; Authorization; Enforceable Obligations. Borrower has the
organizational power and authority and the legal right to make, deliver and
perform each Loan Document to which it is a party and Borrower has the
organizational power and authority to borrow hereunder and has taken all
necessary action to authorize the borrowings on the terms and conditions of this
Agreement and to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party. Each Subsidiary
party to a Loan Document has the corporate or other organizational power and
authority and the legal right to make, deliver and perform each Loan Document to
which it is a party and each such Subsidiary has the corporate or other
organizational power and authority and has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. No consent or authorization of, filing with, or other act by or
in respect of any Governmental Authority, is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the other Loan Documents. The Loan
Documents have been duly executed and delivered by Borrower and each Subsidiary
party thereto, and constitute legal, valid and binding obligations of Borrower
and each such Subsidiary, enforceable against Borrower and such Subsidiary in
accordance with their respective terms.

     5.03. No Legal Bar. The execution, delivery, and performance by Borrower
and each Subsidiary of the Loan Documents to which it is a party and compliance
with the provisions thereof have been duly authorized by all requisite action on
the part of Borrower and each such Subsidiary and do not and will not (a)
violate or conflict with, or result in a breach of, or require any consent under
(i) any Organization Documents of Borrower or any of its Subsidiaries, (ii) any
material applicable Laws, rules, or regulations or any order, writ, injunction,
or decree of any Governmental Authority or arbitrator, or (iii) any material
Contractual Obligation of Borrower or any of its Subsidiaries or by which any of
them or any of their property is bound or subject, (b) constitute a default
under any such material agreement or instrument, or (c) result in, or require,
the creation or imposition of any Lien on any of the properties of Borrower or
any of its Subsidiaries (other than the Liens granted in connection herewith).

5.04.      Financial Statements; No Material Adverse Effect; Solvency.     (a)
The consolidated financial statements of Borrower and its Subsidiaries  

as at September 30, 2013 (i) were prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein (subject to the absence of footnotes and normal year-end audit
adjustments and non-cash based equity and stock related expenses; (ii) fairly
present in all material respects the financial condition of Borrower and its
Subsidiaries as of the dates thereof and their results of operations for the

-32-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




periods covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) to the extent required by GAAP, show all material indebtedness and other
liabilities, direct or contingent, of Borrower and its Subsidiaries as of the
dates thereof, including liabilities for Taxes, material commitments and
Indebtedness in accordance with GAAP consistently applied throughout the periods
covered thereby.

     (b) Since the Date of Last Financials, there has been no event or
circumstance which has or has had a Material Adverse Effect.



  (c) On the date hereof, Borrower is Solvent.




     5.05. Litigation. Except as disclosed in Schedule 5.05, no litigation,
investigation or proceeding of or before an arbitrator or Governmental Authority
is pending or, to the knowledge of Borrower after due and diligent
investigation, threatened by or against Borrower or any of its Subsidiaries or
against any of their properties or revenues which could reasonably be expected
to have a Material Adverse Effect.

     5.06. No Default. Neither Borrower nor any its Subsidiaries are in default
under or with respect to any Contractual Obligation which could reasonably be
expected to have a Material Adverse Effect, and no Default or Event of Default
has occurred and is continuing or will result from the consummation of this
Agreement or any of the other Loan Documents, the consummation of the
transactions contemplated hereby or thereby or the making of the Loans
hereunder.

     5.07. Ownership of Property; Liens. Borrower and its Subsidiaries have (a)
valid fee or leasehold interests in all real property which they use in their
respective businesses and (b) good and marketable title to all their other
property, and none of such property is subject to any Lien, except as permitted
in Section 7.02.

     5.08. Taxes. Borrower and its Subsidiaries have filed all material tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all Taxes with respect to the periods, property or transactions
covered by said returns, or pursuant to any assessment received by Borrower or
its Subsidiaries, except (a) such Taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained, and (b) immaterial Taxes; provided, however, that in
each case no material item or portion of property of Borrower or any of its
Subsidiaries is in jeopardy of being seized, levied upon or forfeited.

5.09.      Margin Regulations; Investment Company Act.     (a) Borrower is not
engaged, nor will Borrower engage, principally or as  

one of its important activities, in the business of extending credit for the
purpose of “purchasing” or “carrying” “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect. No part of the proceeds of any Loan hereunder will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose

-33-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




which violates, or which would be inconsistent with, the provisions of
Regulations U or X of such Board of Governors.

     (b) Neither Borrower nor any of its Subsidiaries is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.10.      ERISA Compliance.     (a) Each Plan is in compliance in all material
respects with the applicable  

provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
There has been no prohibited transaction (which is not otherwise exempt under
Section 4975 of the Code) or violation of the fiduciary responsibility rules
under ERISA with respect to any Plan that has or could reasonably be expected to
have a Material Adverse Effect.

     (b) (i) No ERISA Event has occurred or, to the best knowledge of Borrower
with respect to any ERISA Affiliate, is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower nor any
ERISA Affiliate, has incurred or, to the best knowledge of Borrower with respect
to any ERISA Affiliate reasonably expects to incur, any liability under Title IV
of ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

     5.11. Intangible Assets. Borrower and its Subsidiaries own, or possess the
right to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated or could obtain such right without
causing a Material Adverse Effect, and none of such items, to the best knowledge
of Borrower, conflicts with the valid trademark, trade name, copyright, patent,
patent right or intangible asset of any other Person to the extent that such
conflict has or could reasonably be expected to have a Material Adverse Effect.

     5.12. Compliance With Laws. Borrower and its Subsidiaries are in compliance
in all material respects with all material Laws that are applicable to such
Person.

     5.13. Environmental Compliance. Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their

-34-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




respective businesses, operations and properties, and as a result thereof
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, have a Material Adverse Effect.

     5.14. Insurance. The properties of Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of Borrower, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or such Subsidiary operates.

     5.15. Disclosure. No statement, information, report, representation, or
warranty made by Borrower or any Subsidiary in any Loan Document or furnished in
writing to Lender in connection with any Loan Document contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements herein or therein not misleading (it being recognized by
Lender that the projections and forecasts provided by Borrower in good faith and
based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

5.16.      USA PATRIOT Act, Foreign Assets Control Regulations, Etc.     (a)
Neither the Loans contemplated hereunder nor the use of the proceeds  

thereof will violate the Anti-Terrorism Order, the USA PATRIOT Act, the Trading
with the Enemy Act, as amended, or any U.S. Economic Sanctions or any enabling
legislation or executive order relating thereto. The Borrower has provided to
Lender all information related to each Loan Party (including but not limited to
names, addresses and tax identification numbers (if applicable)) reasonably
requested in writing by the Lender, as required by regulatory authorities under
applicable “know your customer” rules and regulations and other Anti-Money
Laundering Laws, including, without limitation, the USA PATRIOT Act, and the
Borrower and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

     (b) Neither the Borrower nor any Subsidiary is a Blocked Person, and
neither the Borrower nor any Subsidiary has been notified that its name appears
or may in the future appear on the SDN List.

     (c) Neither the Borrower nor any Subsidiary (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Anti-Money Laundering Laws or any U.S. Economic Sanction violations, (ii) is
under investigation by any Governmental Authority for possible violation of the
Anti-Money Laundering Laws or any U.S. Economic Sanctions, (iii) has been
assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Borrower has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Borrower and each Subsidiary is
and will continue to be in compliance

-35-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.

     (d) No part of the proceeds from the Loans hereunder constitutes or will
constitute funds obtained on behalf of any Blocked Person or Sanctioned Country
or will otherwise be used by the Borrower or any Subsidiary, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person or Sanctioned Country, or (ii) otherwise in
violation of any U.S. Economic Sanctions.

     (e) (i) Neither the Borrower nor any Subsidiary (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to the Anti-Corruption Laws, (ii) to the Borrower’s
actual knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(iii) has been assessed civil or criminal penalties under any Anti-Corruption
Laws or (iv) has been or is the target of sanctions imposed by the United
Nations or the European Union;

     (ii) To the Borrower’s actual knowledge after making due inquiry, neither
the Borrower nor any Subsidiary has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

     (iii) No part of the proceeds from the Loans hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Borrower has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Borrower and each Subsidiary is
and will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.



SECTION 6
AFFIRMATIVE COVENANTS




     So long as any Obligation remains unpaid or unperformed (or, in the case of
Sections 6.13, 6.14 and 6.17, within the time period specified therein) or any
Commitment remains outstanding, Borrower shall, and shall (except in the case of
Borrower’s reporting covenants set

-36-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




forth in Sections 6.01 and 6.02(a)-(c) and Borrower’s covenants set forth in
Sections 6.13 and 6.14), cause each Subsidiary, to:

6.01.      Financial Statements. Deliver to Lender, in form and detail
satisfactory Lender: (a) (i) as soon as available, but in any event within 120
days after the end of  

each fiscal year (beginning with the fiscal year ending December 31, 2013) of
Borrower, a consolidated balance sheet of Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail, audited
and accompanied by a report and opinion of an independent certified public
accountant, which report and opinion shall be prepared in accordance with GAAP
and shall not be subject to any qualifications or exceptions as to the scope of
the audit and accompanied by a Compliance Certificate as required under Section
6.02(a) hereof;

     (b) as soon as available, but in any event within 45 days after the end of
each of the first three (3) fiscal quarters of each fiscal year of Borrower
(beginning with the fiscal quarter ending March 31, 2014), a consolidated
balance sheet of Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income and cash flows for
such fiscal quarter and for the portion of Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and accompanied by a Compliance
Certificate as required under Section 6.02(a) hereof;

     (c) as soon as available, but in any event within 20 days after the end of
each calendar month, a monthly Asset Coverage Ratio Report (as required by
Section 7.11(c)), a monthly cash report, monthly accounts receivable and payable
reports with agings and monthly inventory and equipment report, all in
reasonable detail; and

     (d) such other financial reports as Lender may reasonably request from
Borrower, including without limitation, annual projections, as approved by the
Board of Directors of Borrower, for the Borrower’s next fiscal year to be
delivered within 60 days after the end of each fiscal year of Borrower.

     6.02. Certificates, Notices and Other Information. Deliver to Lender, in
form and detail satisfactory to Lender:

     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a), (b) and (c) (as to (c) regarding the Asset Coverage Ratio
only), a duly completed Compliance Certificate signed by a Senior Officer of
Borrower;

     (b) to the extent Borrower (after the Closing Date) files or is required to
file the below described reports, communications and/or statements, promptly
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of Borrower,
and copies of all annual, regular, periodic and special reports and registration
statements which Borrower may file or be

-37-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




required to file with the Securities and Exchange Commission under Sections 13
or 15(d) of the Exchange Act, and not otherwise required to be delivered to
Lender pursuant hereto;

     (c) promptly after the occurrence thereof, notice of any Default or Event
of Default;

     (d) notice of any change in accounting policies or financial reporting
practices by Borrower or any Subsidiary that is material to Borrower or to
Borrower and its Subsidiaries on a consolidated basis;

     (e) promptly after the commencement thereof, notice of any litigation,
investigation or proceeding affecting Borrower where the reasonably expected
damages to Borrower exceed the Threshold Amount, or in which injunctive relief
or similar relief is sought, which relief could reasonably be expected to have a
Material Adverse Effect;

     (f) promptly after the occurrence thereof, notice of any Reportable Event
with respect to any Plan or the intent to terminate any Plan, or the institution
of proceedings or the taking or expected taking of any other action to terminate
any Plan or withdraw from any Plan;

     (g) promptly after the occurrence thereof, notice of any Material Adverse
Effect; and

     (h) promptly, such other data and information as from time to time may be
reasonably requested by Lender. Notwithstanding any provision of this Agreement
to the contrary, so long as no Default or Event of Default shall have occurred
and be continuing, neither Borrower nor any of its Subsidiaries shall be
required to disclose, permit the inspection, examination, photocopying or making
extracts of, or discuss, any document, information or other matter that
constitutes non-financial trade secrets or non-financial proprietary
information. In no event shall Borrower or its Subsidiaries be required to make
any disclosure to Lender, or its designated representative, that (i) is then
prohibited by law or would result in a breach of any agreement binding on
Borrower or any of its Subsidiaries that was not entered into by Borrower or any
such Subsidiary for the purpose of concealing information from the Lender, or
(ii) would, in the reasonable discretion of Borrower and its counsel, compromise
attorney-client privilege.

     Each notice pursuant to this Section shall be accompanied by a statement of
a Senior Officer of Borrower setting forth details of the occurrence referred to
therein and, if applicable, stating what action Borrower has taken and proposes
to take with respect thereto.

     6.03. Payment of Taxes and Claims. Pay and discharge when due all material
Taxes, assessments, governmental charges, levies and claims for sums that have
become due and payable, except for any such tax, assessment, charge, levy or
claim which is being contested in good faith and by appropriate proceedings, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP.

-38-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     6.04. Preservation of Existence. Preserve and maintain its existence,
licenses, permits, rights, franchises and privileges necessary or desirable in
the normal conduct of its business, except (i) as permitted by Section 7.03, or
(ii) where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

     6.05. Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of its properties, except where failure to do
so would not reasonably be expected to have a Material Adverse Effect.

     6.06. Maintenance of Insurance. Maintain liability and casualty insurance
with responsible insurance companies satisfactory to the Lender in such amounts
and against such risks as is customary for similarly situated businesses.

6.07.      Compliance With Laws.     (a) Comply with the requirements of all
applicable Laws and orders of any  

Governmental Authority including, without limitation, ERISA, Environmental Laws,
the Anti-Money Laundering Laws, U.S. Economic Sanctions, and the Anti-Corruption
Laws, noncompliance with which would reasonably be expected to have a Material
Adverse Effect.

     (b) Conduct its operations and keep and maintain its property in material
compliance with all Environmental Laws.

     (c) Prevent itself or any Affiliate from (i) becoming a Blocked Person,
(ii) using any part of the proceeds of the Loan, directly or indirectly, to
lend, contribute, provide, or otherwise make available to fund any activity or
business with or related to any Blocked Peron or Sanctioned Country, or in any
other manner that will result in any violation or breach by any Person of any
U.S. Economic Sanctions and (iii) using any part of the proceeds of the Loan,
directly or indirectly, for any payment to any payment to any governmental
official or employee, political party, official of a political party, candidate
for political officer, or anyone else acting in an official capacity, in order
to obtain, retain or direct business or obtain any improper advantage, in
violation of the Anti-Corruption Laws.

     6.08. Inspection Rights. Borrower shall permit Lender to perform an annual
collateral field audit of Borrower’s Accounts/accounts receivable, inventory and
equipment. In addition, at any time during regular business hours and as often
as reasonably requested upon reasonable notice (but not more often than twice in
a calendar year unless an Event of Default exists), permit Lender, or any
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from Borrower’s records and books of account and to visit and inspect
its properties, including, but not limited to, an annual collateral field audit
on Borrower’s Accounts/accounts receivable and inventory, and to discuss its
affairs, finances and accounts with any of its officers and key employees, and,
upon request, furnish promptly to Lender true copies of all financial
information and internal management reports made available to their board of
directors (or any committee thereof). Borrower shall furnish to Lender such
information concerning Borrower’s intellectual property (including, without
limitation, application and registration numbers for any

-39-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




filings in connection with such intellectual property) as is reasonably
necessary to permit Lender to perfect a security interest in such intellectual
property. The rights granted pursuant to this Section 6.08 are subject to the
limits set forth in Section 6.02(h) hereof.

     6.09. Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
Borrower or any applicable Subsidiary.

     6.10. Compliance with ERISA. Cause, and cause each of its ERISA Affiliates
to: (a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; and (c) make all required contributions to any Plan subject
to Section 412 of the Code.

     6.11. Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the nonperformance of which would not cause
a Default or Event of Default, (b) then being contested by any of them in good
faith by appropriate proceedings, or (c) if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

     6.12. Special Provisions re Identive Smartag Pte. Ltd. As of the Closing
Date, Identive Smartag Pte. Ltd. is owned by the Borrower’s wholly-owned
Subsidiary, SCM Microsystems (Asia) Pte. Ltd., a corporation formed under the
laws of Singapore. Lender and Borrower agree that, notwithstanding the
requirements of Section 4.01(a)(v) above, Borrower will not be required to
deliver a pledge of 65% of the ownership interests in Identive Smartag Pte. Ltd.
on the Closing Date; provided, however, that if at any time thereafter either:

(a) Identive Smartag Pte. Ltd. has $1,000,000 or more (or the U.S. Dollar
equivalent thereof) located in an account (or accounts) not with Lender, or

(b) Identive Smartag Pte. Ltd. has assets with a total book value greater than
10% of the consolidated total assets of Borrower and its Subsidiaries,
determined as of the end of the fiscal quarter immediately preceding the date of
determination,

then Borrower agrees that it shall (or shall cause its applicable Subsidiary to)
within ninety (90) days (unless a longer period is agreed to by Lender) (i)
pledge to Lender sixty-five percent (65%) of the ownership interests Identive
Smartag Pte. Ltd. pursuant to a pledge agreement substantially in the form of
the Stock Pledge Agreement; (ii) deliver to Lender the outstanding shares
certificates (or other evidence of its equity) evidencing such pledged ownership
interests; and (iii) take such further actions as Lender requests to perfect the
security interest in such pledged ownership interests in Identive Smartag Pte.
Ltd.

6.13.      Material Subsidiaries.     (a) In the event that Borrower or any
Domestic Subsidiary creates or  

acquires (including, for the avoidance of doubt, pursuant to a Permitted Merger)
a domestic Material Subsidiary, Borrower or such Domestic Subsidiary shall
within forty-five (45) days

-40-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




(unless a longer period is agreed to by Lender) (i) cause such Material
Subsidiary (aa) to execute and deliver a Guaranty, in form and substance
satisfactory to Lender, in favor of Lender, and (bb) to execute and deliver a
security agreement, substantially in the form of the Security Agreement,
granting a security interest in its assets to secure the Guaranty; (ii) pledge
to Lender the ownership interests of Borrower or such Domestic Subsidiary in
such Material Subsidiary pursuant to a pledge agreement substantially in the
form of the Stock Pledge Agreement; and (iii) deliver to Lender the outstanding
share certificates to the extent such equity interest are certificated (or other
evidence of its equity) evidencing such pledged ownership interests; provided,
however, in no event shall (1) the aggregate amount of assets for all Domestic
Subsidiaries that are not Guarantors and parties to a security agreement
referred to in this subsection (a) exceed 20% of the total assets of Borrower
and its Subsidiaries as of the last day of the most recent fiscal year of
Borrower for which Borrower has delivered audited financial statements and (2)
the aggregate amount of revenues for all Domestic Subsidiaries that are not
Guarantors and parties to a security agreement exceed 20% of the total revenues
of Borrower and its Subsidiaries for the most recent fiscal year of Borrower for
which Borrower has delivered audited financial statements and Borrower or such
Domestic Subsidiary shall, from time to time, cause such additional Domestic
Subsidiaries to execute and deliver the documents referred to in this subsection
(a) and comply with the other provisions of this subsection (a) as required to
comply with this proviso.

     (b) In the event that Borrower or any Subsidiary creates or acquires
(including, for the avoidance of doubt, pursuant to a Permitted Merger) a First
Tier Foreign Subsidiary, then Borrower or such Subsidiary shall within ninety
(90) days (unless a longer period is agreed to by Lender) (i) pledge to Lender
sixty-five percent (65%) of the ownership interests in such foreign Material
Subsidiary owned by Borrower or such Subsidiary pursuant to a pledge agreement
substantially in the form of the Stock Pledge Agreement; (ii) deliver to Lender
the outstanding shares certificates (or other evidence of its equity) evidencing
such pledged ownership interests; and (iii) take such further actions as Lender
requests to perfect the security interest in such pledged ownership interests.

     6.14. Use of Proceeds. (a) Use the proceeds of the Term Loan to refinance
the Debt to be Repaid and for other lawful general corporate purposes, including
capital expenditures and other expenses not otherwise in contravention of this
Agreement, and (b) use the proceeds of the Revolving Loans solely for other
lawful general corporate purposes, including working capital, capital
expenditures and other expenses not otherwise in contravention of this
Agreement.

     6.15. Post-Closing Requirement. Within thirty (30) days of the Closing
Date, obtain an executed lien waiver (a “Landlord’s Agreement”) from One Morgan
LLC, the lessor of the Borrower’s facility located at 1900-B Carnegie Avenue,
Santa Ana, California 92705, in form and substance reasonably satisfactory to
Lender, including, without limitation, (a) waiver of said lessor’s lien rights
with respect to any property of the Loan Parties located thereon and (b)
reasonable rights on entry for Lender (and its agents) to assemble and remove
any Collateral located on such premises.

     6.16. Deposit Accounts. (a) At all times maintain its primary domestic
deposit accounts, including the Designated Deposit Account, with Opus Bank, and
(b) make reasonable

-41-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




commercial efforts to direct that all customer payments be paid into an account
at Opus Bank; including those of Identive GmbH and Identive Smartag Pte. Ltd.

     6.17. Insurance. Cause the Lender to be named as loss payee on all property
insurance policies, and the Lender to be named as additional insured on all
liability insurance policies, obtained or maintained by or on behalf of Borrower
or any of its Subsidiaries. Each policy of insurance or endorsement shall
contain a clause requiring the insurer to give not less than 30 days prior
written notice to the Lender in the event of cancellation of the policy for any
reason whatsoever and a clause specifying that the interests of the Lender shall
not be impaired or invalidated by any act or neglect by Borrower or any of its
Subsidiaries. If the Borrower fails to provide and pay for such insurance, the
Lender may, at its option, but shall not be required to, procure the same and
charge the Borrower therefor.



SECTION 7
NEGATIVE COVENANTS




     So long as any Obligations remain unpaid or unperformed or any Commitment
remains outstanding, Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

     7.01. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except for the following (“Permitted Indebtedness”):

(a)      Indebtedness under the Loan Documents;   (b)      Indebtedness under
the 1994 Settlement Agreement;   (c)      other Indebtedness outstanding on the
date hereof and listed on  

Schedule 7.01 and any refinancings, refundings, renewals or extensions thereof,
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to accrued but unpaid interest plus the premium or other amount paid, and fees
and expenses incurred, in connection with such refinancing and by an amount
equal to any utilized commitments thereunder, (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to Borrower and its Subsidiaries or the Lender than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and (iii) the weighted average life of
the principal payments pursuant to such refinanced, refunded, renewed or
extended Indebtedness shall be no shorter than the weighted average life of such
payments pursuant to such Indebtedness immediately prior to such refinancing,
refunding, renewal or extension;

(d)      Ordinary Course Indebtedness;   (e)      Indebtedness of Borrower and
its Subsidiaries secured by Liens permitted  

by Section 7.02(c); provided that in each case, (i) such Indebtedness is
incurred by such

-42-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




Person at the time of, or not later than six (6) months after, the acquisition
by such Person of the property so financed, (ii) such Indebtedness does not
exceed the purchase price of the property so financed, and (iii) the aggregate
outstanding principal amount of such Indebtedness does not exceed $500,000 at
any time;

     (f) Indebtedness of Borrower and its Subsidiaries under initial or
successive refinancings, refundings, renewals or extensions of any Indebtedness
permitted by clause (e) above or this clause (f), provided that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to accrued but unpaid
interest plus the premium or other amount paid, and fees and expenses incurred,
in connection with such refinancing, and (ii) the weighted average life of the
principal payments pursuant to such refinanced, refunded, renewed or extended
Indebtedness shall be no shorter than the weighted average life of such payments
pursuant to such Indebtedness immediately prior to such refinancing, refunding,
renewal or extension;

     (g) Indebtedness, arising not in the ordinary course of business, of
Borrower to any of the Borrower’s Subsidiaries; Indebtedness of any of
Borrower’s Subsidiaries to Borrower; or Indebtedness of any of Borrower’s
Subsidiaries to any of the Borrower’s other Subsidiaries; provided that any such
Indebtedness shall be unsecured and expressly subordinated to the indefeasible
payment in full in cash of the Obligations on terms satisfactory to the Lender
in its sole discretion;

     (h) other Indebtedness; provided that any such Indebtedness shall be
unsecured and expressly subordinated to the indefeasible payment in full in cash
of the Obligations on terms satisfactory to the Lender in its sole discretion;

     (i) Indebtedness incurred in connection with a Permitted Investment
permitted by Sections 7.05(b) or 7.05(d) hereof; provided that such Indebtedness
shall be unsecured unless permitted pursuant to Section 7.02(e) hereof; and

     (j) Other unsecured Indebtedness not included in subsections (a) through
(i) above and not exceeding, in the aggregate outstanding principal amount at
any time, $500,000.

     7.02. Liens. Incur, assume or suffer to exist, any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for the following (“Permitted Liens”):

     (a) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof;

(b)      Ordinary Course Liens;   (c)      Liens (i) upon or in any equipment
and related software acquired (in either  

case that was not financed by Lender) or held by Borrower or any Subsidiary to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition of such equipment and related software
(including soft costs),

-43-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




(ii) existing on equipment of Borrower or any Subsidiary at the time of its
acquisition, provided that such Lien is limited solely to the property so
acquired and improvements thereon, and the proceeds of such equipment and (iii)
or rights of a lessor under a Capital Lease;

     (d) Liens incurred in connection with the extension, renewal or refinancing
of the Indebtedness secured by Liens of the type described in the foregoing
clauses (a) through (c) above, provided that the property covered thereby is not
increased and the principal amount of the Indebtedness being extended, renewed
or refinanced does not increase;

     (e) Liens on the property or assets of any entity which becomes a
Subsidiary of Borrower after the date of this Agreement pursuant to a Permitted
Acquisition, provided that (i) such Liens exist at the time such entity became a
Subsidiary or such assets were acquired, and (ii) such Liens were not created in
contemplation of such acquisition by Borrower; and

     (f) Liens not otherwise permitted hereunder on the property or assets of
Borrower and any of its Subsidiaries securing obligations in an aggregate
outstanding amount not to exceed $500,000 at any time.

     7.03. Fundamental Changes. Merge or consolidate with or into any Person or
liquidate, wind-up or dissolve itself, or permit or suffer any liquidation or
dissolution or sell all or substantially all of its assets, except that:

     (a) any Subsidiary may merge with Borrower or a Guarantor, provided that
Borrower or such Guarantor, as applicable, shall be the continuing or surviving
corporation;

     (b) any Subsidiary may merge with any one or more other Subsidiaries,
provided that if such Subsidiary is a Guarantor, such Subsidiary shall be the
continuing or surviving corporation;

     (c) any Subsidiary may merge with any joint venture, partnership or other
Person, so long as such joint venture, partnership and other Person will, as a
result of making such merger and all other contemporaneous related transactions,
become a Subsidiary and a Guarantor (if the Subsidiary which merged with such
joint venture, partnership or other Person was a Guarantor);

     (d) any Subsidiary may sell or transfer all or substantially all of its
assets (through voluntary liquidation, dissolution or winding up or otherwise),
to Borrower or a Guarantor;

     (e) any Subsidiary that is not a Material Subsidiary may sell or transfer
all or substantially all of its assets (through voluntary liquidation,
dissolution or winding up or otherwise), to another Subsidiary;

-44-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (f) any Subsidiary that is not a Material Subsidiary may sell or transfer
all or substantially all of its assets (through voluntary liquidation,
dissolution or winding up or otherwise) to any Person so long as any Disposition
resulting therefrom would be permitted under Section 7.04(a) or 7.04(c); and

     (g) any Subsidiary that is not a Material Subsidiary may merge or
consolidate with or into any other Person or sell all or substantially all of
its assets to the extent such transaction constitutes a Disposition otherwise
permitted under Section 7.04(a) or 7.04(c) or constitutes an Investment
otherwise permitted under Section 7.05(d) or Section 7.05(e).

     Each of items (a) through (h) above, a “Permitted Merger”. Provided,
further that Borrower shall, and shall cause each of its Subsidiaries to, be in
compliance with Section 6.13 immediately after any such Permitted Merger.

7.04.      Dispositions. Make any Dispositions, except:     (a)      Ordinary
Course Dispositions;     (b)      Dispositions permitted by Section 7.03; and  
  (c)      Dispositions not otherwise prohibited hereunder, provided that the  

aggregate book value of the property so disposed in any fiscal year shall not
exceed $500,000 in the aggregate.

     7.05. Investments. Make any Investments, except for the following
(“Permitted Investments”):

     (a) Investments existing on the Closing Date and listed on Schedule 7.05
attached hereto;



  (b) Ordinary Course Investments;




(c) Investments permitted by Section 7.01 or Section 7.03;

(d) Investments made in connection with any Permitted Acquisition; and

     (e) Investments not otherwise prohibited hereunder, provided that the
aggregate amount of such other Investments (less any return on any such
Investments) does not at any time exceed $500,000.

7.06.      Restricted Payments. Make any Restricted Payments, except that:    
(a) (i) Borrower may pay dividends or other distributions payable solely in  

shares of capital stock of Borrower or any Subsidiary, (ii) Borrower may make
Restricted Payments to a Guarantor and (iii) a Subsidiary may make Restricted
Payments to Borrower or a Guarantor;

-45-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (b) Borrower may distribute rights pursuant to a shareholder rights plan or
redeem such rights, provided that such redemption is in accordance with the
terms of such shareholder rights plan; and

     (c) Borrower may make Restricted Payments in connection with or pursuant to
any of its (i) Employee Benefits Plans or in connection with the employment,
termination or compensation of its service providers, employees, officers or
directors, and (ii) to repurchase Equity Securities of the Borrower which a
stockholder is selling whether such repurchase is pursuant to a repurchase right
or otherwise, provided, however, that with respect to (c)(ii) above, such
Restricted Payments may not exceed $500,000 in the aggregate in any calendar
year.

     7.07. ERISA. Engage in any transaction which could be subject to Sections
4069 or 4212(c) of ERISA, or permit any Pension Plan to (a) engage in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code);
(b) fail to comply with ERISA or any other applicable Laws; or (c) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
which, with respect to each event listed above, has a Material Adverse Effect.

     7.08. Change in Nature of Business. Engage, either directly or indirectly
through Affiliates, in any line of business other than the lines of business in
which Borrower or such Subsidiary is engaged as of the Closing Date and any
other business substantially similar or related thereto (or incidental thereto);
or cease to conduct business in the manner conducted by Borrower or such
Subsidiary as of the Closing Date.

     7.09. Transactions with Affiliates. Enter into or permit to exist any
transaction of any kind with any Affiliate of Borrower (excluding transactions
between Borrower or any Guarantor or among Guarantors) other than arm’s-length
transactions with Affiliates that are otherwise permitted hereunder, except:

     (a) reasonable and customary fees in the industry paid to members of the
board of directors (or similar governing body) of the Borrower or its
Subsidiaries;

     (b) reasonable compensation arrangements and benefit plans for officers and
employees of the Borrower and its Subsidiaries entered into or maintained in the
ordinary course of business, provided that such transactions in no instance
shall have a Material Adverse Effect on Borrower or any Subsidiary as of the
date entered into by Borrower or a Subsidiary, as applicable; and



  (c) Permitted Investments in Subsidiaries.




     7.10. Certain Indebtedness Payments; Amendments to Documents. (a) Pay,
prepay, redeem, purchase, defease or otherwise satisfy in any manner prior to
the scheduled payment thereof (i) any Indebtedness under the 1994 Settlement
Agreement, or (ii) during any period when an Event of Default has occurred and
is continuing, any Indebtedness of Borrower and its Subsidiaries; or (b) amend,
modify or otherwise change the terms of any document, instrument or agreement
evidencing Indebtedness under the 1994 Settlement Agreement.

-46-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




7.11.      Financial Covenants.     (a) Tangible Net Worth. Permit the sum of
the Consolidated Tangible Net  

Worth plus the amount shown on the Borrower’s current balance sheet for the 1994
Settlement Agreement to be less than the sum of $7,950,000 plus, an amount equal
to 50% of the amount of any Cash proceeds from any equity or Subordinated Debt
issued by the Borrower after the Closing Date as of the end of any fiscal
quarter of the Borrower measured quarterly beginning at the end of the fiscal
quarter ending March 31, 2014 up to and including the fiscal quarter ending
December 31, 2014.

     (b) Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio to be
greater than 2.50 to 1.00 at all times beginning at the end of the fiscal
quarter ending March 31, 2015.

     (c) Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio (measured
monthly beginning at the end of the first full month after the Closing Date) to
be less than 1.10 to 1.00 at all times.

     7.12. Accounting Changes. Without the Lender’s written consent, which shall
not be unreasonably withheld, change (i) its fiscal year, or (ii) its accounting
practices except as permitted by GAAP, in each case, except to the extent
required in order to conform the fiscal year or accounting practices of a
Subsidiary to those of Borrower.

     7.13. Organization Documents. Amend or modify its Organization Documents in
a manner adverse to the Lender with respect to the Obligations, the Warrants or
the Collateral.

     7.14. Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement, the other Loan Documents and Indebtedness of foreign
Subsidiaries permitted pursuant to Section 7.01) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to Borrower or any Guarantor or
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person,
except with respect to specific property encumbered to secure payment of
particular Indebtedness incurred to finance the acquisition thereof and
permitted pursuant to Section 7.01(e); or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.



SECTION 8
EVENTS OF DEFAULT AND REMEDIES




     8.01. Events of Default. Any one or more of the following events shall
constitute an Event of Default:

     (a) Borrower fails to pay any principal on any Outstanding Obligation
(other than fees) as and on the date when due; or

-47-

--------------------------------------------------------------------------------

Identive Group, Inc.    Credit Agreement                                       
 (b)    Borrower fails to pay any interest on any Outstanding Obligation or
fails 


to pay any other fee or amount payable to Lender under any Loan Document within
five

(5)      Business Days after the date due; or     (c) Any default occurs in the
observance or performance of any agreement  



  contained in Section 7; or




     (d) Any default occurs in the observance or performance of any agreement
contained in Section 6.01 and such default continues for ten (10) Business Days
after receipt of Lender’s written notice informing Borrower that delivery of an
item is late; or

     (e) The occurrence of an Event of Default (as such term is or may hereafter
be specifically defined in any other Loan Document) under any other Loan
Document; or Borrower or any Subsidiary fails to perform or observe any other
covenant or agreement (not specified in subsections (a), (b) (c) or (d) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt of Lender’s written notice;
or

     (f) Any representation or warranty of any Loan Party in any Loan Document
proves to have been incorrect in any material respect when made or deemed made;
or

     (g) (i) Borrower or any Material Subsidiary (x) defaults in any payment
when due of principal of or interest on any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount in excess of the
Threshold Amount which remains uncured beyond any applicable cure period, or (y)
defaults in the observance or performance of any other agreement or covenant
relating to any Indebtedness (other than Indebtedness hereunder) or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur, the effect of which default or other event is to cause,
or to permit the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) to cause,
with the giving of notice if required, any Guaranty Obligation in excess of the
Threshold Amount to become payable or cash collateral in respect thereof to be
demanded on account of such default or other event, provided, however, upon the
cure or waiver of the default with respect to such Indebtedness or Guaranty
Obligation, the Event of Default under this Section 8.01(g) shall be
automatically cured; provided, further, that such cure hereunder shall be
permitted no more than twice during the term of this Agreement; or (ii) Borrower
is unable or admits in writing its inability to pay its debts generally as they
mature; or

     (h) Any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement of Lender or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect; or Borrower or any Guarantor denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

-48-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (i) (i) A final judgment against Borrower or any Material Subsidiary is
entered for the payment of money in excess of the Threshold Amount, or any
non-monetary final judgment is entered against Borrower or any Material
Subsidiary which has a Material Adverse Effect and, in each case if such
judgment remains unsatisfied without procurement of a stay of execution within
thirty (30) calendar days after the date of entry of judgment; or (ii) any writ
or warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person representing
an obligation for the payment of money which is (singly or in the aggregate with
all other such writs or warrants or similar process) in excess of the Threshold
Amount and is not released, vacated or fully bonded (A) within thirty (30)
calendar days after its issue or levy or (B) if earlier, five (5) days prior to
the date of any proposed sale; or

     (j) Borrower or any of its Material Subsidiaries institutes or consents to
the institution of any proceeding under Debtor Relief Laws, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under Debtor Relief Laws relating to any
such Person or to all or any part of its property is instituted without the
consent of that Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

     (k) (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount; (ii) the aggregate amount of Unfunded Pension Liability among all
Pension Plans at any time exceeds the Threshold Amount; or (iii) Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

     (l) There occurs (i) any Change of Control, or (ii) any event relating to a
change in the corporate ownership, control or governance of Borrower or any
Subsidiary as issuer (“Issuer”) of any notes, bonds, debentures, Indebtedness
under the 1994 Settlement Agreement or other debt securities, the result of
which is to cause Indebtedness evidenced by any such notes, bonds, debentures,
the 1994 Settlement Agreement or other debt securities to be subject to
mandatory redemption or repurchase by Issuer, provided the outstanding amount of
such outstanding Indebtedness exceeds the Threshold Amount.

     8.02. Certain Financial Covenant Defaults. In the event that, after taking
into account any extraordinary charge to earnings taken or to be taken as of the
end of any fiscal period of Borrower (a “Charge”), and if solely by virtue of
such Charge, there would exist an

-49-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




Event of Default due to breach of Section 7.11 as of such fiscal period end
date, such Event of Default shall be deemed to arise upon the earlier of (i) the
date after such fiscal period end date on which Borrower announces publicly it
will take, is taking or has taken such Charge (including an announcement in the
form of a statement in a report filed with the SEC, if applicable) or, if such
announcement is made prior to such fiscal period end date, the date that is such
fiscal period end date, and (ii) the date Borrower delivers to Lender its
audited annual or unaudited quarterly financial statements in respect of such
fiscal period reflecting such Charge as taken.

     8.03. Remedies Upon Event of Default. Without limiting any other rights or
remedies of Lender provided for elsewhere in this Agreement, or the other Loan
Documents, or by applicable Law, or in equity, or otherwise:

     (a) Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 8.01(j): Lender may
terminate the Commitments and/or declare all or any part of the unpaid principal
of all Loans, all interest accrued and unpaid thereon and all other amounts
payable under the Loan Documents to be immediately due and payable, whereupon
the same shall become and be immediately due and payable, without protest,
presentment, notice of dishonor, demand or further notice of any kind, all of
which are expressly waived by Borrower; and/or

(b)      Upon the occurrence of any Event of Default described in Section
8.01(j): (i) the Commitments and all obligations of Lender shall  

automatically terminate without notice to or demand upon Borrower, which are
expressly waived by Borrower; and

     (ii) the unpaid principal of all Loans, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents shall be
immediately due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.

     (c) Upon the occurrence of any Event of Default, Lender, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are expressly waived by Borrower (except as to notices expressly provided
for in any Loan Document), may proceed to protect, exercise and enforce its
rights and remedies under the Loan Documents against Borrower and its
Subsidiaries and such other rights and remedies as are provided by Law or equity
(including, without limitation, the provisions of the applicable Uniform
Commercial Code).

     (d) The order and manner in which Lender’s rights and remedies are to be
exercised shall be determined by Lender in its sole and absolute discretion.
Regardless of how Lender may treat payments for the purpose of its own
accounting, for the purpose of computing the Obligations hereunder, payments
shall be applied first, to costs and expenses (including Attorney Costs)
incurred by Lender, second, to the payment of accrued and unpaid interest on the
Loans to and including the date of such application, third, to the payment of
the unpaid principal of the Loans, and fourth, to the payment of

-50-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




all other amounts (including fees) then owing to Lender under the Loan
Documents. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Lender hereunder or thereunder or at Law or in equity.



SECTION 9
MISCELLANEOUS




     9.01. Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, no consent to any departure by
Borrower or any Subsidiary therefrom and no release of collateral in which
Lender has a security interest prior to payment in full of the Obligations
(other than contingent indemnification obligations) shall be effective unless in
writing signed Lender, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
amendment, modification or supplement to this Agreement or any other Loan
Documents shall be effective unless made in writing and signed by Borrower.

9.02.      Transmission and Effectiveness of Communications and Signatures.    
(a) Modes of Delivery. Except as otherwise provided in any Loan  

Document, notices, requests, demands, directions, agreements and documents
delivered in connection with the Loan Documents (collectively, “communications”)
shall be transmitted by Requisite Notice to the number and address set forth on
Schedule 9.02, may be delivered by the following modes of delivery, and shall be
effective as follows:

Mode of Delivery    Effective on earlier of actual receipt and:  Courier:   
Scheduled delivery date  Facsimile:    When transmission in legible form
complete  Mail:    Fourth Business Day after deposit in U.S. mail first     
class postage pre-paid  Personal delivery:    When received  Telephone:    When
conversation completed 


provided, however, that communications delivered to Lender pursuant to Section 2
must be in writing and shall not be effective until actually received by Lender.

     (b) Reliance by Lender. Lender shall be entitled to rely and act on any
communications purportedly given by or on behalf of Borrower even if (i) such
communications (A) were not made in a manner specified herein, (B) were
incomplete or (C) were not preceded or followed by any other notice specified
herein, or (ii) the terms thereof, as understood by the recipient, varied from
any subsequent related communications provided for herein. Borrower shall
indemnify Lender from any loss, cost, expense or liability as a result of
relying on any communications permitted herein.

-51-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (c) Effectiveness of Facsimile Documents and Signatures. Documents and
agreements delivered from time to time in connection with the Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as hardcopies with manual signatures and shall be binding on Borrower
and Lender. Lender may also request that any such documents and signature be
confirmed by a manually-signed hardcopy thereof; provided, however, that the
failure to request or deliver any such manually-signed hardcopy shall not affect
the effectiveness of any facsimile documents or signatures.

     9.03. Attorney Costs, Expenses and Taxes. Borrower agrees (a) to pay or
reimburse Lender for all reasonable costs and expenses incurred in connection
with the development, preparation, negotiation and execution of the Loan
Documents, and the development, preparation, negotiation and execution of any
amendment, waiver, consent, supplement or modification to, any Loan Documents,
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the performance by Lender of collateral field audits and
inspections pursuant to Section 6.08), including all reasonable Attorney Costs,
and (b) to pay or reimburse Lender for all costs and expenses incurred in
connection with any refinancing, restructuring, reorganization (including a
bankruptcy reorganization), collection and enforcement or attempted enforcement,
or preservation of any rights under any Loan Documents, and any other documents
prepared in connection herewith or therewith, or in connection with any
refinancing, or restructuring of any such documents in the nature of a “workout”
or of any insolvency or bankruptcy proceeding, including Attorney Costs. The
foregoing costs and expenses shall include all reasonable search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by Lender and the cost of
independent public accountants and other outside experts retained by Lender.
Such costs and expenses shall also include administrative costs of Lender
reasonably attributable to the administration of the Loan Documents. Any amount
payable by Borrower under this Section shall bear interest from the tenth day
following the date of demand for payment at the Default Rate, unless waived by
Lender. The agreements in this Section shall survive repayment of all
Obligations and the termination of all Commitments.

9.04.      Binding Effect; Assignment.     (a) Successors and Assigns Generally.
The provisions of this Agreement  

shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender. Lender may from time to time
sell all or any portion of the Loans, the Commitments and the Loan Documents (or
any interest therein) and may grant participations in the Loan; provided,
however that, so long as no Default or Event of Default has occurred and is
continuing, Borrower must consent to any such sale, which consent shall not be
unreasonably withheld, delayed or conditioned. Any Person to whom Lender sells
all or any portion of the Loans or Commitments shall be deemed to be a “Lender”
for purposes hereof. Borrower agrees to cooperate with Lender’s efforts to do
any of the foregoing and to execute all documents reasonably required by Lender
in connection therewith which do not materially adversely affect Borrower’s
rights under the Loan Documents.

-52-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (b) Certain Pledges. Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of Lender, including any pledge or assignment to secure obligations
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for Lender as a party hereto.

     9.05. Set-off. In addition to any rights and remedies of Lender or any
assignee or participant of Lender or any Affiliate thereof (each, a “Proceeding
Party”) provided by law, upon the occurrence and during the continuance of any
Event of Default, each Proceeding Party is authorized at any time and from time
to time, without prior notice to Borrower, any such notice being waived by
Borrower to the fullest extent permitted by law, to proceed directly, by right
of set-off, banker’s lien, or otherwise, against any assets of Borrower and its
Subsidiaries which may be in the hands of such Proceeding Party (including all
general or special, time or demand, provisional or other deposits and other
indebtedness owing by such Proceeding Party to or for the credit or the account
of Borrower) and apply such assets against the Obligations, irrespective of
whether such Proceeding Party shall have made any demand therefor and although
such Obligations may be unmatured. Lender agrees promptly to notify Borrower
after any such set-off and application made by Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

9.06.      [Reserved].   9.07.      [Reserved].   9.08.      No Waiver;
Cumulative Remedies.     (a) No failure by Lender to exercise, and no delay by
Lender in exercising,  

any right, remedy, power or privilege hereunder, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege.

     (b) The rights, remedies, powers and privileges herein or therein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by Lender not to require payment of any interest
(including Default Interest), fee, cost or other amount payable under any Loan
Document or to calculate any amount payable by a particular method on any
occasion shall in no way limit or be deemed a waiver of Lender’s right to
require full payment thereof, or to calculate an amount payable by another
method that is not inconsistent with this Agreement, on any other or subsequent
occasion.

     9.09. Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest and fees paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”). If Lender shall receive interest or a
fee in an amount that exceeds the Maximum Rate, the excessive interest or fee
shall be applied to the principal of the Outstanding Obligations or, if it
exceeds the unpaid principal, refunded to Borrower. In determining whether the
interest or a

-53-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




fee contracted for, charged, or received by Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.

     9.10. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     9.11. Integration. This Agreement, together with the other Loan Documents
and any letter agreements referred to herein, comprises the complete and
integrated agreement of the parties on the subject matter hereof and supersedes
all prior agreements, written or oral, on the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of
Lender in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

     9.12. Nature of Lender’s Obligations. Nothing contained in this Agreement
or any other Loan Document and no action taken by Lender pursuant hereto or
thereto may, or may be deemed to, make Lender a partnership, an association, a
joint venture or other entity, either with Borrower or any Affiliate of
Borrower.

     9.13. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any Loan Document, certificate or statement
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery thereof but shall terminate upon the
termination of this Agreement and all Commitments and the payment in full in
cash of all Outstanding Obligations. Such representations and warranties have
been or will be relied upon by Lender, notwithstanding any investigation made by
Lender or on its behalf.

     9.14. Indemnity by Borrower. Borrower agrees to indemnify, defend, save and
hold harmless Lender and its respective Affiliates, directors, officers, agents,
attorneys and employees (collectively, the “Indemnitees”) from and against: (a)
any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any Person (other than Lender) relating directly or
indirectly to a claim, demand, action or cause of action that such Person
asserts or may assert against Borrower, any of its Affiliates or any its
officers or directors; (b) any and all claims, demands, actions or causes of
action arising out of or relating to, the Loan Documents, any predecessor loan
documents, the Commitments, the use or contemplated use of the proceeds of any
Loan, property that is the subject of any Material Lease or any other collateral
given to secure the obligations of Borrower under this Agreement, or the
relationship of Borrower and Lender under this Agreement; (c) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in subsection
(a) or (b) above; and (d) all liabilities, claims, actions, loss, damages,
including, without limitation, foreseeable and unforeseeable consequential

-54-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




damages, costs and expenses (including sums paid in settlement of claims and all
consultant, expert and legal fees and expenses of Indemnitees' counsel) directly
or indirectly arising out of or resulting from any Hazardous Substance being
present at any time in or around any part of the property that is the subject of
any Material Lease, or in the soil, groundwater or soil vapor on or under the
property that is the subject of any Material Lease, including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work, or any resulting damages or injuries to the person
or property of any third parties or to any natural resources; (e) any and all
liabilities, losses, costs or expenses (including Attorney Costs) that any
Indemnitee suffers or incurs as a result of the assertion of any foregoing
claim, demand, action, cause of action or proceeding, or as a result of the
preparation of any defense in connection with any foregoing claim, demand,
action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding, including those liabilities caused by an Indemnitee’s own negligence
(all the foregoing, collectively, the “Indemnified Liabilities”); provided that
no Indemnitee shall be entitled to indemnification for any loss caused by its
own gross negligence or willful misconduct or for any loss asserted against it
by another Indemnitee. This Section 9.14 shall survive termination of this
Agreement.



  9.15. Nonliability of Lender.

Borrower acknowledges and agrees that:




     (a) Any inspections of any property of Borrower made by or through Lender
are for purposes of administration of the Loan Documents only, and Borrower is
not entitled to rely upon the same (whether or not such inspections are at the
expense of Borrower);

     (b) By accepting or approving anything required to be observed, performed,
fulfilled or given to Lender pursuant to the Loan Documents, Lender shall not be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by Lender;

     (c) The relationship between Borrower and Lender is, and shall at all times
remain, solely that of borrower and lender; Lender shall not under any
circumstance be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or its Affiliates, or to owe any fiduciary
duty to Borrower or its Affiliates; Lender does not undertake or assume any
responsibility or duty to Borrower or its Affiliates to select, review, inspect,
supervise, pass judgment upon or inform Borrower or its Affiliates of any matter
in connection with their property or the operations of Borrower or its
Affiliates; Borrower and its Affiliates shall rely entirely upon their own
judgment with respect to such matters; and any review, inspection, supervision,
exercise of judgment or supply of information undertaken or assumed by Lender in
connection with such matters is solely for the protection of Lender and neither
Borrower nor any other Person is entitled to rely thereon; and

-55-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (d) Lender shall not be responsible or liable to any Person for any loss,
damage, liability or claim of any kind relating to injury or death to Persons or
damage to property caused by the actions, inaction or negligence of Borrower
and/or its Affiliates and Borrower hereby indemnifies and holds Lender harmless
from any such loss, damage, liability or claim.

     9.16. No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower
and Lender in connection with the Loans, and is made for the sole benefit of
Borrower and Lender, and Lender’s successors and assigns, and no other Person
shall have any rights of any nature hereunder or by reason hereof.

     9.17. Severability. Any provision of the Loan Documents that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     9.18. Confidentiality. Lender shall use any confidential non-public
information concerning Borrower and its Subsidiaries that is furnished to Lender
by or on behalf of Borrower and its Subsidiaries in connection with the Loan
Documents (collectively, “Confidential Information”) solely for the purpose of
evaluating and providing products and services to them and administering and
enforcing the Loan Documents, and it will hold the Confidential Information in
confidence. Notwithstanding the foregoing, Lender may disclose Confidential
Information (a) to their Affiliates or any of their or their Affiliates’
directors, officers, employees, advisors, or representatives (collectively, the
“Representatives”) whom it determines need to know such information for the
purposes set forth in this Section and who are bound to obligations of
confidentiality; (b) to any bank or financial institution or other entity to
which Lender has assigned or desires to assign an interest or participation in
the Loan Documents or the Obligations, provided that any such foregoing
recipient of such Confidential Information agrees to keep such Confidential
Information confidential as specified herein; (c) to any governmental agency or
regulatory body having or claiming to have authority to regulate or oversee any
aspect of Lender’s business or that of its Representatives in connection with
the exercise of such authority or claimed authority; (d) to the extent necessary
or appropriate to effect or preserve Lender’s or any of their Affiliates’
security (if any) for any Obligation or to enforce any right or remedy or in
connection with any claims asserted by or against Lender or any of their
Representatives under the Loan Documents; and (e) pursuant to any subpoena or
any similar legal process so long as Borrower is, or has been, given notice of
such legal process and the opportunity to seek a protective order; provided that
any such recipient of such Confidential Information agrees to keep such
Confidential Information confidential as specified herein. For purposes hereof,
the term “Confidential Information” shall not include information that (x) is in
Lender’s possession prior to its being provided by or on behalf of the Borrower,
provided that such information is not known by Lender to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, Borrower, (y) is or becomes publicly available (other than
through a breach hereof by Lender), or (z) becomes available to Lender on a
non-confidential basis, provided that the source of such information was not
known by Lender to be bound by a confidentiality agreement or other legal or
contractual obligation of

-56-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




confidentiality with respect to such information. This Section 9.18 shall
survive termination of this Agreement.

     9.19. Further Assurances. Borrower and its Subsidiaries shall, at their
expense and without expense to Lender, do, execute and deliver such further acts
and documents as Lender from time to time reasonably requires for the assuring
and confirming unto Lender of the rights hereby created or intended now or
hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document (including, without limitation,
any matters set forth in any supplement agreement regarding post-closing
deliveries or filings entered into with the Lender).

     9.20. Headings. Section headings in this Agreement and the other Loan
Documents are included for convenience of reference only and are not part of
this Agreement or the other Loan Documents for any other purpose.

9.21.      Time of the Essence. Time is of the essence of the Loan Documents.  
9.22.      Governing Law.     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND  

CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, BORROWER AND LENDER EACH CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. BORROWER AND LENDER EACH IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED HERETO. BORROWER AND LENDER EACH WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

     9.23. Patriot Act Notification. Lender hereby notifies Borrower (and each
Subsidiary) that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies Borrower (and,
to the extent requested, each Subsidiary), which information includes the name
and address of Borrower (and, to the extent requested, each Subsidiary) and
other information that will allow Lender to identify Borrower (and, to the
extent requested, each Subsidiary) in accordance with the USA Patriot Act.

-57-

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     9.24. Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.

     9.25. Judicial Reference Waiver of Jury Trial. In all the Loan Documents
the sections regarding “Jury Trial Waiver” are hereby deleted in their entirety
and all claims in connection with the Loan Documents shall be determined by a
consensual general judicial reference, pursuant to the provisions of California
Code of Civil Procedure §§ 638 et seq., as such statutes may be amended or
modified from time to time, and as more fully set forth in

Exhibit E.

-58-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.



IDENTIVE GROUP, INC., a Delaware
corporation, as Borrower






By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer






OPUS BANK, as Lender






By: /s/ Kevin McBride
Name: Kevin McBride
Its: Managing Director




WEST\247698533. 2S-1

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






EXHIBIT A






FORM OF NOTICE OF BORROWING






Date: March 31, 2014




To:    OPUS BANK,      as Lender 




Ladies and Gentlemen:




     Reference is made to that certain Credit Agreement dated as of March 31,
2014 between IDENTIVE GROUP, INC., a Delaware corporation (“Borrower”), and OPUS
BANK, a California Commercial Bank, as Lender (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), the terms defined therein being used herein as therein defined).

The undersigned hereby requests a Borrowing of the Loan:

1.      On March 31, 2014   2.      Consisting of a Term Loan in the amount of
$10,000,000 and a Revolving Loan in  



the amount of $4,000,000.




     The foregoing request complies with the requirements of Section 2.01 of the
Agreement. The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the above date, before and after
giving effect to the Loan:

     (a) The representations and warranties made by Borrower in Section 5 of the
Agreement are and will be correct on and as of the date of this Loan, except to
the extent that such representations and warranties specifically refer to any
earlier date; and

     (b) No Default or Event of Default has occurred and is continuing on the
date hereof or after giving effect to the Loan.

IDENTIVE GROUP, INC., a Delaware corporation, as the Borrower



By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer






Credit Agreement




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






EXHIBIT B






FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date:
______________
, ___

To:    OPUS BANK,      as Lender 




Ladies and Gentlemen:




     Reference is made to that certain Credit Agreement dated as of March 31,
2014, by and between IDENTIVE GROUP, INC., a Delaware corporation (the
“Borrower”) and OPUS BANK, a California Commercial Bank, as Lender (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”, the terms defined therein being used herein as therein
defined).

     The undersigned Responsible Officer hereby certifies as of the date hereof
that [he/she] is the [Senior Officer] of Borrower, and that, as such, [he/she]
is authorized to execute and deliver this Certificate to Lender on the behalf of
Borrower, and that:

     [1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.] [Use for
fiscal year-end Financial Statements]

     [1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and changes in financial position of
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such periods, subject only to normal year-end audit adjustments and the absence
of footnotes.] [Use for fiscal quarter-end Financial Statements]

     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and conditions (financial or otherwise) of
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

     3. A review of the activities of Borrower and its Subsidiaries during such
fiscal period has been made under my supervision with a view to determining
whether during such fiscal period each of Borrower and its Subsidiaries
performed and observed all its respective Obligations under the Loan Documents,
and to the best knowledge of the undersigned during such fiscal period, Borrower
and its Subsidiaries performed and observed each covenant and condition of the
Loan Documents applicable to it.



Credit Agreement






B-1






Form of Compliance Certificate






WEST\247698533.2




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     4. The following financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.

     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________
.

IDENTIVE GROUP, INC., a Delaware corporation, as the Borrower



By:
____________________________________
Name:
Its:






Credit Agreement






B-2






Form of Compliance Certificate






WEST\247698533.2




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




For the Quarter ended
___________________
(“Statement Date”)



  SCHEDULE 2
to the Compliance Certificate




I.      Section 7.11(a) – Tangible Net Worth   A.      Consolidated Tangible Net
Worth:   B.      The amount shown on the     Borrower’s current balance sheet
for the 1994 Settlement Agreement   C.      Sum of Line I.A plus Line I.B.   D. 
    $7,950,000   E.      50% of the amount of any Cash proceeds from any equity
or Subordinated Debt issued by the Borrower after the Closing Date::   F.     
Sum of Line I.D plus Line I.E.  

Is Line I.C greater than Line I.F?

[Yes/No]

II.      Section 7.11(b) – Maximum Senior Leverage Ratio   A.      Senior
Indebtedness:  

Fiscal    Fiscal    Fiscal    Fiscal    Four  Quarter    Quarter    Quarter   
Quarter    Fiscal  Ending    Ending    Ending    Ending    Quarters             
    Ending  __/__/__    __/__/__    __/__/__    __/__/__                     
__/__/__ 




$
______






$
______






$
______






$
______
$
_______






$
______






$
______






$
______






$
______
$
_______






Credit Agreement






B-3






Form of Compliance Certificate




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




B.      Consolidated EBITDA (each only to the extent they have been deducted in
calculating Consolidated Net Income)     1. Consolidated Net Income, provided
that there shall be excluded from such Consolidated Net Income the following:
(i) all gains and all losses realized by Borrower and its  



Subsidiaries upon the sale or other
disposition (including, without
limitation, pursuant to sale and
leaseback transactions) of property
or assets that are not sold or
otherwise disposed of in the ordinary
course of business, or pursuant to the
sale of any capital stock held by
Borrower or any Subsidiary; and (ii)
all items of gain or income that are
properly classified as extraordinary
in accordance with GAAP or are
unusual or non-recurring




2.      Consolidated Interest Charges: The sum of:  

(a)    all interest, premium payments,      fees,    charges    and related     
expenses payable by Borrower      and its Subsidiaries in connection      with
borrowed money (including      capitalized    interest) or in      connection
with the deferred      purchase price of assets, in each      case to the extent
treated as      interest in accordance with      GAAP, and     




Credit Agreement






B-4






Form of Compliance Certificate




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




(b)      the portion of rent payable by      Borrower and its Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP     3.      The amount of Taxes, based on or measured by
income, used or included in the determination of such Consolidated Net Income:  
  4.      The amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income, including any impairment of  

    intangible/goodwill as defined under                          Financial   
Accounting    Standards                          Board    Accounting   
Standards                          Codification 350, 360-10 or 360-20:         
                 5.    Consolidated EBITDA (Sum of    $
______    $
______    $
______    $
______    $
_______      Lines II.B.1 through II.B.4):                           6.    The
change to deferred revenue from                          the beginning of such
period to the                          end of such period:                     
         7.    Adjusted    Consolidated    EBITDA    $
______    $
______    $
______    $
______    $
_______      (Line II.B.5 plus Line II.B.6):                        C.    Senior
Leverage Ratio (Line II.A.                          divided by Line II.B.7):   
                   to               to               to                 to     
            to 1.00    1.00    1.00    1.00    1.00            Minimum
Permitted:                                    2.50 to 1.00                     


Credit Agreement    B-5      Form of Compliance Certificate 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




III.    Section 7.11(c) – Minimum Asset    Fiscal      Coverage Ratio    Month 
        Ending             __/__/__    A.    Sum of:      1.    Cash held in the
Designated Deposit          Account:        2.    Cash held in any account at
Union          Bank (so long as such account(s) and          Cash are subject to
a Deposit          Account Control Agreement):        3.    Eligible
Receivables:        4.    Sum of Line III.A.I through III.A.3:        B.   
Indebtedness outstanding under the          Agreement:        C.    Asset
Coverage Ratio (Line III.A.4          divided by Line III.B.):    to 1.00 




  Minimum Permitted:






  1.10 to 1.00




In Compliance for the Fiscal Month ended
______________
? Yes
______
No____



Credit Agreement






B-6






Form of Compliance Certificate




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






EXHIBIT C-1
FORM OF NOTE (TERM LOAN)






TERM NOTE






USD$10,000,000






March 31, 2014




     FOR VALUE RECEIVED, the undersigned hereby promises to pay to the order of
OPUS BANK, a California Commercial Bank (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of TEN
MILLION DOLLARS AND NO/100 (USD$10,000,000), or such lesser principal amount of
the Term Loan (as defined in the Credit Agreement referred to below) payable by
Borrower to Lender on such Maturity Date under that certain Credit Agreement,
dated as of March 31, 2014, between IDENTIVE GROUP, INC., a Delaware corporation
(the “Borrower”), and Opus Bank, as Lender (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined).

     Borrower shall make scheduled principal payments on this Note as set forth
in Section 2.03(b) of the Credit Agreement. Borrower shall also make such
prepayments on this Note as are required by Section 2.02(b) of the Credit
Agreement.

     Borrower promises to pay interest on the unpaid principal amount of the
Term Loan from the date of the Term Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

     All payments of principal and interest shall be made to Lender for the
account of Lender in United States dollars in immediately available funds at
Lender’s payment office.

     If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.

     This Note is one of the “Notes” referred to in the Credit Agreement.
Reference is hereby made to the Credit Agreement for rights and obligations of
payment and prepayment, Events of Default and the right of Lender to accelerate
the maturity hereof upon the occurrence of such Events of Default. The Term Loan
shall be evidenced by one or more loan accounts or records maintained by Lender
in the ordinary course of business. Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of the Term Loan and
payments with respect thereto.

     Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

     Borrower agrees to pay all reasonable collection expenses, court costs and
Attorney Costs (whether or not litigation is commenced) which may be incurred by
Lender in connection with the collection or enforcement of this Note.



Credit Agreement






C-1-1






Form of Note (Term Loan)






WEST\247698533.2




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.



IDENTIVE GROUP, INC., a Delaware corporation,
as Borrower






By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer






Credit Agreement






C-1-2






Form of Note (Term Loan)






WEST\247698533.2




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




LOANS AND PAYMENTS WITH RESPECT THERETO

Amount of         Principal    Outstanding          End of    or Interest   
Principal          Interest    Paid This    Balance This    Notation  Date   
Period    Date    Date    Made by 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Credit Agreement






C-1-3






Form of Note (Term Loan)






WEST\247698533.2




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






EXHIBIT C-2
FORM OF NOTE (REVOLVING LOANS)






NOTE






USD$10,000,000






March 31, 2014




     FOR VALUE RECEIVED, the undersigned hereby promises to pay to the order of
OPUS BANK, a California commercial bank (the “Lender”), on the Maturity Date (as
defined in the Credit Agreement referred to below) the principal amount of TEN
MILLION AND NO/100 DOLLARS (USD$10,000,000.00), or such lesser principal amount
of the Revolving Loans (as defined in the Credit Agreement referred to below)
payable by Borrower to Lender on the Maturity Date under that certain Credit
Agreement, dated as of March 31, 2014, between IDENTIVE GROUP, INC., a Delaware
corporation (the “Borrower”), and Opus Bank, as Lender (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined).

     Borrower shall make such prepayments on this Note as are required by
Section 2.02(b) of the Credit Agreement.

     Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date such Revolving Loan until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

     All payments of principal and interest shall be made to Lender for the
account of Lender in United States dollars in immediately available funds at
Lender’s payment office.

     If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Credit Agreement.

     This Note is one of the “Notes” referred to in the Credit Agreement.
Reference is hereby made to the Credit Agreement for rights and obligations of
payment and prepayment, Events of Default and the right of Lender to accelerate
the maturity hereof upon the occurrence of such Events of Default. The Revolving
Loans shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of the Revolving
Loans and payments with respect thereto.

     Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

     Borrower agrees to pay all reasonable collection expenses, court costs and
Attorney Costs (whether or not litigation is commenced) which may be incurred by
Lender in connection with the collection or enforcement of this Note.



Credit Agreement






C-2-1






Form of Note (Revolving Loans)




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.



IDENTIVE GROUP, INC., a Delaware corporation,
as Borrower






By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer






Credit Agreement






C-2-2






Form of Note (Revolving Loans)




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




LOANS AND PAYMENTS WITH RESPECT THERETO

Amount of         Principal    Outstanding          End of    or Interest   
Principal          Interest    Paid This    Balance This    Notation  Date   
Period    Date    Date    Made by 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




Credit Agreement






C-2-3






Form of Note (Revolving Loans)




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






EXHIBIT D

FORM OF WARRANT




THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY COUNSEL)
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED
UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.



WARRANT






To Purchase Shares of Common Stock of






IDENTIVE GROUP, INC.






Dated as of March 31, 2014 (the “Effective Date”)




     WHEREAS, Identive Group, Inc., a Delaware corporation, has entered into a
Credit Agreement, dated as of March 31, 2014 (the “Credit Agreement”), with Opus
Bank, a California commercial bank (each of Opus Bank and its successors and
assigns is referred to herein as the “Warrantholder”); and

     WHEREAS, the Company (as defined below) desires to grant to Warrantholder,
in consideration for, among other things, the financial accommodations provided
for in the Credit Agreement, the right to purchase shares of Common Stock (as
defined below) pursuant to this Warrant (this “Warrant”).

     NOW, THEREFORE, in consideration of the Warrantholder executing and
delivering the Credit Agreement and providing the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and the Warrantholder agree as follows:

SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

     For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
1,000,000 fully paid and non-assessable shares of the Common Stock (as defined
below). As used herein, the following terms shall have the following meanings:



  “Act” means the Securities Act of 1933, as amended.




     “Company” means Identive Group, Inc., a Delaware corporation, and any
successor or surviving entity that assumes the obligations of the Company under
this Warrant pursuant to Section 8(a).

“Charter” means the Company’s Certificate of Incorporation, as may be amended
from time to time. “Common Stock” means the Company’s common stock, $0.001 par
value per share; “Exercise Price” means $0.99 per share, subject to adjustment
pursuant to Section 8.

     “Purchase Price” means, with respect to any exercise of this Warrant, an
amount equal to the Exercise Price as of the relevant time multiplied by the
number of shares of Common Stock requested to be exercised under this Warrant
pursuant to such exercise.



SECTION 2. TERM OF THE WARRANT.




Credit Agreement    D-1      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




(a) Except as otherwise provided for herein, the term of this Warrant and the
right to purchase Common

Stock as granted herein shall commence on the Effective Date and shall be
exercisable through the date which is five

(5)      years from the Effective Date, inclusive.     (b) In the event of an
Acquisition, this Warrant shall terminate and no longer be exercisable as of the
 

closing of such Acquisition. At least twenty (20) days prior to the consummation
of an Acquisition, the Company shall give to the Warrantholder notice of the
proposed Acquisition and afford the Warrantholder an opportunity to exercise
this Warrant in accordance with the terms and conditions hereof. For the purpose
of this Warrant, “Acquisition” means any transaction or series of related
transactions involving: (i) the sale, lease, exclusive license, or other
disposition of all or substantially all of the assets of the Company; (ii) any
merger or consolidation of the Company into or with another person or entity
(other than a merger or consolidation effected exclusively to change the
Company’s domicile), or any other corporate reorganization, in which the
stockholders of the Company in their capacity as such immediately prior to such
merger, consolidation or reorganization, own less than a majority of the
Company’s (or the surviving or successor entity’s) outstanding voting power
immediately after such merger, consolidation or reorganization; or (iii) any
sale or other transfer by the stockholders of the Company of shares representing
at least a majority of the Company’s then-total outstanding combined voting
power.

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS.

     (a) Exercise. The purchase rights set forth in this Warrant are exercisable
by the Warrantholder, in whole or in part, at any time, or from time to time,
prior to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
accordance with the terms set forth below, and in no event later than three (3)
days thereafter, the Company shall issue to the Warrantholder a certificate for
the number of shares of Common Stock purchased and shall execute the
acknowledgment of exercise in the form attached hereto as Exhibit II (the
“Acknowledgment of Exercise”) indicating the number of shares which remain
subject to future purchases, if any.

     Except as provided in the following sentence, each exercise of this Warrant
shall be deemed to have been effected immediately prior to the close of business
on the day on which this Warrant shall have been surrendered to the Company as
provided in the paragraph above. Notwithstanding the foregoing, if an exercise
of all or any portion of this Warrant is being made in connection with (i) a
proposed Acquisition, (ii) a proposed issuance or sale of, or dividend or
distribution in respect of, capital stock or any other securities of the
Company, or (iii) a proposed transfer of capital stock or other securities of
the Company, then, at the election of the Warrantholder, such exercise may be
conditioned upon the consummation of such public offering, Acquisition,
issuance, sale, dividend, distribution or transfer, in which case (A) such
exercise shall be effective concurrently with the consummation of such public
offering, Acquisition, issuance, sale, dividend, distribution or transfer, and
(B) appropriate modifications will be made to the Notice of Exercise to reflect
the conditionality specified in this sentence.

     The Purchase Price may be paid at the Warrantholder’s election either (i)
by cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Warrant and, if applicable, an
amended Warrant representing the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue Common Stock in accordance with the
following formula:

        X = Y(A-B)                         A  Where:    X =    the number of
shares of Common Stock to be issued to the Warrantholder.      Y =    the number
of shares of Common Stock requested to be exercised under this         
Warrant.      A =    the fair market value of one (1) share of Common Stock at
the time of issuance          of such shares of Common Stock.      B =    the
Exercise Price.    Credit Agreement    D-2          Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     For purposes of the above calculation, current fair market value of Common
Stock shall mean with respect to each share of Common Stock:

     (i) if the Common Stock is traded on a securities exchange, the fair market
value shall be deemed to be the average of the closing prices over a five (5)
day period ending three days before the day the current fair market value of one
(1) share of Common Stock is being determined; or

     (ii) if the Common Stock is traded over-the-counter, the fair market value
shall be deemed to be the average of the closing bid and asked prices quoted on
the NASDAQ system (or similar system) over the five (5) day period ending three
days before the day the current fair market value of one (1) share of Common
Stock is being determined; or

     (iii) if at any time the Common Stock is not listed on any securities
exchange or quoted in The NASDAQ Stock Market or the over-the-counter market,
the current fair market value of Common Stock shall be the highest price per
share which the Company could obtain from a willing buyer (not a current
employee or director) for shares of Common Stock sold by the Company, from
authorized but unissued shares, as determined in good faith by its Board of
Directors, unless the Company shall become subject to an Acquisition, in which
case the fair market value of Common Stock shall be deemed to be the per share
value received by the holders of Common Stock pursuant to such Acquisition.

     Upon partial exercise by either cash or Net Issuance, the Company shall
promptly issue an amended Warrant representing the remaining number of shares
purchasable hereunder. All other terms and conditions of such amended Warrant
shall be identical to those contained herein, including, but not limited to the
Effective Date hereof.

     (b) Exercise Prior to Expiration. To the extent this Warrant is not
previously exercised as to all Common Stock subject hereto, and if the fair
market value of one share of the Common Stock is greater than the Exercise Price
then in effect, this Warrant shall (unless otherwise affirmatively elected in
writing by the Warrantholder) be deemed automatically exercised pursuant to
Section 3(a) (even if not surrendered) immediately before its expiration. For
purposes of such automatic exercise, the fair market value of one share of the
Common Stock upon such expiration shall be determined pursuant to Section 3(a).
To the extent this Warrant or any portion thereof is deemed automatically
exercised pursuant to this Section 3(b), the Company agrees to promptly notify
the Warrantholder of the number of shares of Common Stock, if any, the
Warrantholder is to receive by reason of such automatic exercise.



SECTION 4. RESERVATION OF SHARES.




     During the term of this Warrant, the Company will at all times have
authorized and reserved a sufficient number of shares of its Common Stock to
provide for the exercise of the rights to purchase Common Stock as provided for
herein.



SECTION 5. NO FRACTIONAL SHARES OR SCRIP.




     No fractional shares or scrip representing fractional shares shall be
issued upon the exercise of this Warrant, but in lieu of such fractional shares
the Company shall make a cash payment therefor upon the basis of the Exercise
Price then in effect.



SECTION 6. NO RIGHTS AS STOCKHOLDER.




     This Warrant does not entitle the Warrantholder to any voting rights or
other rights as a stockholder of the Company prior to the exercise of this
Warrant.



SECTION 7. WARRANTHOLDER REGISTRY.




     The Company shall maintain a registry showing the name and address of the
registered holder of this Warrant. Warrantholder’s initial address, for purposes
of such registry, is set forth below Warrantholder’s signature on this Warrant.
Warrantholder may change such address by giving written notice of such changed
address to the Company.

Credit Agreement    D-3      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






SECTION 8. ADJUSTMENT RIGHTS.




     The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment, as follows:

     (a) Reclassification of Shares. If the Company at any time shall, by
combination, reclassification, exchange or subdivision of securities or
otherwise, change any of the securities as to which purchase rights under this
Warrant exist into the same or a different number of securities of any other
class or classes, this Warrant shall thereafter represent the right to acquire
such number and kind of securities as would have been issuable as the result of
such change with respect to the securities which were subject to the purchase
rights under this Warrant immediately prior to such combination,
reclassification, exchange, subdivision or other change. The provisions of this
Section 8(a) shall similarly apply to each successive combination,
reclassification, exchange, subdivision or other change.

     (b) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased, or (ii) in the case of a
combination, the Exercise Price shall be proportionately increased. When any
adjustment is required to be made in the Exercise Price, the number of shares of
Common Stock purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares of
Common Stock issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Exercise Price in effect immediately prior to
such adjustment, by (ii) the Exercise Price in effect immediately after such
adjustment.

     (c) Notice of Adjustments. Upon the occurrence of any adjustment pursuant
to this Section 8, the Company, at its expense, shall promptly compute such
adjustment, in good faith, in accordance with the terms of this Warrant and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Exercise Price and adjusted number or type of shares of Common
Stock or other securities issuable upon exercise of this Warrant (as
applicable), and describing the transactions giving rise to such adjustment and
showing in detail the facts upon which such adjustment is based. The Company
shall promptly deliver a copy of each such certificate to the Warrantholder and
to the Company's transfer agent.

     (d) Calculations. All calculations under this Section 8 shall be made to
the nearest cent or the nearest share, as applicable.

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

     (a) Reservation of Common Stock. The Common Stock issuable upon exercise of
the Warrantholder’s rights has been or will be duly and validly reserved and,
when issued in accordance with the provisions of this Warrant, will be validly
issued, fully paid and non-assessable, and will be free of any taxes, liens,
charges or encumbrances of any nature whatsoever, and free from statutory and
contractual equityholders preemptive rights and rights of first refusal;
provided, that the Common Stock issuable pursuant to this Warrant may be subject
to restrictions on transfer under state and/or federal securities laws. The
Company has made available to the Warrantholder true, correct and complete
copies of its Charter and current bylaws. The issuance of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Warrantholder for any issuance tax in respect thereof, or other
cost incurred by the Company in connection with such exercise and the related
issuance of shares of Common Stock; provided, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer and the
issuance and delivery of any certificate in a name other than that of the
Warrantholder.

     (b) Due Authority. The execution and delivery by the Company of this
Warrant and the performance of all obligations of the Company hereunder,
including the issuance to Warrantholder of the right to acquire the shares of
Common Stock and the Common Stock into which it may be converted, have been duly
authorized by all necessary corporate action on the part of the Company. This
Warrant: (1) does not violate the Company’s Charter or current bylaws; (2) does
not contravene any law or governmental rule, regulation or order applicable to
it; and (3) does not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract or other instrument to which it
is a party or by which it is bound. This Warrant constitutes a legal, valid and
binding agreement of the Company, enforceable in accordance with its terms.

Credit Agreement    D-4      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Warrant (including the issuance of Common Stock upon the exercise of this
Warrant), except for the filing of notices pursuant to Regulation D under the
Act and any filing required by applicable state securities law, which filings
will be effective by the time required thereby. The Company will take all such
action as may be necessary to assure that the shares of Common Stock issuable
upon exercise of this Warrant (i) may be so issued without violation of any
applicable law or regulation, or of any applicable requirements of the National
Association of Securities Dealers Inc., or any domestic securities exchange upon
which the Common Stock or other equity securities of the Company may be listed,
and (ii) when issued, will be listed on each domestic securities exchange upon
which the Common Stock is then listed.

     (d) Issued Securities. All issued and outstanding shares of Common Stock or
any other securities of the Company have been duly authorized and validly issued
and are fully paid and nonassessable. All outstanding shares of Common Stock and
any other securities were issued in full compliance with all federal and state
securities laws. In addition, as of the date immediately preceding the date of
this Warrant:

     (i) The authorized capital of the Company consists of 130,000,000 shares of
Common Stock, of which 77,399,866 shares are issued and outstanding, and
10,000,000 shares of preferred stock, of which none are issued and outstanding.

     (ii) The Company has reserved 12,276,263 shares of Common Stock for
issuance under its Stock Option Plan(s), under which 7,762,167 options are
outstanding. Additionally, the Company has reserved 31,798,826 shares of Common
Stock for issuance pursuant to outstanding warrants, restricted stock units and
other convertible securities, which in the aggregate are exercisable for or
convertible into, as applicable, a maximum 31,798,826 shares of Common Stock.
Additionally, the Company has granted inducement grants to Jason Hart, pursuant
to which there are outstanding 3,000,000 options to purchase shares of Common
Stock and 500,000 restricted stock units. There are no other options, warrants,
conversion privileges or other rights presently outstanding to purchase or
otherwise acquire any authorized but unissued shares of the Company’s capital
stock or other securities of the Company. The Company has no outstanding loans
to any employee, officer or director of the Company, and the Company agrees not
to enter into any such loan or otherwise guarantee the payment of any loan made
to an employee, officer or director by a third party.

     (iii) In accordance with the Company’s Charter, no stockholder of the
Company or other person has preemptive rights to purchase new issuances of the
Company’s capital stock.

     (e) Insurance. The Company has in full force and effect insurance policies,
with extended coverage, insuring the Company and its property and business
against such losses and risks, and in such amounts, as are customary for
corporations engaged in a similar business and similarly situated and as
otherwise may be required pursuant to the terms of any other contract or
agreement.

     (f) Other Commitments to Register Securities. Except (i) as set forth in
this Warrant, (ii) as otherwise disclosed in its filings under the Exchange Act,
or (iii) pursuant to that certain Registration Rights Agreement, dated as of the
date hereof, between Company and the Warrantholder, the Company is not, pursuant
to the terms of any other agreement currently in existence, under any obligation
to register under the Act any of its presently outstanding securities or any of
its securities which may hereafter be issued.

     (g) Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Warrant will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(2) thereof, and
(ii) the qualification requirements of the applicable state securities laws.

     (h) Compliance with Rule 144. If the Warrantholder proposes to sell Common
Stock issuable upon the exercise of this Warrant in compliance with Rule 144
promulgated by the Securities and Exchange Commission, then, upon
Warrantholder’s written request to the Company, the Company shall furnish to the
Warrantholder, within ten days after receipt of such request, a written
statement confirming the Company’s compliance with the filing

Credit Agreement    D-5      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




requirements of the Securities and Exchange Commission as set forth in such
Rule, as such Rule may be amended from time to time.

SECTION 10. REPRESENTATIONS OF THE WARRANTHOLDER.

     This Warrant has been entered into by the Company in reliance upon the
following representations of the Warrantholder:

     (a) Investment Purpose. The right to acquire Common Stock is being acquired
for investment and not with a view to the sale or distribution of any part
thereof in violation of the Act, and the Warrantholder has no present intention
of selling or engaging in any public distribution of such rights or the Common
Stock except pursuant to an effective registration statement or an exemption
from the registration requirements of the Act.

      (b) Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Warrant is not registered under the Act or
qualified under applicable state securities laws on the ground that the issuance
contemplated by this Warrant will be exempt from the registration and
qualifications requirements thereof, and (ii) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section
10.

     (c) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

     (d) Risk of No Registration. The Warrantholder understands that if the
Company does not register with the Securities and Exchange Commission pursuant
to Section 12 of the Securities Exchange Act of 1934 (the “1934 Act”), or file
reports pursuant to Section 15(d) of the 1934 Act, or if a registration
statement covering the securities under the Act is not in effect when it desires
to sell (i) the rights to purchase Common Stock pursuant to this Warrant or (ii)
the Common Stock issuable upon exercise of the right to purchase, it may be
required to hold such securities for an indefinite period. The Warrantholder
also understands that any sale of (A) its rights hereunder to purchase Common
Stock or (B) Common Stock issued or issuable hereunder which might be made by it
in reliance upon Rule 144 under the Act may be made only in accordance with the
terms and conditions of that Rule.

     (e) Accredited Investor. Warrantholder is an “accredited investor” within
the meaning of the Securities and Exchange Rule 501 of Regulation D, as
presently in effect.



SECTION 11. TRANSFERS.




     Subject to compliance with applicable federal and state securities laws,
this Warrant and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Warrant properly endorsed. Each taker and holder of this Warrant, by
taking or holding the same, consents and agrees that this Warrant, when endorsed
in blank, shall be deemed negotiable, and that the holder hereof, when this
Warrant shall have been so endorsed and its transfer recorded on the Company’s
books, shall be treated by the Company and all other persons dealing with this
Warrant as the absolute owner hereof for any purpose and as the person entitled
to exercise the rights represented by this Warrant. The transfer of this Warrant
shall be recorded on the books of the Company upon receipt by the Company of a
notice of transfer in the form attached hereto as Exhibit III (the “Transfer
Notice”), at its principal offices and the payment to the Company of all
transfer taxes and other governmental charges imposed on such transfer. Until
the Company receives such Transfer Notice, the Company may treat the registered
owner hereof as the owner for all purposes.



SECTION 12. MISCELLANEOUS.




     (a) Effective Date. The provisions of this Warrant shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof. This Warrant shall be binding upon any
successors of the Company. The Company shall not be permitted to assign this
Warrant without the express, prior written consent of the Warrantholder.

Credit Agreement    D-6      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     (b) Remedies. In the event of any default hereunder, the non-defaulting
party may proceed to protect and enforce its rights either by suit in equity
and/or by action at law, including but not limited to an action for damages as a
result of any such default, and/or an action for specific performance for any
default where Warrantholder will not have an adequate remedy at law and where
damages will not be readily ascertainable. The Company expressly agrees that it
shall not oppose an application by the Warrantholder or any other person
entitled to the benefit of this Warrant requiring specific performance of any or
all provisions hereof or enjoining the Company from continuing to commit any
such breach of this Warrant.

     (c) No Impairment of Rights. The Company will not, by amendment of its
Charter or through any other means, avoid or seek to avoid the observance or
performance of any of the terms of this Warrant, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

     (d) Additional Documents. The Company shall provide the Warrantholder with
such documents as the Warrantholder may from time to time reasonably request.

     (e) Attorney’s Fees. In any litigation, arbitration or court proceeding
between the Company and the Warrantholder relating hereto, the prevailing party
shall be entitled to attorneys’ fees and expenses and all costs of proceedings
incurred in enforcing this Warrant. For the purposes of this Section 12(e),
attorneys’ fees shall include without limitation fees incurred in connection
with the following: (i) contempt proceedings; (ii) discovery; (iii) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (iv) garnishment, levy, and debtor and third party examinations; and
(v) post-judgment motions and proceedings of any kind, including without
limitation any activity taken to collect or enforce any judgment.

     (f) Severability. In the event any one or more of the provisions of this
Warrant shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Warrant shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

     (g) Notices. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication that is required, contemplated, or permitted under this Warrant or
with respect to the subject matter hereof shall be in writing, and shall be
deemed to have been validly served, given, delivered, and received upon the
earlier of: (i) the day of transmission by facsimile or hand delivery if
transmission or delivery occurs on a business day at or before 5:00 pm in the
time zone of the recipient, or, if transmission or delivery occurs on a
non-business day or after such time, the first business day thereafter, or the
first business day after deposit with an overnight express service or overnight
mail delivery service; or (ii) the third calendar day after deposit in the
United States mails, with proper first class postage prepaid, and shall be
addressed to the party to be notified as follows:



If to Warrantholder:






  OPUS BANK
Attention: Kevin McBride, Managing Director
19900 MacArthur Blvd, 12th Floor
Irvine, CA 92612
Facsimile: 949 250-9988
Telephone: 949 250-9800






If to Company:






  IDENTIVE GROUP, INC.
Attention: Brian Nelson, Chief Financial Officer
1900-B Carnegie Avenue
Santa Ana, CA 92705
Facsimile: 949 250-7372
Telephone: 949 250-8888




Credit Agreement    D-7      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




or to such other address as each party may designate for itself by like notice.

     (h) Entire Agreement; Amendments. This Warrant constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Warrant may be amended except by an instrument executed by each of
the parties hereto.

     (i) Headings. The various headings in this Warrant are inserted for
convenience only and shall not affect the meaning or interpretation of this
Warrant or any provisions hereof.

     (j) Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed (or had an opportunity to discuss) with its counsel
this Warrant and, specifically, the provisions of Sections 12(n), 12(o), 12(p).
12(q) and 12(r).

     (k) No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Warrant. In the event an ambiguity or
question of intent or interpretation arises, this Warrant shall be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Warrant.

     (l) No Waiver. No omission or delay by Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which Warrantholder is
entitled, nor shall it in any way affect the right of Warrantholder to enforce
such provisions thereafter.

     (m) Survival. All agreements, representations and warranties contained in
this Warrant or in any document delivered pursuant hereto shall be for the
benefit of Warrantholder and shall survive the execution and delivery of this
Warrant and the expiration or other termination of this Warrant.

     (n) Governing Law. This Warrant has been negotiated and delivered to
Warrantholder in the State of California, and shall have been accepted by
Warrantholder in the State of California. Delivery of Common Stock to
Warrantholder by the Company under this Warrant is due in the State of
California. This Warrant shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

     (o) Consent to Jurisdiction and Venue. All judicial proceedings arising in
or under or related to this Warrant may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Warrant, each party hereto generally and unconditionally: (a)
consents to personal jurisdiction in Santa Clara County, State of California;
(b) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Warrant. Service
of process on any party hereto in any action arising out of or relating to this
Warrant shall be effective if given in accordance with the requirements for
notice set forth in Section 12(g), and shall be deemed effective and received as
set forth in Section 12(g). Nothing herein shall affect the right to serve
process in any other manner permitted by law or shall limit the right of either
party to bring proceedings in the courts of any other jurisdiction.

     (p) Mutual Waiver of Jury Trial. Because disputes arising in connection
with complex financial transactions are most quickly and economically resolved
by an experienced and expert person and the parties wish applicable state and
federal laws to apply (rather than arbitration rules), the parties desire that
their disputes be resolved by a judge applying such applicable laws. EACH OF THE
COMPANY AND WARRANTHOLDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST
WARRANTHOLDER OR ITS ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE
COMPANY. This waiver extends to all such Claims, including Claims that involve
persons other than the Company and Warrantholder; Claims that

Credit Agreement    D-8      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




arise out of or are in any way connected to the relationship between the Company
and Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Warrant.

     (q) Judicial Reference. If the waiver of jury trial set forth above is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

     (r) Prejudgment Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by judicial reference.

     (s) Counterparts. This Warrant and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

     (t) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to Warrantholder by
reason of the Company’s failure to perform any of the obligations under this
Warrant and agree that the terms of this Warrant shall be specifically
enforceable by Warrantholder. If Warrantholder institutes any action or
proceeding to specifically enforce the provisions hereof, any person against
whom such action or proceeding is brought hereby waives the claim or defense
therein that Warrantholder has an adequate remedy at law, and such person shall
not offer in any such action or proceeding the claim or defense that such remedy
at law exists.

(u)      Notices of Certain Transactions. In case:     (i) the Company shall
take a record of the holders of its equity securities for the purpose of  

entitling or enabling them to receive any dividend or other distribution, or to
receive any right to subscribe for or purchase any shares of Common Stock or any
other securities, or to receive any other right, to subscribe for or purchase
any shares of Common Stock or any other securities, or to receive any other
right, or

     (ii) of any capital reorganization of the Company, any reclassification of
the equity securities of the Company, or any Acquisition, or

(iii)      of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company, or   (iv)      of any redemption of equity securities
of the Company,  

then, and in each such case, the Company will mail or cause to be mailed to the
Warrantholder a notice specifying, as the case may be, (A) the date on which a
record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the effective date on which such reorganization, reclassification,
Acquisition, dissolution, liquidation, winding-up or redemption is to take
place, and the time, if any is to be fixed, as of which the holders of equity
securities (or such other securities at the time deliverable upon such
reorganization, reclassification, Acquisition, dissolution, liquidation,
winding-up or redemption) are to be determined. Such notice shall be mailed at
least twenty (20) days prior to the record date or effective date for the event
specified in such notice.

     (v) Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction), if requested by
the Company, upon delivery of an indemnity agreement (with surety if reasonably
required) in an amount reasonably satisfactory to the Company, or (in the case
of mutilation) upon surrender and cancellation of this Warrant, the Company will
issue, in lieu thereof, a new Warrant of like tenor.

Credit Agreement    D-9      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






[Remainder of Page Intentionally Left Blank]




Credit Agreement    D-10      Form of Warrant 


--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




     IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
executed by its officers thereunto duly authorized as of the Effective Date.

COMPANY:    IDENTIVE GROUP, INC.        By:    /s/ Brian Nelson      Name:   
Brian Nelson      Title:    Chief Financial Officer    WARRANTHOLDER:    OPUS
BANK        By:    /s/ Kevin McBride      Name:    Kevin McBride      Title:   
Managing Director 


     D-11 Form of Warrant

--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement






EXHIBIT E




JUDICIAL REFERENCE AND WAIVER OF JURY TRIAL

     1. DEFINED TERMS. Initially capitalized terms shall have the meanings given
to such terms in the agreement. In addition, the following term when used in
this agreement shall have the meaning set forth below (such meaning to be
equally applicable to both the singular and plural forms of the term defined):

     (a) “Claim” means any claim, cause of action, dispute or controversy
between or among the Parties, whether sounding in contract, tort or otherwise,
which arises out of or relates to: (i) any of the Loan Documents, (ii) any
negotiations, communications, alleged promises, or representations relating to
any of the Loan Documents, whether or not incorporated into the Loan Documents
or (iii) any indebtedness incorporated into or evidenced by any of the Loan
Documents.

2. CLAIMS SUBJECT TO JUDICIAL REFERENCE; CONDUCT OF

REFERENCE.

     (a) Each Claim shall be determined by a consensual general judicial
reference (the “Reference”) pursuant to the provisions of California Code of
Civil Procedure §§ 638 et seq., as such statutes may be amended or modified from
time to time.

     (b) Upon a written request of Lender or Borrower, or upon an appropriate
motion by Lender or Borrower, any pending action relating to any Claim and every
Claim shall be heard by a single Referee who shall then try all issues
(including any and all questions of law and questions of fact relating thereto),
and issue findings of fact and conclusions of law and report a statement of
decision. The Referee’s statement of decision will constitute the conclusive
determination of the Claim. The Lender or Borrowers agree that the Referee shall
have the power to issue all legal and equitable relief appropriate under the
circumstances before him/her.

     (c) The parties shall promptly and diligently cooperate with one another
and the Referee, and shall perform such acts as may be necessary to obtain
prompt and expeditious resolution of all Claims in accordance with the terms of
this Agreement.

     (d) Lender or Borrowers may file the Referee’s findings, conclusions and
statement with the clerk or judge of any appropriate court, file a motion to
confirm the Referee’s report and have judgment entered thereon. If the report is
deemed incomplete by such court, the Referee may be required to complete the
report and resubmit it.

     (e) Lender or Borrowers will have such rights to assert such objections as
are set forth in California Code of Civil Procedure §§ 638 et seq.,

     (f) The Reference shall be closed to the public and confidential. All
records relating to the Reference shall be permanently sealed when the order
thereon become final.



Credit Agreement






E-1






Judicial Reference and Waiver of Jury Trial




--------------------------------------------------------------------------------



Identive Group, Inc.






Credit Agreement




3.      SELECTION OF REFEREE; POWERS.     (a) The Lender and Borrowers shall
select a single neutral referee (the  

“Referee”), who shall be a retired judge or justice of the courts of the State
of California, or a federal court judge, in each case, with at least ten years
of judicial experience in civil matters. The Referee shall be appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts).

     (b) If within ten (10) days of the request or motion for the Reference,
Lender or Borrowers cannot agree upon a Referee, either Party may request or
move that the Referee be appointed by the court. The Referee shall determine all
issues relating to the applicability, interpretation, legality and
enforceability of this Agreement.

4.      PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.     (a) No provision of
this agreement shall limit the right of Lender or  

Borrowers to (i) exercise self-help remedies including, without limitation,
set-off, (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral, (iii) exercise any judicial or power of sale
rights, or (iv) obtain or oppose provisional or ancillary remedies, including
without limitation, injunctive relief, writs of possession, the appointment of a
receiver, and/or additional or supplementary remedies from a court of competent
jurisdiction before, after or during the pendency of the Reference.

     (b) The exercise of, or opposition to, any such remedy does not waive the
right of Lender or Borrowers to the Reference pursuant to this agreement.

5.      COSTS AND FEES.     (a) Promptly following the selection of the Referee,
the Lender and  

Borrowers shall advance equal portions of the estimated fees and costs of the
Referee.

     (b) In the statement of decision issued by the Referee, the Referee shall
award costs, including reasonable attorneys’ fees, to the prevailing party, if
any, and may order the Referee’s fees to be paid or shared by the Lender or
Borrowers in such manner as the Referee deems just.



Credit Agreement






E-2






Judicial Reference and Waiver of Jury Trial




--------------------------------------------------------------------------------



EXHIBIT F
FORM OF




GENERAL SECURITY AGREEMENT

(Personal Property)



Dated as of March 31, 2014






From






IDENTIVE GROUP, INC.,
as Debtor,

HIRSCH ELECTRONICS LLC,
as Debtor,

IDONDEMAND, INC.,
as Debtor,






to






OPUS BANK,
as Lender and Secured Party






Credit Agreement






F-1




Form of General Security Agreement

--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT
(Personal Property)




     THIS GENERAL SECURITY AGREEMENT (Personal Property) (this "Security
Agreement") is made as of March 31, 2014, by and between IDENTIVE GROUP, INC., a
Delaware corporation (the “Company”), HIRSCH ELECTRONICS LLC, a Delaware limited
liability company (“Hirsch”), IDONDEMAND, INC., a Delaware corporation (“ID”
and, together with the Company and Hirsch, collectively herein referred to as
“Debtor”), and OPUS BANK, a California Commercial Bank (“Opus" or “Lender") as
Lender under that certain Credit Agreement of even date among the Company and
Lender (the “Credit Agreement").



RECITALS




     A. Concurrently herewith, the Company is entering into the Credit
Agreement, pursuant to which the Lender shall provide the Company with a senior
loan facility (the

"Facility").

     B. Each of Hirsch and ID are wholly-owned subsidiaries of the Company and
will benefit from the financial accommodations extended by the Lenders under the
Facility.

     C. It is a prerequisite to the Lender's entering into the Credit Agreement
that Debtor enter into this Security Agreement and grant to Lender the security
interest hereafter provided to secure the Obligations.

     D. Debtor as owner of the assets encumbered hereby, desires to enter into
this Security Agreement to secure payment and performance of the Obligations.



AGREEMENT




     NOW, THEREFORE, for good and valuable consideration, receipt and adequacy
of which is hereby acknowledged, the parties agree as follows:

1.      GENERAL.     1.1 Definitions. For purposes of this Security Agreement,
the following terms  

shall have the meanings specified below. In addition, terms not defined below
which are defined in Division 8 or Division 9 of the UCC or in the Credit
Agreement shall have the meaning specified therein.

     (a) Account Debtors. The term "Account Debtors" means all Persons who now
are or hereafter become in any way obligated, liable, or responsible for any
payment of any kind in connection with any or all of the Accounts.

     (b) Accounts. The term "Accounts" shall have the meaning provided in the
UCC and shall include, without limitation, all presently existing and hereafter
arising accounts (as defined in the UCC), contract rights, royalties, and other
forms of obligations owing



Credit Agreement






F-2






Form of General Security Agreement






WEST\247698533.2




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




to Debtor arising out of (i) the sale or lease of goods, (ii) the sale or
licensing of software, patents, trademarks, copyrights and other intellectual
property or technology, (iii) the rendering of services (whether or not earned
by performance), or (iv) any credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Debtor.

(c)      Intentionally Omitted.   (d)      Bankruptcy Code. The term "Bankruptcy
Code" shall mean the  

Bankruptcy Reform Act of 1978 (11 U.S.C. § 101-1330) as now enacted or hereafter
modified.

     (e) Certificates of Ownership. The term "Certificates of Ownership" shall
mean all of Debtor's certificates of title.

     (f) Collateral. The term "Collateral" shall mean the personal property
assets identified as "Collateral" in Exhibit A to this Security Agreement.



  (g) Intentionally Omitted.




     (h) Copyrights. The term "Copyrights" shall include, without limitation,
all copyright rights, copyright applications, copyright registrations and like
protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held.

     (i) Debtor's Books. The term "Debtor's Books" shall mean all of Debtor's
books and records including, but not limited to, minute books, ledgers, records
indicating, summarizing or evidencing Debtor's assets, liabilities, the
Collateral, the Obligations, and all information relating thereto; records
indicating, summarizing or evidencing Debtor's business operations or financial
condition; and all computer programs, disc or tape files, printouts, runs, and
other computer prepared information and the equipment containing such
information.

     (j) Deposit Account. The term "Deposit Accounts" shall have the meaning
provided in the UCC.



  (k) Intentionally Omitted.




     (l) Equipment. The term "Equipment" shall have the meaning provided in the
UCC, wherever located, and shall include, without limitation, machinery, machine
tools, motors, controls, attachments, parts, tools, and accessories incidental
thereto, computer and office equipment, furniture, furnishings, fixtures, motor
vehicles, trailers and rolling stock; and all substitutions, replacements,
accessories, additions, attachments, improvements, accessions, Proceeds and
products of the foregoing.

                                                           (m)    Event of
Default. The term "Event of    Default"    shall    have    the  meaning given
to such term in Section 5 of this Security Agreement.                  Credit
Agreement    F-3                  Form of General Security Agreement


--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     (n) General Intangibles. The term "General Intangibles" shall have the
meaning provided in the UCC, and shall include, without limitation, all
interests or claims on insurance policies; all interests in any partnership; all
Intellectual Property Collateral; trade names, trade name rights, licenses,
permits, franchises, and like privileges or rights issued by any Governmental
Authority; income tax refunds; customer lists; route lists, purchase orders,
computer programs, computer disks, computer tapes; design rights, payments of
insurance, claims and causes of action; and all guaranty claims which are not
classified as supporting obligations, co-op memberships, leasehold interests in
personal property, security interests or other security held by or granted to
Debtor to secure payment by an account debtor of any of the Accounts.

(o)      Intentionally Omitted.   (p)      Intellectual Property Collateral. The
term "Intellectual Property  

Collateral" shall mean all of the following assets now owned or hereafter
acquired:

(i)      Copyrights, Trademarks, Patents, and Mask Works;   (ii)      Licenses
or other rights to use any of the Copyrights,  

Patents, Trademarks, or Mask Works, and all license fees and royalties arising
from such use to the extent permitted by such license or rights;

     (iii) Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

     (iv) Any and all design rights which may be available to Debtor now or
hereafter existing, created, acquired or held;

     (v) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;



(vi) All "domain names" of Debtor;




     (vii) All amendments, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works;

     (viii) All contracts and contract rights relating to any of the foregoing;
and

(ix) All Proceeds of the foregoing.

(q) Inventory. The term "Inventory" shall have the meaning provided

in the UCC, and shall include, without limitation, merchandise, raw materials,
parts, supplies,

Credit Agreement    F-4      Form of General Security Agreement 


--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




packing and shipping materials, work in process and finished products intended
for sale or lease or to be furnished under a contract of service, of every kind
and description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Debtor, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above.

     (r) Lender. The term "Lender" shall have the meaning given to such term in
the preamble to this Security Agreement.

     (s) Lender Expenses. The term "Lender Expenses" means all costs and
expenses incurred by Lender in connection with this Security Agreement or the
transactions contemplated hereby which are subject to payment or reimbursement
by Debtor pursuant to Section 9.03 of the Credit Agreement.

     (t) Licenses. The term "Licenses" shall mean all licenses or other rights
to use any of the Copyrights, Patents, Trademarks, or Mask Works and all license
fees and royalties arising from such use to the extent permitted by such license
or right.

(u)      Intentionally Omitted.   (v)      Intentionally Omitted.   (w)     
Mask Works. The term "Mask Works" shall have the meaning  

provided in the UCC and shall include without limitation all mask work or
similar rights available for the protection of semiconductor chips, now owned or
hereafter acquired.

(x)      Intentionally Omitted.   (y)      Negotiable Collateral. The term
"Negotiable Collateral" shall  

mean all of Debtor's present and future letters of credit (of which it is a
beneficiary), notes, drafts, instruments, securities, documents of title, and
chattel paper.



  (z) Intentionally Omitted.




     (aa) Patents. The term "Patents" shall include without limitation all
patents, patent applications and like protections including without limitation
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.

     (bb) Priority Liens. The term "Priority Liens" shall mean and refer to (i)
Liens on any of Debtor's personal property the purchase price and related
acquisition costs of which are financed by third-party lenders or lessors as
permitted by the Credit Agreement; (ii) Liens in existence on the date any asset
becomes Collateral, to the extent such asset is taken, with the express written
consent of Lender, subject to such Lien; (iii) Liens that are Permitted Liens
that must be perfected by possession or control and the third-party to whom such
Lien is

Credit Agreement F-5



Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




granted has possession or control of the Collateral relating thereto and such
third-party has not entered into any agreement altering such priority; (iv)
Liens (including tax liens) in favor of any Governmental Authority which
pursuant to statute or law creating such Lien and other applicable law, have
priority over the Liens granted under this Security Agreement; (v) Liens set
forth on Exhibit C hereto and (vi) Liens permitted under clauses (c), (d), (e),
(i) and (k) of the definition of “Ordinary Course Liens” in the Credit
Agreement.

     (cc) Proceeds. The term "Proceeds" shall have the meaning provided in the
UCC and shall include without limitation whatever is received upon the sale,
lease, exchange, collection or other disposition of Collateral or proceeds,
including, without limitation, proceeds of insurance covering Collateral, tax
refunds, and any and all accounts, notes, instruments, chattel paper, equipment,
money, deposit accounts, securities accounts, goods, or other tangible and
intangible property of Debtor resulting from the sale or other disposition of
the Collateral, and the proceeds thereof.

     (dd) Security Agreement. The term "Security Agreement" shall mean this
Security Agreement, any concurrent or subsequent rider to this Security
Agreement and any extensions, supplements, amendments or modifications to this
Security Agreement and/or to any such rider.

     (ee) Trademarks. The term "Trademarks" shall include without limitation any
trademarks and service marks, whether registered or not, application to register
and registrations of the same and like protections, and the entire goodwill of
the business of Debtor connected with and symbolized by such trademarks.

     (ff) UCC. The term "UCC" shall mean the Uniform Commercial Code of the
State of California, as presently in force and effect and any replacements
therefore as and when such replacements become effective.

     1.2 Accounting Terms. All accounting terms and computations shall be based
upon generally accepted accounting principles consistently applied.

2.      SECURITY INTEREST.     2.1      Security Interest.      (a) As security
for the prompt and complete payment and performance  

of all the Obligations, Debtor hereby grants to Lender a first priority security
interest (subject to Priority Liens) in all of Debtor's right, title interest
in, to and under the Collateral described in Exhibit A. Notwithstanding the
foregoing, the security interest granted herein shall not extend to and the term
"Collateral" shall not include (i) any General Intangibles of Debtor (whether
owned or held as licensee or lessee or otherwise including, for the avoidance of
doubt, leasehold interests as lessee or sublessee under real property leases and
subleases) to the extent that the granting of a security interest therein would
be contrary to applicable law or create a default under any agreement governing
such property, right or license (but only if such restrictions are



Credit Agreement






F-6






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




enforceable as a matter of law); or (ii) any equipment financed by another
lender or lessor under documentation that prohibits the granting of a second
lien thereon executed prior to the date of this Agreement or which is subject to
a Permitted Lien.

     (b) Lender's security interest in the Collateral shall attach to the
Collateral without further act on the part of the Lender or Debtor.

     (c) Except for Priority Liens, in which case Lender's security interest
shall be junior to third parties holding such Priority Liens, such security
interest constitutes a valid, and upon the filing of UCC financing statements
and copyright filings with the appropriate governmental authorities, first
priority, security interest in the presently existing Collateral, and will
constitute a valid, security interest in Collateral acquired after the date
hereof.

2.2      Security Documents; Attorney-In-Fact.     (a) Lender may file all
financing statements and continuation  

statements as it may deem necessary to perfect and maintain perfected Lender's
security interest. Debtor shall execute and deliver, or cause to be executed and
delivered, to Lender, concurrently with Debtor’s execution of this Security
Agreement, and at any time or times hereafter at the request of Lender, all
documents which Lender may reasonably request, in form satisfactory to Lender,
to perfect and maintain perfected Lender's security interests in the Collateral
and in order to fully consummate all of the transactions contemplated under this
Security Agreement.

     (b) Debtor hereby irrevocably makes, constitutes and appoints Lender to act
on Debtor’s behalf as Debtor's true and lawful attorney with power to sign the
name of Debtor on any of the above-described documents or on any other similar
documents which need to be executed, recorded, and/or filed in order to perfect
or continue perfected Lender’s security interest in the Collateral.

     (c) The appointment of Lender as Debtor's attorney, and each and every one
of Lender's rights and powers, being coupled with an interest, are irrevocable
so long as any Obligations remain unpaid or unperformed.

     3. REPRESENTATIONS AND WARRANTIES. In addition to the representations and
warranties of Debtor set forth in the Credit Agreement, which are incorporated
herein by reference, Debtor represents and warrants that as of the date hereof:

     3.1 State of Organization: Place of Business. Each of the Company and ID is
a corporation validly existing and in good standing under the laws of the State
of Delaware. Hirsch is a limited liability company validly existing and in good
standing under the laws of the State of Delaware. Debtor's chief executive
office and principal place of business is located at 1900-B Carnegie Avenue,
Santa Ana, CA 92705.



Credit Agreement






F-7






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     3.2 Tangible Collateral. Tangible Collateral is in good operating condition
and repair, normal wear and tear excepted.

     3.3 No Offsets. To the best of Debtor's knowledge, each account, account
receivable and right to payment and each instrument, document, chattel paper and
other agreement constituting or evidencing Collateral is a valid, genuine and
legally enforceable obligation, subject to no defense, set off or counterclaim
(other than those arising in the ordinary course of business) of the account
debtor or other obligor named therein or in Debtor's records pertaining thereto
as being obligated to pay such obligation.

3.4 Warranties and Representations Cumulative. The warranties,

representations and agreements set forth herein shall be cumulative and in
addition to any and all other warranties, representations and agreements which
Debtor shall give, or cause to be given, to Lender, either now or hereafter.

     4. COVENANTS. Debtor hereby covenants and agrees that during the term
hereof and until all Obligations are fully paid:



  4.1 Accounts.




     (a) Debtor will not discount any Accounts owed by customers (including,
without limitation, rights to payment evidenced by chattel paper or an
instrument, commercial tort claims, investment property, and letter of credit
rights) or evidence of Indebtedness except (i) to Lender or (ii) for such
discounts as are customarily provided (1) for prompt payment or settlement of
delinquent accounts or (2) in the ordinary course of business consistent with
the past business practices of Debtor.

     (b) Debtor will not sell any Account (including, without limitation,
Accounts, rights to payment evidenced by chattel paper or an instrument,
commercial tort claims, investment property, and letter of credit rights) or
evidence of indebtedness except in the ordinary course of business.

     4.2 Notifications. Debtor shall promptly notify Lender of any material loss
or material damage to any material item of Collateral.

     4.3 Good Repair. Debtor shall (i) maintain, preserve and protect the
Collateral necessary in the operation of its business in good order and
condition, subject to ordinary wear and tear in the ordinary course of business,
(ii) not permit any waste of the Collateral, except where failure to do so would
not reasonably be expected to have a Material Adverse Effect and (iii) keep and
maintain the Collateral in material compliance with all environmental laws.

     4.4 Inspection. At any time during regular business hours and as often as
reasonably requested upon reasonable notice, but not more often than in any
twelve (12) consecutive months if no Event of Default exists, permit Lender, or
any employee, agent or



Credit Agreement






F-8






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




representative thereof, to examine, audit and make copies and abstracts from
Debtor's records and books of account related to the Collateral and to visit and
inspect its properties and to discuss its affairs, finances and accounts with
any of its officers and key employees, and, upon request, furnish promptly to
Lender true copies of all financial information and internal management reports
made available to its Board of Directors (or any committee thereof).
Notwithstanding any provision of this Security Agreement to the contrary, so
long as no Event of Default shall have occurred and be continuing, Debtor shall
not be required to disclose, permit the inspection, examination, photocopying or
making extracts of, or discuss, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, or (ii) the disclosure of which to Lender, or its designated
representative, is then prohibited by law or any agreement binding on Debtor
that was not entered into by Debtor for the purpose of concealing information
from Lender. Debtor shall, however, furnish to Lender such information
concerning Debtor's Intellectual Property Collateral (including, without
limitation, application and registration numbers for any filings in connection
with such Intellectual Property Collateral) as is reasonably necessary to permit
Lender to perfect a security interest in such Intellectual Property Collateral.

     4.5 Reports. Upon the Lender's request but in no event more than once in
any twelve (12) consecutive months unless an Event of Default exists, Debtor
shall deliver to Lender such reports and information available to Debtor's
management concerning the Collateral as Lender may reasonably request. All
reports and information provided to Lender by Debtor shall be complete and
accurate in all material respects at the time provided.

     4.6 Delivery. Debtor shall, if Lender at any time so requests (whether the
request is made before or after the occurrence of an Event of Default), promptly
deliver to Lender any instrument, document, chattel paper or Certificate of
Ownership constituting Collateral, duly endorsed or assigned by Debtor.

     4.7 Use. Debtor shall not use or keep any Collateral, or permit it to be
used or kept, negligently or for any unlawful purpose or in violation of any
Laws or orders of any Governmental Authority applicable to Debtor, its assets,
its business and the Collateral, the noncompliance with which would reasonably
be expected to have a Material Adverse Effect.

     4.8 Fixtures. Debtor shall not permit any material item of tangible
Collateral to become part of or to be affixed to any real property without first
assuring to the reasonable satisfaction of Lender that: (i) Lender's Lien will
be prior and senior to any interest or lien then held or thereafter acquired by
any mortgagee or encumbrancer of such real property or the owner or purchaser of
any interest therein; and (ii) Lender shall have the right to remove any
Collateral from such real property at any time and without any unreasonable
restraint or impediment.

     4.9 Statutes. To the extent that the UCC is superseded by another statute,
Debtor shall take such action as is reasonably requested by Lender to enforce,
perfect, protect, implement, continue, maintain and preserve Lender's right
hereunder and under the other Loan Documents and the priority of the Lender's
lien.



Credit Agreement






F-9






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     4.10 Deposit Accounts. Without limiting the requirements of Section 6.16 of
the Credit Agreement, for all Deposit Accounts that Debtor now or hereafter
maintains with any financial institutions other than Lender ("Third Party
Bank"), Debtor shall promptly execute a Deposit Account Control Agreement in
substantially the form set forth in Exhibit B or other form reasonably
acceptable to Lender and shall promptly execute, and obtain the execution of,
such Deposit Account Control Agreement by the respective Third Party Bank.

     4.11 Securities Accounts. For all Securities Accounts that Debtor now or
hereafter maintains with any institutions other than Lender ("Third Party
Institution"), Debtor shall promptly execute a Securities Account Control
Agreement in a form reasonably acceptable to Lender and shall promptly obtain
the execution of such Securities Account Control Agreement by the respective
Third Party Institution. Debtor shall not hold any assets in any Securities
Account maintained by Debtor that would not be subject to Lender's perfected
security interest, unless (i) Debtor executes and causes the execution of an
account control agreement such that Lender's security interest in such assets
are perfected by such agreement, or (ii) Debtor has executed such other
agreements or documents as are necessary to provide and perfect a lien on such
assets.

     4.12 Equipment. Without limiting the generality of this Section 4, upon
Lender's request, Debtor shall provide the Lender with complete and accurate
schedules containing (i) a description of each material item of Equipment; and
(ii) such other information regarding the Equipment as the Lender may reasonably
require.

     4.13 Letters of Credit. To the extent that Debtor holds as beneficiary any
Letters of Credit, at the request of Lender, whether or not an Event of Default
has occurred, Debtor will use its reasonable efforts to obtain the issuing
bank's consent to the Lender's lien on such Letter of Credit and recognition of
Lender's right to draw on such Letter of Credit, in the place of Debtor and in
accordance with the terms of such Letter of Credit, during the continuance of
the Event of Default, in connection with Lender's exercise of available
remedies.

     4.14 Lawsuits. To the extent Debtor hereafter holds or acquires a cause of
action for any claim in any material amount, at the request of Lender, whether
or not an Event of Default has occurred, Debtor will execute such documents as
Lender may request to grant and reflect Lender's lien on such cause of action.



  4.15 Inventory.




     (a) Debtor shall not make any Disposition except in the ordinary course of
business or as set forth in the Credit Agreement

     (b) Without limiting the generality of Section 4.4 above, Debtor shall
maintain records containing entries of all material reportable transactions
relating to the Inventory, including accurate records showing (i) the current
Inventory stock held by Debtor; (ii) the cost and sales records of the
Inventory; and (iii) the kinds, types, qualities and quantities of the
Inventory.



Credit Agreement






F-10






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     (c) Lender shall not be directly or indirectly liable or responsible in any
way or under any circumstances to Debtor or any other party (i) for the safe
keeping of the Inventory; (ii) any loss of, damage to or destruction of the
Inventory occurring or arising in any manner from any cause (other than loss or
damage arising from Lender's gross negligence or willful misconduct); (iii) any
decrease in the value of the Inventory; or (iv) any act or omission by any
carrier, warehouse operator, bailee, forwarding agent, or other party dealing
with all or part of the Inventory.

4.16      Accounts.     (a) Upon Lender's request exercised no more often than
three (3) times  

during any period of twelve (12) consecutive months, Debtor shall furnish Lender
access to copies of all contracts, orders, invoices, shipping instructions,
delivery receipts, bills of lading, and other similar documents for any goods,
the sale or disposition of which gives rise to an Account (collectively the
"Accounts Receivable Documentation"). Upon Lender's request, Debtor shall also
furnish Lender with an aged accounts receivable report. Lender shall have the
right from time to time to verify the validity, amount and any other matters
relating to any or all of the Accounts directly with the respective Account
Debtors in any manner, in Debtor's name.

     (b) Prior to the occurrence of an Event of Default, Debtor shall collect
the Accounts, at Debtor's sole cost and expense. Upon the occurrence and during
the continuation of an Event of Default, upon the request of Lender (i) Lender
shall have the exclusive right to make all collections on the Accounts and (ii)
Debtor shall deliver any amounts collected on such Accounts to Lender, as
directed by Lender.

     (c) All checks, drafts, money orders, notes, instruments, documents, and
other non-cash proceeds of the Accounts delivered to Lender in payment or on
account of the Obligations shall not constitute payment except as provided in
the UCC.

     (d) Debtor shall at all times in all material respects perform and
discharge all obligations of Debtor to each Account Debtor in accordance with
the terms of all documents, contracts, invoices, and other agreements between
Debtor and such Account Debtor to the extent that the failure to do so could
reasonably be expected to have a Material Adverse Effect.

     (e) Without Lender's prior written consent, Debtor shall not compromise,
adjust, or grant any discount, credit, allowance, or extension of time for
payment to any Account Debtors except in the ordinary course of Debtor's
business.

     4.17 Article 8 Opt Out. Debtor shall not take any action to cause any
membership interest, partnership interest, or other equity interest issued by
any of its Subsidiaries to be or become a “security” within the meaning of, or
to be governed by Article 8 of the UCC as in effect under the laws of any state
having jurisdiction and shall not cause or permit any of its Subsidiaries to,
“opt in” or to take any other action seeking to establish any such membership
interest, partnership interest or other equity interest as a “security” or to



Credit Agreement






F-11






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




become certificated unless certificates evidencing such membership interest,
partnership interest or other equity interest are pledged and delivered to the
Lender, together with all assignments separate from certificate and other
documents as the Lender shall reasonably request.

     4.18 Further Assurances. At any time and from time to time Debtor shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Lender to effect the purposes of this Security
Agreement and to maintain, preserve and protect the Collateral and Lender's
security interest therein.

     5. EVENTS OF DEFAULT. The occurrence of any Event of Default under the
Credit Agreement shall constitute an Event of Default under this Security
Agreement at the option of Lender.

     6. LENDER'S RIGHTS AND REMEDIES. The exercise of remedies hereunder shall
be made by Lender upon the terms and conditions contained herein or as set forth
in Section 8.03 of the Credit Agreement. If an Event of Default shall have
occurred and is continuing and has not been cured or waived in accordance with
the terms hereof or the terms of the Credit Agreement, Lender shall have the
following rights and powers and may, at Lender's option, without notice of its
election and without demand to the extent permitted by Section 8.03 of the
Credit Agreement, do any one or more of the following, all of which are hereby
authorized by Debtor:

     6.1 UCC Rights. Lender shall have all of the rights and remedies of a
secured party under the UCC and under all other applicable laws.

     6.2 Protection of Collateral. Lender may, without notice to or demand upon
Debtor or any guarantor, make such payments and do such acts as Lender considers
necessary or reasonable to protect its security interest in the Collateral, to
pay, purchase, contest or compromise any encumbrance, charge or lien which in
the opinion of Lender appears to be prior or superior to Lender's security
interest and to pay all expenses incurred in connection therewith.

     6.3 Possession of Collateral. During the existence of any Event of Default,
Lender, without a breach of the peace, may enter any of the premises of Debtor
and search for, take possession of, remove, keep or store any or all of the
Collateral. If Lender seeks to take possession of any or all of the Collateral
by court process, Debtor irrevocably and unconditionally agrees that a receiver
may be appointed by a court for such purpose without regard to the adequacy of
the security for the Obligations. Lender shall have the right to remain on
Debtor's premises or cause a custodian to remain thereon in exclusive control of
such premises without charge for as long as Lender deems necessary in order to
complete the enforcement of its rights under this Security Agreement. If Lender
seeks possession of any or all of the Collateral by court process, Debtor
irrevocably waives (a) any bond and any surety or security relating thereto
required by any statute, court rule or otherwise as an incident or condition to
such possession; (b) any demand for possession prior to the commencement of any
suit or action to recover possession; and (c) any requirement that Lender retain
possession of and not dispose of such Collateral until after trial or final
judgment.



Credit Agreement






F-12






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     6.4 Preparation of Collateral. Lender may complete processing,
manufacturing or repair all or any part of the Collateral prior to a disposition
and, for such purpose and for the purpose of removal, Lender shall have the
right to use Debtor's premises, vehicles, hoists, lifts, cranes, equipment and
all other property without charge. Lender may sell, ship, reclaim, lease or
otherwise dispose of all or any part of the Collateral in its condition at the
time Lender obtains possession of such Collateral or after further
manufacturing, processing, or repair.

     6.5 Foreclose on Collateral. Lender may sell, lease or otherwise dispose of
the Collateral at either public or private sales, or both, by way of one or more
contracts or transactions, for cash or on terms, in such manner and at such
places (including Debtor's premises) as is commercially reasonable in the
opinion of Lender. It is not necessary that the Collateral be present at any
such sale or that Lender have obtained possession of the Collateral.

     (a) Lender shall give Debtor and each holder of a security interest in the
Collateral who has filed with Lender a written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made. The notice shall be personally delivered or mailed, postage prepaid,
to Debtor as provided in Section 12.2 of this Security Agreement, at least ten
(10) calendar days before the date fixed for the sale, or at least ten (10)
calendar days before the date on or after which the private sale or other
disposition is to be made, unless the Collateral is perishable or threatens to
decline speedily in value or is to be sold on a recognized market. Notice to
parties other than Debtor claiming an interest in the Collateral shall be sent
to such addresses as they have furnished to Lender. If the sale is to be a
public sale, Lender shall also give notice of the time and place by publishing a
notice one time at least ten (10) calendar days before the date of the sale in a
newspaper of general circulation in the county in which the sale is to be held.

     (b) In taking such action Lender shall have a non-exclusive license to use,
without charge, any of the Intellectual Property Collateral in completing the
production of, advertising for sale and disposing of any of the Collateral.

    6.6    Accounts. With respect to the Accounts, and without limiting
Lender's  rights above:                        (a)    Lender may direct any or
all Account Debtors to make payment 


directly to Lender or to a specified agent of Lender.

     (b) Lender may demand, collect, receive and give receipts for any and all
money and other property due or to become due in connection with the Accounts,
in Lender's or Debtor's name.

     (c) Lender may file any claim and take any other action in any court of law
or equity which Lender determines to be appropriate for the purpose of
collecting any or all of the Accounts; provided, however, that Lender shall not
be obligated in any manner to make



Credit Agreement






F-13






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




any demand or to make any inquiry as to the nature or sufficiency of any payment
received by it, or to present or file any claim or take any action to collect or
enforce the payment of any or all of the Accounts.

     (d) Debtor, at Lender's request, shall, and Lender, at Lender's option may,
give notice in form acceptable to Lender, to the Account Debtors: (i) of
Debtor's grant of a security interest in the Accounts to Lender; and (ii) of
such additional information and instructions concerning Lender’s rights under
this Security Agreement as Lender in Lender's good faith business judgment
determines to be necessary or appropriate.

     (e) Debtor shall, promptly following Lender's request, deliver to Lender
the originals of all Accounts Receivable Documentation together with the
originals of all instruments, chattel paper, security agreements, guaranties,
and other documents and property evidencing or securing the Accounts in the same
form as received by Debtor, each of which shall be properly endorsed by Debtor
to Lender, with recourse.

     (f) Lender shall have the right to settle, accept reduced amounts, adjust
disputes and claims directly with, and give releases on behalf of Debtor to
Account Debtors, upon such terms as Lender, in Lender's good faith business
judgment, determines to be appropriate.

     (g) Except as otherwise provided by the UCC and except for any of the
following arising from Lender's or any Lender's gross negligence or willful
misconduct, Lender shall not be directly or indirectly liable or responsible in
any way or under any circumstances to Debtor or any other party for: (i) any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account; (ii) any act,
omission, error or delay of any kind by Lender in settling, failing to settle,
collecting, or failing to collect any Account, including any act or omission
which results in the loss or impairment of Debtor's Account, including any act
or omission which results in the loss or impairment of Debtor's rights against
any third person; (iii) settling any Account for less than the full amount
hereof; (iv) any failure or delay by Lender in enforcing or collecting any
payment under any Account; or (v) the performance or observance of any or all of
Debtor's duties, obligations, representations, or the warranties under any other
agreement or document relating to any or all of the Collateral, including the
Accounts.

     (h) If for any reason Debtor receives any payment in connection with any of
the Accounts following the occurrence and during the continuance of an Event of
Default, Debtor, upon Lender’s demand: (i) shall immediately pay or deliver such
payment to Lender in the original form in which received by Debtor; (ii) shall
endorse to Lender, with recourse, all checks, drafts, money orders, notes, and
other instruments or documents representing such payment; (iii) shall not
commingle such payment with any of Debtor's other funds or property; and (iv)
shall hold such payment separate and apart from Debtor's other funds and
property in an express trust for Lender until paid or delivered to Lender.



Credit Agreement






F-14






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     6.7 Deposit and Investment Accounts. Lender may deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Deposit Account Control Agreement, Securities Account Control
Agreement or similar agreement providing control of any Collateral. Lender shall
not give a notice of exclusive control, entitlement order or other similar
directions or instructions pursuant to any Deposit Account Control Agreement,
Securities Account Control Agreement or similar agreement providing control of
any Collateral if an Event of Default does not exist.

     6.8 Collection. Lender may take possession of and endorse and collect any
or all notes, checks, drafts, money orders, or other instruments of payment
relating to the Collateral (including payments made under or with respect to any
policy of insurance).

     6.9 Postponement. Any public sale of any or all of the Collateral may be
postponed from time to time by public announcement at the time and place last
scheduled for the sale.

     6.10 Discharge of Other Claims. Lender's sale or disposition of any or all
of the Collateral shall transfer to the purchaser all of Debtor's rights in such
Collateral and discharge all security interests and liens subordinate to
Lender's security interest in the Collateral, and the purchaser shall acquire
such Collateral free of all such subordinate interests and liens.

     6.11 Information. Without limiting the generality of this Section 6, it
shall conclusively be deemed to be commercially reasonable for Lender to direct
any prospective purchaser of any or all of the Collateral to Debtor to ascertain
all information concerning the status of the Collateral.

     6.12 Other Disposition. Lender's disposition of any or all of the
Collateral in any manner which differs from the procedures specified above shall
not be deemed to be commercially unreasonable to the extent such disposition
complies with the applicable provisions of the UCC.

     6.13 Judicial Action. Lender may reduce Lender's claims for breach of any
of the Obligations to judgment and foreclose or otherwise enforce its security
interest in any or all of the Collateral by any available judicial procedure. If
Lender has reduced its claims for breach of any of the Obligations to judgment,
the Lien of any levy which may be made on any or all of the Collateral by virtue
of any execution based upon such judgment shall relate back to the date of
Lender's perfection of its security interest in such Collateral. A judicial sale
pursuant to such execution shall constitute a foreclosure of Lender's security
interest by judicial procedure, and Lender may purchase at such sale and
thereafter hold the Collateral free of all rights of Debtor therein.

    6.14        Receiver. Lender may obtain the appointment of a receiver to
take  possession of    and,    at    the option of Lender, to collect, sell or
dispose of all or part of the  Collateral.                Credit Agreement     
      F-15  Form of General Security Agreement


--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     6.15 Discharge Claims. Lender may discharge claims, demands, liens,
security interests, encumbrances and taxes affecting any or all of the
Collateral and take such other actions as Lender determines to be necessary or
appropriate to protect the Collateral and Lender's security interest therein.
Lender, without releasing Debtor or any other party from any of the Obligations,
may perform any of the Obligations in such manner and to such extent as Lender
determine to be necessary or appropriate to protect the Collateral and Lender's
security interest therein.

     6.16 Proceeds of Sale. The proceeds of any sale or disposition of the
Collateral by Lender shall be applied in the following order of priority:

     (a) First, to all liabilities, obligations, costs, and expenses, including
reasonable attorneys' fees and costs, incurred by Lender in exercising any of
its rights or remedies under this Security Agreement, including the costs and
expenses of retaking, holding, and selling any or all of the Collateral and the
costs and expenses of enforcing and collecting upon any or all of the Accounts;

     (b) Second, to the payment of the Obligations in such order and amounts as
Lender may determine in Lender's discretion as more fully set forth in the
Credit Agreement;

     (c) Third, to (i) the satisfaction of Indebtedness secured by any
subordinate Lien in the Collateral if written demand therefor is received by
Lender before distribution of any such proceeds; and (ii) to the satisfaction of
any subordinate attachment lien or execution lien if notice of the levy of
attachment or execution is received by Lender before distribution of any such
proceeds. If requested by Lender the holder of a subordinate security interest
in the Collateral shall furnish Lender with proof of its interest in the
Collateral acceptable to Lender, and unless such holder does so, Lender shall
have no obligation to comply with such holder's demand; and

(d) Fourth, the surplus, if any, shall be paid to Debtor.

     6.17 Remedies Cumulative. The remedies of Lender, as provided herein, shall
be cumulative and concurrent, and may be pursued singularly, successively or
together, at the sole discretion of Lender, and may be exercised as often as
occasion therefor shall arise. No act of omission or commission by Lender,
including specifically any failure to exercise any right, remedy or recourse,
shall be deemed to be a waiver or release of the same, such waiver or release to
be effected only through a written document executed by Lender and then only to
the extent specifically recited therein. A waiver or release with reference to
any one event shall not be construed as continuing, as a bar to, or as a waiver
or release of, any subsequent right, remedy or recourse as to a subsequent
event.

     7. LIABILITY FOR DEFICIENCY. Debtor shall at all times remain liable for
any deficiency remaining on the Obligations for which Debtor is liable after any
disposition of any or all of the Collateral and after Lender’s application of
any proceeds to the Obligations.



Credit Agreement






F-16






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     8. POWER OF ATTORNEY. Debtor hereby irrevocably (until the Obligations
(other than inchoate indemnity obligations) are paid in full) appoints Lender,
with full power of substitution, as Debtor's attorney-in-fact, coupled with an
interest, with full power, in Lender's own name or in the name of Debtor to do
any or all of the following at any time after the occurrence and during
continuation of an Event of Default:

     (a) Endorse any checks, drafts, money orders, notes, and other instruments
or documents representing or evidencing the Collateral, or proceeds of the
Collateral;

     (b) Pay or discharge claims, demands, liens, security interests,
encumbrances, or taxes affecting or threatened against any or all of the
Collateral;

     (c) Collect or receive payment of all Accounts, General Intangibles,
instruments or other Collateral;

     (d) Execute any invoices relating to any Account, any draft against any
Account Debtor, any notice to any Account Debtor, any proof of claim in
bankruptcy, any notice of lien, claim of mechanic's, materialman's or other
lien, or assignment or satisfaction of mechanic's, materialman's or other lien
relating to any item of Collateral;

     (e) Grant any extension of time to pay any Account, compromise claims and
settle Accounts for less than face value thereof, and execute all releases and
other documents in connection therewith;



(f)
to any of the Collateral;




Commence, prosecute or defend any action or proceeding relating

     (g) Receive and open all mail addressed to Debtor and, in the exercise of
such right, Lender shall have the right, in Debtor's name, to notify the Post
Office authorities to change the address for the delivery of mail addressed to
Debtor to such other address as Lender may designate, including Lender's
address. Lender shall promptly turn over to Debtor all of such mail not relating
to the Collateral;

     (h) Direct any financial institution which is a participant with Lender in
extensions of credit to or for the benefit of Debtor, or which is an institution
with which any deposit account or securities account is maintained, to pay to,
Lender all monies on deposit by Debtor with said financial institution which are
payable by said financial institution to Debtor, regardless of any loss of
interest, charge or penalty as a result of payment before maturity;

     (i) Settle and adjust, and give releases of, any insurance claim that
relates to any of the Collateral, obtain payment of claim, and make all
determinations and decisions with respect to any such policy of insurance, and
endorse Debtor's name on any check, draft, instrument or other item of payment
or the proceeds of such policies of insurance;



Credit Agreement






F-17






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     (j) Instruct any accountant or other third person having custody or control
of any books or records belonging or relating to the Collateral to give Lender
full rights of access with respect thereto;

     (k) Execute on behalf of Debtor any document exercising, transferring or
assigning any option to purchase, sell or otherwise dispose of or to lease, as
lessor or lessee, any real or personal property;

     (l) Sell, transfer, pledge, make any agreement with respect to or otherwise
deal with any of the Collateral as though Lender were the owner thereof for all
purposes; and

     (m) Execute on behalf of Debtor any and all documents and instruments
(including notices of assignment) required under the Federal Assignment of
Claims Act for the direct payment of Accounts to Lender.

9.      WAIVERS.     9.1 Application of Payments. After the occurrence and
during the  

continuation of a Default, Debtor waives the right to direct (to the extent
permitted by the Loan Documents) the application of any and all payments or
collections at any time or times hereafter received by Lender on account of any
Obligations, and Debtor agrees that Lender shall have the continuing exclusive
right to apply and reapply such payments or collections to the Obligations in
any manner as Lender may deem advisable.

     9.2 Notices of Demand, Etc. Debtor waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension or renewal of any or all commercial paper, accounts, documents,
instruments, chattel paper, and guaranties at any time held by Lender on which
Debtor may in any way be liable.

     9.3 Confidentiality of Accounting. Debtor waives the right to assert a
confidential relationship, if any, Debtor may have with any accounting firm
and/or service bureau in connection with any information requested by Lender
pursuant to or in accordance with this Security Agreement, and agrees that
Lender may contact directly any such accounting firm and/or service bureau in
order to obtain such information.

     10. ACTIONS. Lender shall have the right, but not the obligation, to
commence, appear in, or defend any action or proceeding which affects or which
Lender determines may affect: (a) the Collateral; (b) Debtor's or Lender's
rights or obligations under the Loan Documents; or (c) the Loan.

     11. INDEMNITY. Debtor agrees to defend, indemnify and hold harmless Lender
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party related to or in
connection with the transactions



Credit Agreement






F-18






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




contemplated by this Security Agreement, or the Collateral and (b) all losses or
expenses in any way suffered, incurred or paid by Lender as a result of or in
any way arising out of, following or consequential to the transactions between
Lender and Debtor, under this Security Agreement or the Collateral (including,
without limitation, reasonable attorneys’ fees and reasonable expenses), except
for losses arising from or out of Lender's gross negligence or willful
misconduct.

12.      MISCELLANEOUS.     12.1 Taxes and Other Expenses Regarding the
Collateral. If Debtor fails to pay  

promptly when due to any Person, monies which Debtor is required to pay by
reason of any provision in this Security Agreement, Lender may, but need not,
pay the same and charge Debtor's account therefor, and Debtor shall promptly
reimburse Lender therefor. All such sums shall be Lender Expenses hereunder. Any
payments made by Lender shall not constitute: (a) an agreement by Lender to make
similar payments in the future, or (b) a waiver by Lender of any Event of
Default. Lender need not inquire as to, or contest the validity of, any such
expense, tax, security interest, encumbrance or lien and the receipt of the
usual official notice for the payment thereof shall he conclusive evidence that
the same was validly due and owing.

     12.2 Notices. Any notice, demand or request required hereunder shall be
made in the, manner set forth in the Credit Agreement.

     12.3 Release of Collateral. Lender shall promptly file UCC termination
statements and any other instruments as necessary upon any Disposition by Debtor
of any items or item of Collateral, to the extent such Disposition is permitted
under the Credit Agreement.

     12.4 Term; Termination. This Security Agreement shall continue in full
force and effect as long as any of the Obligations (other than inchoate
indemnity obligations) are outstanding. When such Obligations cease to be
outstanding, this Agreement and the security interests granted hereby shall
terminate. After such termination Lender shall promptly take, at Debtor’s sole
cost and expense, all reasonable and customary action and execute such documents
in accordance therewith as requested by Debtor to evidence and more fully effect
such terminations.

     12.5 Course of Dealing. No course of dealing, nor any failure to exercise,
nor any delay in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.

     12.6 Amendment. This Security Agreement may be modified only by a written
agreement signed by Debtor and the Lender.

     12.7 Agreement Binding, Assignment. This Security Agreement shall be
binding and deemed effective when executed by Debtor and Lender. This Security
Agreement shall bind and inure to the benefit of the respective successors and
assigns of each of the parties; provided, however, that Debtor may not assign
this Security Agreement or any rights hereunder without Lender's prior written
consent and any prohibited assignment shall be absolutely void.



Credit Agreement






F-19






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




No consent to an assignment by Lender shall release Debtor or any guarantor from
their obligations to Lender. Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Lender's rights and benefits hereunder to the extent and in the
manner provided for in Section 9.04 of the Credit Agreement. In connection
therewith, Lender may disclose all documents and information which Lender now
have or hereafter may have relating to Debtor or Debtor's business, subject to
Debtor's reasonable confidentiality requirements and the provisions of Section
9.3 hereof.

     12.8 Article and Section Headings. Article and section headings and article
and section numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each article and
section applies equally to this entire Security Agreement.

     12.9 Conflict or Credit Agreement Modifications. To the extent that there
is an explicit conflict between the terms of the Credit Agreement and this
Security Agreement, the terms of the Credit Agreement shall control. Any future
changes or modifications to the Credit Agreement shall apply to and modify this
Security Agreement, to the extent that such change or modification would
reasonably be construed to apply to this Security Agreement.

     12.10 Construction. Neither this Security Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or Debtor,
whether under any rule of construction or otherwise. On the contrary, this
Security Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

    12.11    Time of Essence. Time is of the essence of each provision of this
Security  Agreement.                12.12    No Third Party Beneficiaries. This
Security Agreement and the Loan 


Documents are entered into for the sole protection and benefit of Lender, Debtor
and guarantors (if any), as applicable, and their respective permitted
successors and assigns. No other Person shall have any rights or causes of
action under this Security Agreement or the Loan Documents.

     12.13 Performance of Covenants. Debtor shall perform all of its covenants
under this Security Agreement at its sole cost and expense.

     12.14 No Waiver by Lender. No waiver by the Lender of any of its rights or
remedies in connection with the Loan Documents shall be effective unless such
waiver is in writing and signed by the Lender as required by the Credit
Agreement.



  12.15 Reserved.




     12.16 Severability. Each provision of this Security Agreement shall be
severable from every other provision of this Security Agreement for the purpose
of determining the legal enforceability of any specific provision.



Credit Agreement






F-20






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     12.17 Integration. Except as to currently existing obligations of Debtor to
Lender, all prior agreements, understandings, representations, warranties, and
negotiations between the parties whether written or oral, if any, relating to
the subject matter hereof are merged into this Security Agreement.

     12.18 Successors. This Security Agreement shall be binding upon and inure
to the benefit of Debtor and the Lender and their respective permitted
successors and assigns.

     12.19 Counterparts. This Security Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute the same instrument.

     12.20 Choice of Law. The validity of this Security Agreement, its
construction, interpretation and enforcement, and the rights of the parties
hereunder and concerning the Collateral, shall be determined under, governed by
and construed in accordance with the laws of the State of California without
giving effect to conflicts of law principles. The parties agree that all actions
or proceedings arising in connection with this Security Agreement shall be tried
and litigated only in the state courts or federal courts located in the city and
county of San Francisco, California.

[Signature page follows]



Credit Agreement






F-21






Form of General Security Agreement




--------------------------------------------------------------------------------



GENERAL SECURITY AGREEMENT




     IN WITNESS WHEREOF, Debtor has executed and delivered this Security
Agreement, and Lender has accepted this Security Agreement, on the date first
hereinabove written.



IDENTIVE GROUP, INC., a Delaware
corporation, as Debtor






By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer
HIRSCH ELECTRONICS, LLC, a Delaware
limited liability company, as Debtor






By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer
IDONDEMAND, INC., a Delaware
corporation, as Debtor






By: /s/ Brian Nelson
Name: Brian Nelson
Its: Chief Financial Officer






OPUS BANK, as Lender






By: /s/ Kevin McBride
Name: Kevin P. McBride
Its: Managing Director






Credit Agreement






F-22






Form of General Security Agreement




--------------------------------------------------------------------------------



EXHIBIT G
FORM OF






GUARANTY




Dated as of March 31, 2014

From

[NAME OF GUARANTOR],

as Guarantor,

to

OPUS BANK,



as Lender,




Credit Agreement    G-1      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY




     This GUARANTY (this “Guaranty”), dated as of March 31, 2014 by HIRSCH
ELECTRONICS LLC, a Delaware limited liability company (the “Guarantor”), in
favor of OPUS BANK, a California commercial bank (“Opus" or “Lender"), as Lender
under that certain Credit Agreement of even date between Debtor and Lender (as
amended from time to time, the “Credit Agreement")) which are or may become
parties to the Credit Agreement dated as of the date hereof (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) between Identive Group, Inc., a Delaware corporation (the
“Borrower”), and the Lender. Capitalized terms used herein without definition
shall have the meanings ascribed to them in the Credit Agreement.



WITNESSETH:




WHEREAS, the Borrower and Lender have entered into the Credit Agreement;

     WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of each of which is dependent in part on the success of
the other members of such group;

     WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the Loans made by Lender to the Borrower pursuant to the Credit
Agreement (which benefits are hereby acknowledged);

     WHEREAS, a condition precedent to the obligation of the Lender to make its
extension of credit to the Borrower under the Credit Agreement is that the
Guarantor shall execute and deliver a Guaranty for the benefit of the Lender;
and

     WHEREAS, Guarantor wishes to guaranty the Borrower’s obligations to the
Lender under and in respect of the Credit Agreement as herein provided.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

     Section 1. Guaranty of Payment and Performance of Obligations. In
consideration of the Lender’s extending credit or otherwise in their discretion
giving time, financial or banking facilities or accommodations to the Borrower,
the Guarantor absolutely, irrevocably and unconditionally guarantees to the
Lender that the Borrower will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Lender’s head office,
(i) all indebtedness, obligations and liabilities of the Borrower to the Lender,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of the Loan or the Notes or other instruments at
any time evidencing any thereof, whether existing on the date of the Credit

Credit Agreement    G-2      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






HIRSCH ELECTRONICS LLC




Agreement or this Guaranty or arising or incurred thereafter, direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising by contract, operation
of law or otherwise, including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code;
and (ii) without limitation of the foregoing, all reasonable fees, costs and
expenses incurred by the Lender in attempting to collect or enforce any of the
foregoing (collectively the “Obligations” and individually an “Obligation”).
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance by the Borrower of the Obligations and not
of their collectibility only and is in no way conditioned upon any requirement
that Lender first attempt to collect any of the Obligations from the Borrower or
resort to any security or other means of obtaining payment of any of the
Obligations which now has or may acquire after the date hereof or upon any other
contingency whatsoever. Upon any Event of Default which is continuing by the
Borrower in the full and punctual payment and performance of the Obligations,
the liabilities and obligations of the Guarantor hereunder shall, at the option
of the Lender, become forthwith due and payable to the Lender owed the same
without demand or notice of any nature, all of which are expressly waived by the
Guarantor, except for notices required to be given to the Borrower under the
Loan Documents. Payments by the Guarantor hereunder may be required by Lender on
any number of occasions.

     Section 2. Guarantor’s Further Agreements to Pay. The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to Lender
forthwith upon demand, in funds immediately available to Lender, all costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the Lender in connection with this Guaranty and the enforcement
hereof, together with interest on amounts recoverable under this Guaranty from
the time after such amounts become due at the default rate of interest set forth
in the Credit Agreement; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.

     Section 3. Payments. The Guarantor covenants and agrees that the
Obligations will be paid in Dollars and otherwise strictly in accordance with
their respective terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Lender with respect thereto.

     Section 4. Taxes. All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction for, any Taxes
(other than Excluded Taxes) or Other Taxes, which are now or may hereafter be
imposed, levied or assessed by any Governmental Authority on payments hereunder,
all of which will be for the account of and paid by the Guarantor. If for any
reason, any such reduction is made or any Taxes or Other Taxes are paid by the
Lender (except for taxes on income or

Credit Agreement    G-3      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






HIRSCH ELECTRONICS LLC




profits of Lender), the Guarantor agrees to pay to the Lender such additional
amounts as may be necessary to ensure that the Lender receives the same net
amount which it would have received had no reduction been made or Taxes or Other
Taxes paid. Each of the Guarantor (as if it were the Borrower) and the Lender
agree to comply with the requirements of Section 3.01 of the Credit Agreement
which are incorporated by reference herein.



Section 5.






[Intentionally Reserved].




     Section 6. Liability of the Guarantor. The Lender had and shall have the
absolute right to enforce the liability of the Guarantor hereunder without
resort to any other right or remedy including any right or remedy under any
other guaranty, and the release or discharge of any such other guarantor of any
Obligations shall not affect the continuing liability of the Guarantor hereunder
that has not been released or discharged.

     It is the intention and agreement of the Guarantor and the Lender that the
obligations of the Guarantor under this Guaranty shall be valid and enforceable
against the Guarantor to the maximum extent permitted by applicable law.
Accordingly, if any provision of this Guaranty creating any obligation of the
Guarantor in favor of the Lender shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantor and the Lender that any balance of the obligation
created by such provision and all other obligations of the Guarantor to the
Lender created by other provisions of this Guaranty shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Lender may be otherwise entitled to collect from
Guarantor under any other guaranty to be in excess of those permitted under any
law (including any federal or state fraudulent conveyance or like statute or
rule of law), it is the stated intention and agreement of the Guarantor and the
Lender that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Lender from the Guarantor.

     Section 7. Representations and Warranties; Covenants. The Guarantor hereby
makes and confirms the representations and warranties made on its behalf by the
Borrower pursuant to Section V of the Credit Agreement, as if such
representations and warranties were set forth herein except that the
conformation here regarding each representation and warranty that refers to a
specific earlier date shall be that it was true as of such specific earlier
date. The Guarantor hereby agrees to perform the covenants set forth in Section
VI (other than Sections 6.01 and 6.02) and Section VII (other than Section 7.11)
of the Credit Agreement (to the extent such covenants expressly apply to
Guarantor) as if such covenants were set forth herein. The Guarantor
acknowledges that it is, on a collective basis with the Borrower, bound by the
financial covenants and other covenants set forth in the Credit Agreement. The
Guarantor hereby confirms that it shall be bound by all acts or omissions of the
Borrower pursuant to the Credit Agreement.

Credit Agreement    G-4      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






HIRSCH ELECTRONICS LLC




     Section 8. Effectiveness. This Guaranty and the obligations of the
Guarantor under this Guaranty shall continue in full force and effect and shall
remain in operation until all of the Obligations (other than contingent
indemnification obligations) shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of
Guarantor under this Guaranty.

     Section 9. Freedom of Lender to Deal with Borrower and Other Parties. The
Lender shall be at liberty, without giving notice to or obtaining the assent of
Guarantor and without relieving Guarantor of any liability hereunder, to deal
with the Borrower and with each other party who now is or after the date hereof
becomes liable in any manner for any of the Obligations, in such manner as the
Lender in its sole discretion deems fit, and to this end the Guarantor gives to
the Lender full authority in its sole discretion to do any or all of the
following things: (a) extend credit, make loans and afford other financial
accommodations to the Borrower at such times, in such amounts and on such terms
as the Lender may approve, (b) vary the terms and grant extensions of any
present or future indebtedness or obligation of the Borrower or of any other
party to Lender, (c) grant time, waivers and other indulgences in respect
thereto, (d) vary, exchange, release or discharge, wholly or partially, or delay
in or abstain from perfecting and enforcing any security or guaranty or other
means of obtaining payment of any of the Obligations which the Lender now has or
may acquire after the date hereof, (e) accept partial payments from the Borrower
or any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.

     Section 10. Unenforceability of Obligations Against Borrower; Invalidity of
Security or Other Guaranties. If for any reason the Borrower has no legal
existence or is under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if Guarantor at
all times had been the principal debtor on all such Obligations. This Guaranty
shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

Section 11. Waivers by Guarantor. (a) The Guarantor waives notice of

acceptance hereof, notice of any action taken or omitted by the Lender in
reliance hereon,

Credit Agreement    G-5      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






HIRSCH ELECTRONICS LLC




and any requirement that the Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrower or asserting any other
rights of the Lender hereunder. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses in the nature of suretyship that
at any time may be available in respect of Guarantor’s obligations hereunder by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect.

     (b) Guarantor understands and acknowledges that if Lender forecloses,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust or mortgage securing the Obligations, that foreclosure could impair or
destroy any ability Guarantor may have to seek reimbursement, contribution, or
indemnification from Borrower or others based on any right Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by Guarantor under this Guaranty. Guarantor further understands and
acknowledges that in the absence of this paragraph, such potential impairment or
destruction of Guarantor’s rights, if any, may entitle Guarantor to assert a
defense to this Guaranty based on Section 580d of the California Code of Civil
Procedure (“CCP”) as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d. 40
(1968). By executing this Guaranty, Guarantor freely, irrevocably, and
unconditionally: (i) waives and relinquishes that defense and agrees that
Guarantor will be fully liable under this Guaranty even though Lender may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust or mortgage securing the Obligations; (ii) agrees that Guarantor
will not assert that defense in any action or proceeding Lender may commence to
enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by Guarantor in this Guaranty include any right or defense
Guarantor may have or be entitled to assert based upon or arising out of any one
or more of CCP §§ 580a, 580b, 580d, or 726 or Section 2848 of the California
Civil Code (“CC”); and (iv) acknowledges and agrees that Lender is relying on
this waiver in creating the Obligations, and that this waiver is a material part
of the consideration therefor.

     (c) Guarantor agrees not to claim or attempt to enforce any rights and
defenses that are or may become available to Guarantor under CC §§2787 to 2855,
inclusive, until this Guaranty has terminated as provided in Section 8.
Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder.

Section 12. Restriction on Subrogation and Contribution Rights.

Notwithstanding any other provision to the contrary contained herein or provided
by applicable Law, unless and until all of the Obligations (other than
contingent indemnification obligations) have been indefeasibly paid in full in
cash or otherwise satisfied in full, the Guarantor hereby irrevocably defers and
agrees not to enforce any and all rights it may have at any time (whether
arising directly or indirectly, by operation of law or by contract) to assert
any claim against the Borrower on account of payments made under this Guaranty,
including, without limitation, any and all rights of or claim for

Credit Agreement    G-6      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






HIRSCH ELECTRONICS LLC




subrogation, contribution, reimbursement, exoneration and indemnity, and further
waives any benefit of and any right to participate in any collateral which may
be held by the Lender or any affiliate of the Lender. In addition, other than in
the ordinary course of business (except during the occurrence and continuance of
an Event of Default) the Guarantor will not claim any set-off or counterclaim
against the Borrower in respect of any liability it may have to the Borrower
unless and until all of the Obligations (other than contingent indemnification
obligations) have been indefeasibly paid in full in cash and satisfied in full.

     Section 13. Notices; Demands. Any demand on or notice made or required to
be given pursuant to this Guaranty shall be in writing and shall be delivered in
hand, mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:



  (a) if to the Guarantor, at






  c/o IDENTIVE GROUP, INC.
1900 - B Carnegie Avenue
Santa Ana, California 92705
Attn: Brian Nelson, Chief Financial Officer
Telephone: (949) 250-8888
Facsimile: (949) 250-7372
E-mail: bnelson@identiv.com




or at such other address for notice as the Guarantor shall last have furnished
in writing to the Lender; and

(b)      if to the Lender, at     OPUS BANK     19900 MacArthur Boulevard 12 th
Floor Irvine, California 92612  



  Attn: Credit Administration




                   Telephone:    (949)    250-9800                   
 Facsimile:    (949)    250-9988    with a copy to,         




  OPUS BANK
303 Twin Dolphin Drive
#6006
Redwood City, CA 94065




Credit Agreement    G-7      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






HIRSCH ELECTRONICS LLC






  Attn: Kevin McBride, Managing Director
Telephone: (415) 683-9580
E-mail: kmcbride@opusbank.com




or at such other address for notice as the Lender shall last have furnished in
writing to the Guarantor.

     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective on the terms set forth in Section 9.02 to the
Credit Agreement.

     Section 14. Amendments, Waivers, Etc. No provision of this Guaranty can be
changed, waived, discharged or terminated except by an instrument in writing
signed by Lender and the Guarantor expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Lender or any of them in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto.

     Section 15. Further Assurances. The Guarantor shall, at its sole cost and
expense, execute and deliver such further acts and documents as the Lender from
time to time may reasonably request in order to give full effect to this
Guaranty and to perfect and preserve the rights and powers of the Lender
hereunder.

     Section 16. Governing Law. (a) THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) THE GUARANTOR AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. GUARANTOR AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY, ANY OTHER LOAN
DOCUMENT OR OTHER DOCUMENT RELATED HERETO. GUARANTOR WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

Credit Agreement    G-8      Form of Guaranty Agreement 


--------------------------------------------------------------------------------

GUARANTY HIRSCH ELECTRONICS LLC

Section 17. Miscellaneous Provisions.

     (a) This Guaranty shall inure to the benefit of the Lender and its
successors in title and assigns permitted under the Credit Agreement, and shall
be binding on the Guarantor and the Guarantor’s successors in title, assigns and
legal representatives.

     (b) The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions.

     (c) Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions. The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

     Section 17. WAIVER OF JURY TRIAL. GUARANTOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS GUARANTY AND ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE GUARNTOR TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

[Remainder of Page Intentionally Left Blank]

Credit Agreement    G-9      Form of Guaranty Agreement 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty
as of the date first above written.



HIRSCH ELECTRONICS LLC






By: /s/ Brian Nelson
Name: Brian Nelson
Title: Chief Financial Officer




Credit Agreement    G-10      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.






GUARANTY




     This GUARANTY (this “Guaranty”), dated as of March 31, 2014 by IDONDEMAND,
INC., a Delaware corporation (the “Guarantor”), in favor of OPUS BANK, a
California commercial bank (“Opus" or “Lender"), as Lender under that certain
Credit Agreement of even date between Debtor and Lender (as amended from time to
time, the “Credit Agreement")) which are or may become parties to the Credit
Agreement dated as of the date hereof (as may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) between
Identive Group, Inc., a Delaware corporation (the “Borrower”), and the Lender.
Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Credit Agreement.



WITNESSETH:




WHEREAS, the Borrower and Lender have entered into the Credit Agreement;

     WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of each of which is dependent in part on the success of
the other members of such group;

     WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the Loans made by Lender to the Borrower pursuant to the Credit
Agreement (which benefits are hereby acknowledged);

     WHEREAS, a condition precedent to the obligation of the Lender to make its
extension of credit to the Borrower under the Credit Agreement is that the
Guarantor shall execute and deliver a Guaranty for the benefit of the Lender;
and

     WHEREAS, Guarantor wishes to guaranty the Borrower’s obligations to the
Lender under and in respect of the Credit Agreement as herein provided.

     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

     Section 1. Guaranty of Payment and Performance of Obligations. In
consideration of the Lender’s extending credit or otherwise in their discretion
giving time, financial or banking facilities or accommodations to the Borrower,
the Guarantor absolutely, irrevocably and unconditionally guarantees to the
Lender that the Borrower will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Lender’s head office,
(i) all indebtedness, obligations and liabilities of the Borrower to the Lender,
individually or collectively, under the Credit Agreement or any of the other
Loan Documents or in respect of the Loan or the Notes or other

Credit Agreement    G-11      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.




instruments at any time evidencing any thereof, whether existing on the date of
the Credit Agreement or this Guaranty or arising or incurred thereafter, direct
or indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising by contract, operation
of law or otherwise, including all such which would become due but for the
operation of the automatic stay pursuant to §362(a) of the Federal Bankruptcy
Code and the operation of §§502(b) and 506(b) of the Federal Bankruptcy Code;
and (ii) without limitation of the foregoing, all reasonable fees, costs and
expenses incurred by the Lender in attempting to collect or enforce any of the
foregoing (collectively the “Obligations” and individually an “Obligation”).
This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance by the Borrower of the Obligations and not
of their collectibility only and is in no way conditioned upon any requirement
that Lender first attempt to collect any of the Obligations from the Borrower or
resort to any security or other means of obtaining payment of any of the
Obligations which now has or may acquire after the date hereof or upon any other
contingency whatsoever. Upon any Event of Default which is continuing by the
Borrower in the full and punctual payment and performance of the Obligations,
the liabilities and obligations of the Guarantor hereunder shall, at the option
of the Lender, become forthwith due and payable to the Lender owed the same
without demand or notice of any nature, all of which are expressly waived by the
Guarantor, except for notices required to be given to the Borrower under the
Loan Documents. Payments by the Guarantor hereunder may be required by Lender on
any number of occasions.

     Section 2. Guarantor’s Further Agreements to Pay. The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to Lender
forthwith upon demand, in funds immediately available to Lender, all costs and
expenses (including court costs and legal fees and expenses) incurred or
expended by the Lender in connection with this Guaranty and the enforcement
hereof, together with interest on amounts recoverable under this Guaranty from
the time after such amounts become due at the default rate of interest set forth
in the Credit Agreement; provided that if such interest exceeds the maximum
amount permitted to be paid under applicable law, then such interest shall be
reduced to such maximum permitted amount.

     Section 3. Payments. The Guarantor covenants and agrees that the
Obligations will be paid in Dollars and otherwise strictly in accordance with
their respective terms regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Lender with respect thereto.

     Section 4. Taxes. All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction for, any Taxes
(other than Excluded Taxes) or Other Taxes, which are now or may hereafter be
imposed, levied or assessed by any Governmental Authority on payments hereunder,
all of which will be for the account of and paid by the Guarantor. If for any
reason, any such reduction is

Credit Agreement    G-12      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.




made or any Taxes or Other Taxes are paid by the Lender (except for taxes on
income or profits of Lender), the Guarantor agrees to pay to the Lender such
additional amounts as may be necessary to ensure that the Lender receives the
same net amount which it would have received had no reduction been made or Taxes
or Other Taxes paid. Each of the Guarantor (as if it were the Borrower) and the
Lender agree to comply with the requirements of Section 3.01 of the Credit
Agreement which are incorporated by reference herein.



Section 5.






[Intentionally Reserved].




     Section 6. Liability of the Guarantor. The Lender had and shall have the
absolute right to enforce the liability of the Guarantor hereunder without
resort to any other right or remedy including any right or remedy under any
other guaranty, and the release or discharge of any such other guarantor of any
Obligations shall not affect the continuing liability of the Guarantor hereunder
that has not been released or discharged.

     It is the intention and agreement of the Guarantor and the Lender that the
obligations of the Guarantor under this Guaranty shall be valid and enforceable
against the Guarantor to the maximum extent permitted by applicable law.
Accordingly, if any provision of this Guaranty creating any obligation of the
Guarantor in favor of the Lender shall be declared to be invalid or
unenforceable in any respect or to any extent, it is the stated intention and
agreement of the Guarantor and the Lender that any balance of the obligation
created by such provision and all other obligations of the Guarantor to the
Lender created by other provisions of this Guaranty shall remain valid and
enforceable. Likewise, if by final order a court of competent jurisdiction shall
declare any sums which the Lender may be otherwise entitled to collect from
Guarantor under any other guaranty to be in excess of those permitted under any
law (including any federal or state fraudulent conveyance or like statute or
rule of law), it is the stated intention and agreement of the Guarantor and the
Lender that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Lender from the Guarantor.

     Section 7. Representations and Warranties; Covenants. The Guarantor hereby
makes and confirms the representations and warranties made on its behalf by the
Borrower pursuant to Section V of the Credit Agreement, as if such
representations and warranties were set forth herein except that the
conformation here regarding each representation and warranty that refers to a
specific earlier date shall be that it was true as of such specific earlier
date. The Guarantor hereby agrees to perform the covenants set forth in Section
VI (other than Sections 6.01 and 6.02) and Section VII (other than Section 7.11)
of the Credit Agreement (to the extent such covenants expressly apply to
Guarantor) as if such covenants were set forth herein. The Guarantor
acknowledges that it is, on a collective basis with the Borrower, bound by the
financial covenants and other covenants set forth in the Credit Agreement. The
Guarantor hereby confirms that it shall be bound by all acts or omissions of the
Borrower pursuant to the Credit Agreement.

Credit Agreement    G-13      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.




     Section 8. Effectiveness. This Guaranty and the obligations of the
Guarantor under this Guaranty shall continue in full force and effect and shall
remain in operation until all of the Obligations (other than contingent
indemnification obligations) shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of
Guarantor under this Guaranty.

     Section 9. Freedom of Lender to Deal with Borrower and Other Parties. The
Lender shall be at liberty, without giving notice to or obtaining the assent of
Guarantor and without relieving Guarantor of any liability hereunder, to deal
with the Borrower and with each other party who now is or after the date hereof
becomes liable in any manner for any of the Obligations, in such manner as the
Lender in its sole discretion deems fit, and to this end the Guarantor gives to
the Lender full authority in its sole discretion to do any or all of the
following things: (a) extend credit, make loans and afford other financial
accommodations to the Borrower at such times, in such amounts and on such terms
as the Lender may approve, (b) vary the terms and grant extensions of any
present or future indebtedness or obligation of the Borrower or of any other
party to Lender, (c) grant time, waivers and other indulgences in respect
thereto, (d) vary, exchange, release or discharge, wholly or partially, or delay
in or abstain from perfecting and enforcing any security or guaranty or other
means of obtaining payment of any of the Obligations which the Lender now has or
may acquire after the date hereof, (e) accept partial payments from the Borrower
or any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.

     Section 10. Unenforceability of Obligations Against Borrower; Invalidity of
Security or Other Guaranties. If for any reason the Borrower has no legal
existence or is under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if Guarantor at
all times had been the principal debtor on all such Obligations. This Guaranty
shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

Section 11. Waivers by Guarantor. (a) The Guarantor waives notice of

acceptance hereof, notice of any action taken or omitted by the Lender in
reliance hereon,

Credit Agreement    G-14      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.




and any requirement that the Lender be diligent or prompt in making demands
hereunder, giving notice of any default by the Borrower or asserting any other
rights of the Lender hereunder. The Guarantor also irrevocably waives, to the
fullest extent permitted by law, all defenses in the nature of suretyship that
at any time may be available in respect of Guarantor’s obligations hereunder by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or hereafter in effect.

     (b) Guarantor understands and acknowledges that if Lender forecloses,
either by judicial foreclosure or by exercise of power of sale, any deed of
trust or mortgage securing the Obligations, that foreclosure could impair or
destroy any ability Guarantor may have to seek reimbursement, contribution, or
indemnification from Borrower or others based on any right Guarantor may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by Guarantor under this Guaranty. Guarantor further understands and
acknowledges that in the absence of this paragraph, such potential impairment or
destruction of Guarantor’s rights, if any, may entitle Guarantor to assert a
defense to this Guaranty based on Section 580d of the California Code of Civil
Procedure (“CCP”) as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d. 40
(1968). By executing this Guaranty, Guarantor freely, irrevocably, and
unconditionally: (i) waives and relinquishes that defense and agrees that
Guarantor will be fully liable under this Guaranty even though Lender may
foreclose, either by judicial foreclosure or by exercise of power of sale, any
deed of trust or mortgage securing the Obligations; (ii) agrees that Guarantor
will not assert that defense in any action or proceeding Lender may commence to
enforce this Guaranty; (iii) acknowledges and agrees that the rights and
defenses waived by Guarantor in this Guaranty include any right or defense
Guarantor may have or be entitled to assert based upon or arising out of any one
or more of CCP §§ 580a, 580b, 580d, or 726 or Section 2848 of the California
Civil Code (“CC”); and (iv) acknowledges and agrees that Lender is relying on
this waiver in creating the Obligations, and that this waiver is a material part
of the consideration therefor.

     (c) Guarantor agrees not to claim or attempt to enforce any rights and
defenses that are or may become available to Guarantor under CC §§2787 to 2855,
inclusive, until this Guaranty has terminated as provided in Section 8.
Guarantor waives the benefit of any statute of limitations affecting its
liability hereunder.

Section 12. Restriction on Subrogation and Contribution Rights.

Notwithstanding any other provision to the contrary contained herein or provided
by applicable Law, unless and until all of the Obligations (other than
contingent indemnification obligations) have been indefeasibly paid in full in
cash or otherwise satisfied in full, the Guarantor hereby irrevocably defers and
agrees not to enforce any and all rights it may have at any time (whether
arising directly or indirectly, by operation of law or by contract) to assert
any claim against the Borrower on account of payments made under this Guaranty,
including, without limitation, any and all rights of or claim for

Credit Agreement    G-15      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.




subrogation, contribution, reimbursement, exoneration and indemnity, and further
waives any benefit of and any right to participate in any collateral which may
be held by the Lender or any affiliate of the Lender. In addition, other than in
the ordinary course of business (except during the occurrence and continuance of
an Event of Default) the Guarantor will not claim any set-off or counterclaim
against the Borrower in respect of any liability it may have to the Borrower
unless and until all of the Obligations (other than contingent indemnification
obligations) have been indefeasibly paid in full in cash and satisfied in full.

     Section 13. Notices; Demands. Any demand on or notice made or required to
be given pursuant to this Guaranty shall be in writing and shall be delivered in
hand, mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:



  (a) if to the Guarantor, at






  c/o IDENTIVE GROUP, INC.
1900 - B Carnegie Avenue
Santa Ana, California 92705
Attn: Brian Nelson, Chief Financial Officer
Telephone: (949) 250-8888
Facsimile: (949) 250-7372
E-mail: bnelson@identiv.com




or at such other address for notice as the Guarantor shall last have furnished
in writing to the Lender; and

(b)      if to the Lender, at     OPUS BANK     19900 MacArthur Boulevard 12 th
Floor Irvine, California 92612  



  Attn: Credit Administration




                   Telephone:    (949)    250-9800                   
 Facsimile:    (949)    250-9988    with a copy to,         




  OPUS BANK
303 Twin Dolphin Drive
#6006
Redwood City, CA 94065




Credit Agreement    G-16      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.






  Attn: Kevin McBride, Managing Director
Telephone: (415) 683-9580
E-mail: kmcbride@opusbank.com




or at such other address for notice as the Lender shall last have furnished in
writing to the Guarantor.

     Any such notice or demand shall be deemed to have been duly given or made
and to have become effective on the terms set forth in Section 9.02 to the
Credit Agreement.

     Section 14. Amendments, Waivers, Etc. No provision of this Guaranty can be
changed, waived, discharged or terminated except by an instrument in writing
signed by Lender and the Guarantor expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Lender or any of them in exercising any right shall operate as a waiver thereof
or otherwise be prejudicial thereto.

     Section 15. Further Assurances. The Guarantor shall, at its sole cost and
expense, execute and deliver such further acts and documents as the Lender from
time to time may reasonably request in order to give full effect to this
Guaranty and to perfect and preserve the rights and powers of the Lender
hereunder.

     Section 16. Governing Law. (a) THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) THE GUARANTOR AGREES THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, GUARANTOR CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. GUARANTOR AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY, ANY OTHER LOAN
DOCUMENT OR OTHER DOCUMENT RELATED HERETO. GUARANTOR WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.

Credit Agreement    G-17      Form of Guaranty Agreement 


--------------------------------------------------------------------------------

GUARANTY IDONDEMAND, INC.

Section 17. Miscellaneous Provisions.

     (a) This Guaranty shall inure to the benefit of the Lender and its
successors in title and assigns permitted under the Credit Agreement, and shall
be binding on the Guarantor and the Guarantor’s successors in title, assigns and
legal representatives.

     (b) The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions.

     (c) Captions are for ease of reference only and shall not affect the
meaning of the relevant provisions. The meanings of all defined terms used in
this Guaranty shall be equally applicable to the singular and plural forms of
the terms defined.

     Section 17. WAIVER OF JURY TRIAL. GUARANTOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS GUARANTY AND ANY OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE GUARNTOR TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.

[Remainder of Page Intentionally Left Blank]

Credit Agreement    G-18      Form of Guaranty Agreement 


--------------------------------------------------------------------------------



GUARANTY






IDONDEMAND, INC.




     IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty
as of the date first above written.

IDONDEMAND, INC.

By: /s/ Brian Nelson Name: Brian Nelson Title: Chief Financial Officer

Credit Agreement    G-19      Form of Guaranty Agreement  WEST\247698533.2     


--------------------------------------------------------------------------------



EXHIBIT H
FORM OF




SECURITY AND PLEDGE AGREEMENT

(Stock, Membership Interests, Partnership Interests)



Dated as of March 31, 2014






From






IDENTIVE GROUP, INC.,

HIRSCH ELECTRONICS LLC,

IDONDEMAND, INC.






and






RESOLVE ENTERPRISES, LLC,
as Debtors,






to






OPUS BANK,
as Lender and Secured Party






Credit Agreement






H-1






Form of Stock Pledge Agreement






WEST\247698533.2




--------------------------------------------------------------------------------

SECURITY AND PLEDGE AGREEMENT

(Stock, Membership Interests, Partnership Interests)

     THIS SECURITY AND PLEDGE AGREEMENT (Stock, Membership Interests,
Partnership Interests) (this “Pledge Agreement”), is made as of March 31, 2014,
by and among IDENTIVE GROUP, INC., a Delaware corporation (“Company”), HIRSCH
ELECTRONICS LLC, a Delaware limited liability company (“Hirsch”), IDONDEMAND,
INC., a Delaware corporation (“ID”, and, together with Hirsch, the “Guarantors”;
the Company and Guarantors, collectively, the “Debtor”), and OPUS BANK, a
California Commercial Bank (“Opus” or “Lender”), as Lender under that certain
Credit Agreement of even date among Debtors and Lender (as amended from time to
time, the “Credit Agreement”).



RECITALS




     A. Concurrently herewith, the Borrowers are entering into the Credit
Agreement, pursuant to which the Lender shall provide the Borrowers with a
senior term loan and revolving credit facility (the “Facility”).

     B. Concurrently herewith, the Guarantors are entering into a Guaranty,
pursuant to which the Guarantors are guarantying the obligations of the
Borrowers under the Facility.

     C. It is a prerequisite to the Lender entering into the Credit Agreement
that Debtor enter into this Pledge Agreement and grant to Lender the security
interest hereafter provided to secure the Obligations.

     D. Debtor, as owner of the assets encumbered hereby, desires to enter into
this Pledge Agreement to secure payment and performance of the Obligations.



AGREEMENT




     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:

     1. DEFINITIONS. For purposes of this Pledge Agreement, the following terms
shall have the meanings specified below.

     1.1 Bankruptcy Code. The term “Bankruptcy Code” shall mean the Bankruptcy
Reform Act of 1978 (11 U.S.C. §101-1130) as amended and as hereafter modified.

1.2      Collateral. “Collateral” shall mean, collectively:     (a) All
securities, warrants, assets, security entitlements, investment  

property and other equivalents whether now owned (and as described in Exhibit A)
or hereafter acquired (collectively, the “Pledged Securities”); provided, that
in all instances (including, for



Credit Agreement






H-2






Form of Stock Pledge Agreement






WEST\247698533.2




--------------------------------------------------------------------------------

the avoidance of doubt, the property relating to the Pledged Securities covered
in clauses (b) and (c) below) the pledge of equity interests of any Subsidiary
formed in a jurisdiction other than the United States (a “Foreign Subsidiary”)
shall be limited to 65% of such equity interests) subject to the terms and
conditions as are provided in Sections 3, 4 and 8 below;

     (b) All proceeds, and revenues of or from the Pledged Securities whether
now owned (and as described in Exhibit A attached hereto) or hereafter acquired,
all substitutions for such Pledged Securities, and all additions thereto
(collectively, the “Collateral Revenues”), including (i) stock rights, rights to
subscribe, liquidating dividends, stock dividends, cash dividends, interest,
stock splits, warrants, options, conversion rights, puts, calls, new securities
and other property to which Debtor is or may hereafter become entitled to
receive on account of such personal property; and (ii) all Proceeds of such
personal property which consist of accounts, contract rights, instruments,
documents, chattel paper, inventory, goods, merchandise, equipment, and general
intangibles as these terms are defined in the UCC; and



  (c) All Collateral Records.




     1.3 Collateral Records. The term “Collateral Records” shall mean all of
Debtor’s existing and hereafter acquired books, records, data and other
documents relating to the assets referred to in Section 1.2(a) and (b).

     1.4 Debtor. The term “Debtor” shall have the meaning given to such term in
the preamble to this Pledge Agreement.

     1.5 Event of Default. “Event of Default” shall have the meaning given to
such term in Section 7 of this Pledge Agreement.

     1.6 Governmental Authority. The term “Governmental Authority” shall mean
(a) any international, foreign, federal, state, county or municipal government,
or political subdivision thereof, (b) any governmental or quasi-governmental
agency, authority, board, bureau, commission, department, instrumentality,
central bank or public body, or (c) any court, administrative tribunal or public
utility.

     1.7 Lender. The term “Lender” shall have the meaning given to such term in
the preamble to this Pledge Agreement.

     1.8 Lender Expenses. The term “Lender Expenses” means all costs and
expenses incurred by Lender which are subject to payment or reimbursement by
Debtor pursuant to Section 9.03 of the Credit Agreement.

1.9      Intentionally Omitted.   1.10      Intentionally Omitted.  



Credit Agreement






H-3






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

     1.11 Pledge Agreement. The term “Pledge Agreement” shall mean this Pledge
Agreement, any concurrent or subsequent rider to this Pledge Agreement and any
extensions, supplements, amendments or modifications to this Pledge Agreement
and/or to any such rider.

     1.12 Proceeds. The term “Proceeds” shall have the meaning provided in the
UCC and shall include without limitation whatever is received upon the sale,
lease, exchange, collection or other disposition of Collateral or proceeds,
including, without limitation, proceeds of insurance covering Collateral, tax
refunds, and any and all accounts, notes, instruments, chattel paper, equipment,
money, deposit accounts, goods, or other tangible and intangible property of
Debtor resulting from the sale or other disposition of the Collateral, and the
proceeds thereof.

     1.13 UCC. The term “UCC” shall mean the California Uniform Commercial Code,
as amended from time to time.

     1.14 Other Terms. All terms with an initial capital letter that are used
but not defined in this Pledge Agreement shall have the respective meanings
given to such terms in the Credit Agreement and in Divisions 8 and 9 of the UCC,
respectively, as applicable.

     2. GRANT OF SECURITY INTEREST IN COLLATERAL. As security for the prompt and
complete payment and performance of all the Obligations, Debtor hereby grants to
Lender, a first priority security interest (subject to Permitted Liens) in all
of Debtor’s right, title and interest in, to and under the Collateral.

3.      DELIVERY OF COLLATERAL AND VOTING.     3.1      Collateral Delivery.  
   (a) Initial Delivery of Collateral. Concurrently with Debtor’s  

execution of this Pledge Agreement and delivery of this Pledge Agreement to the
Lender, Debtor shall deliver physical possession to the Lender of every stock
certificate, document, instrument and chattel paper which constitutes Collateral
and obtain the fully executed Consent in the form attached hereto as Exhibit B.
Any such items of Collateral that are certificated securities shall be duly
endorsed in blank without restriction or with a duly executed assignment
separate from certificate (stock power) duly endorsed in blank without
restriction and with all necessary transfer tax stamps affixed. To the extent
that Debtor delivers to Lender one or more stock certificates each of which
(“Foreign Subsidiary Certificate”) reflects an equity interest in any Foreign
Subsidiary in excess (“Excess Equity Interest”) of the percentage set forth in
Section 1.1(c) above (“Designated Percentage Interest”), Lender will be entitled
to hold such Foreign Subsidiary Certificate to reflect and perfect its security
interest in 65% of the Equity Interest in the Foreign Subsidiary, unless and
until Debtor delivers to Lender a (i) replacement certificate reflecting the
Designated Percentage Interest; and (ii) an acceptable legal opinion from a law
firm reasonably acceptable to Lender that the replacement certificate was
properly issued and is



Credit Agreement






H-4






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

fully paid for and properly reflects the Designated Percentage interest in the
subject entity and may be delivered to Lender as collateral. (Such replacement
certificates when delivered or provided herein as referred to as the
“Replacement Foreign Subsidiary Certificate”).

     (b) Future Delivery of Collateral. If at any time after the date of this
Pledge Agreement, Debtor obtains possession of any certificate or instrument
constituting or representing any item of Collateral, (i) Debtor shall
immediately deliver or arrange for the immediate delivery of such certificate or
instrument to Lender; (ii) to the extent such item represents a certificated
security, Debtor shall duly endorse such certificate in blank without
restriction or deliver a duly executed assignment separate from certificate
(stock power) duly endorsed in blank without restriction and with all necessary
transfer tax stamps affixed; and (iii) Debtor shall hold such Collateral
separate and apart from Debtor’s other funds and property in trust for the
benefit of the Lender until paid or delivered to the Lender.

     (c) Uncertificated Securities. If any item of Collateral is an
uncertificated security, Debtor shall either (i) procure the issuance of a
security certificate to represent such Collateral and endorse and deliver such
certificate as required by Section 3.1(a) above; or (ii) cause the issuer
thereof to register the Lender as the registered owner of such uncertificated
security; or (iii) cause the issuer thereof to enter into an agreement, in form
and substance reasonably satisfactory to the Lender, among the Lender, the
registered owner of such security, and the issuer to the effect that the issuer
will comply with instructions originated by the Lender without further consent
by the registered owner; or (iv) cause the security to be credited to a
securities account and execute an agreement in form reasonably acceptable to
Lender to permit Lender to gain control of such asset.

     3.2 Control. If any Collateral is not capable of being delivered, Debtor
shall deliver to Lender such financing statements or other instruments as are
deemed necessary by Lender to enable it to perfect its security interest in such
Collateral and obtain “control” or “possession” of such Collateral under
applicable law.

     3.3 Pledge under Foreign Law. To the extent that the pledge of the item of
Collateral is governed by the laws of a jurisdiction other than a state of the
United States, Debtor shall, in lieu of compliance with the other provisions of
this Section 3, enter into such agreements and documents as are reasonably
necessary to accomplish the pledge of such Collateral to Lender.

     3.4 Voting. Provided that no Event of Default has occurred and is
continuing, Debtor shall have the right to exercise all voting rights and other
consensual rights and powers with respect to the Collateral for any purpose not
inconsistent with the terms of this Pledge Agreement and the other Loan
Documents; provided, however, that (a) Debtor shall not exercise any such right
or power if, in Lender’s discretion, such action would have an adverse effect on
the value of the Collateral or impair or otherwise adversely affect the security
interest or other rights of the Lender under this Pledge Agreement; and (b)
Debtor shall not be permitted to trade,



Credit Agreement






H-5






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

invest, or sell the Financial Assets (as such term is defined in Division 8 of
the UCC) without the prior written consent of the Lender.

4.      DISPOSITION OF COLLATERAL REVENUES.     4.1 Delivery to Debtor; No Event
of Default. Provided that no Event of  

Default has occurred and is continuing, the Collateral Revenues shall be
retained by Debtor to the extent provided in Section 4.3 below.

     4.2 Occurrence of Event of Default. If an Event of Default has occurred and
is continuing, the Lender shall have the right to hold and apply the Collateral
Revenues as provided below.

     4.3 Payment of Cash Dividends and Interest. Provided that no Default or
Event of Default shall have occurred and be continuing, Debtor shall be entitled
to receive all cash dividends and interest payable in connection with the
Collateral, and all Collateral Revenues, including without limitation the
following, which are referred to as “Liquidation Dividends,” for (a) cash
dividends paid or payable in respect of any Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus, or paid-in capital of the issuer of such Collateral;
and (b) cash paid, payable, or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Collateral. If at any time and for
any reason Debtor receives any Collateral Revenues other than those that Debtor
is entitled to receive under this Section 4.3 or as permitted under Section
7.06(a) of the Credit Agreement, Debtor (i) shall immediately deliver such
Collateral Revenues to the Lender in the original form received by Debtor; (ii)
shall execute and deliver to the Lender such documents of transfer respecting
such Collateral Revenues as the Lender may require, including an endorsement in
blank of any certificate evidencing such Collateral Revenues; (iii) shall not
commingle such Collateral Revenues with any of Debtor’s other funds or property;
and (iv) shall hold such Collateral Revenues separate and apart from Debtor’s
other funds and property in trust for Lender until paid or delivered to the
Lender. Notwithstanding the foregoing, to the extent that the Lender holds a
Foreign Subsidiary Certificate which reflects an Excess Equity Interest, Lender
may receive and collect all Liquidation Dividends payable in connection with the
entire Foreign Subsidiary Certificate. Lender shall refund to Debtor any
Liquidation Dividends allocable to the Excess Equity Interest.

5.      COVENANTS REPRESENTATIONS AND WARRANTIES.     5.1 Debtor’s Covenants.
Notwithstanding anything to the contrary contained  

in the other Loan Documents (and subject to Section 15.11 below), Debtor hereby
covenants and agrees that during the term hereof and until all Obligations
(other than contingent indemnification obligations) are fully paid and
performed:



Credit Agreement






H-6






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

     (a) Article 8 Opt In. No Debtor shall take any action to cause any
membership interest, partnership interest, or other equity interest issued by it
or any of its Subsidiaries to be or become a “security” within the meaning of,
or to be governed by Article 8 of the UCC as in effect under the laws of any
state having jurisdiction and shall not itself, and shall not cause or permit
any of its Subsidiaries to, “opt in” or to take any other action seeking to
establish any such membership interest, partnership interest or other equity
interest as a “security” or to become certificated unless certificates
evidencing such membership interest, partnership interest or other equity
interest are pledged and delivered to the Lender, together with all assignments
separate from certificate and other documents as the Lender shall reasonably
request.

     (b) Further Assurances. Debtor shall deliver to Lender promptly or ensure
that Lender promptly receives (i) all Collateral that Debtor is obligated to
deliver to the Lender under Section 3.1 above; (ii) all financing statements and
all other documents that Lender deems necessary or desirable to evidence the
transfer and pledge of the Collateral to Lender as provided in this Pledge
Agreement; (iii) such specific acknowledgments, assignments, stock or bond
powers, Regulation U Statement of Purpose forms, and other documents as the
Lender may request relating to the Collateral; and (iv) copies of records and
other reports relating to the Collateral in such form and detail and at such
times as the Lender may from time to time reasonably require.

     (c) Changes in Collateral. Debtor shall give prompt notice to Lender of any
threatened or asserted dispute or claim with respect to the Collateral, which
could reasonably be expected to materially and adversely affect the Collateral.

     (d) Subsidiaries. If there is a material recapitalization or restructure or
acquisition of the equity interest in any Subsidiaries of Debtor, Debtor shall
take such action as is necessary so that Lender shall have and retain (i) 100%
of the equity interest in all Domestic Subsidiaries that are Material
Subsidiaries wholly-owned by Debtor and organized under the laws of the United
States or any state or jurisdiction thereof, and (ii) 65% of the equity
interests of any First Tier Foreign Subsidiary.

     (e) Perfection. From time to time upon Lender’s request, Debtor (i) shall
execute and deliver to Lender, and give, file or record, at Debtor’s expense,
all notices and other documents that Lender deems necessary or appropriate in
order for the Lender to maintain a first priority (subject to Liens (including
tax liens) in favor of any Governmental Authority which pursuant to statute or
law creating such Lien and other applicable law, have priority over any Lien
granted under this Pledge Agreement) perfected security interest in the
Collateral; and (ii) shall perform such other acts, and execute and deliver to
Lender such additional assignments, agreements, instruments and other documents,
as Lender may request in connection with the administration and enforcement of
this Pledge Agreement or the Lender’s exercise of any or all of its rights,
powers and remedies under this Pledge Agreement.



Credit Agreement






H-7






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

     (f) Litigation Cooperation. Debtor, at its expense, shall appear in and
defend any action or proceeding which may materially and adversely affect
Debtor’s title to all or part of the Collateral or Lender’s security interest in
the Collateral.

     (g) Changes. Without prior written notice to Lender, Debtor will not change
its name, mailing address, or its state of incorporation.

    5.2    Debtor’s Representations. Debtor represents and warrants to Lender
as  follows:                        (a)    Ownership of Collateral. Debtor is
the sole legal and beneficial 


owner of the Collateral, free and clear of all Liens, except for the security
interest in favor of Lender under this Pledge Agreement and Permitted Liens
(including any Permitted Liens currently existing in favor of any foreign
governmental authority, which to the best of Debtor’s knowledge do not currently
exist).

     (b) Status of Collateral. All of the Collateral consisting of securities
has been duly and validly issued and is fully paid for and non-assessable.
Except for Collateral that Debtor has previously disclosed to Lender as
“restricted securities” or securities held by an “affiliate” (as such terms are
defined in Rule 144 under the Securities Act of 1933, as amended), including
Collateral consisting of the stock of any subsidiary of Debtor, or as may be
specifically stated to the Lender in writing prior to the date of this Pledge
Agreement, all of the Collateral is transferable without prior notice to, or
approval or consent from, any person or governmental or regulatory authority,
and there exists no condition or restriction or restrictive legend to or
affecting the transfer of the Collateral.

     (c) Authority to Pledge. Debtor has full rights and authority to pledge the
Collateral in the manner hereby specified; and (except for approvals which have
already been obtained) no consent of any governmental body or regulatory
authority is necessary for the rights created hereunder to be valid.

     (d) Continuing Warranties. Debtor’s warranties and representations set
forth in this Section 5 and in any exhibit hereto shall be true and correct at
the time of execution of this Pledge Agreement by Debtor and at the time Debtor
requests or receives any advance under the Credit Agreement.

     (e) Subsidiaries. The assets described in Exhibit A as of the time of this
Pledge Agreement are all of the issued and outstanding equity interests of the
entities described therein, except with respect to any First Tier Foreign
Subsidiaries in which case they are only 65% of such issued and outstanding
equity interests.

(f) Warranties and Representations Cumulative. The warranties,

representations and agreements set forth herein shall be cumulative and in
addition to any and all

Credit Agreement    H-8      Form of Stock Pledge Agreement 


--------------------------------------------------------------------------------

other warranties, representations and agreements which Debtor shall give, or
cause to be given, to Lender, either now or hereafter.

     6. DUTY OF LENDER TO COOPERATE WITH READJUSTMENTS. Lender agrees to
cooperate with Debtor to maintain the percentage interests set forth in 3.1(a)
by adjusting the number of equity interests pledged hereunder in the event there
is a recapitalization, restructure or acquisition of equity interests by Debtor
relating to any of its Subsidiaries.

     7. EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an Event of Default under this Pledge Agreement, at the option of the
Lender.

     7.1 Breach of Pledge Agreement. (i) Any representation or warranty
hereunder proves to have been incorrect in any material respect when made or
deemed made, (ii) Debtor breaches any provision of this Pledge Agreement which
cannot be cured or (iii) the breach by Debtor of any other provision of this
Pledge Agreement that remains uncured for a period of thirty (30) days.

     7.2 Breach of Other Agreements. The occurrence and continuance of an Event
of Default under the Credit Agreement.

     7.3 Lien Priority. Lender shall cease to have a valid and perfected first
priority (subject to Permitted Liens in favor of any Governmental Authority
which pursuant to statute or law creating such Lien and other applicable law,
have priority over the Lien granted in this Pledge Agreement) lien upon any
material item of the Collateral purported to be covered by such security
interest.

     7.4 Seizure of Assets. If all or any material item(s) of the Collateral is
attached, seized, subjected to a writ or distress warrant, or is levied upon and
such action could reasonably be expected to cause a Material Adverse Effect.

     8. LENDER’S RIGHTS AND REMEDIES ON DEFAULT. The exercise of remedies
hereunder shall be made by Lender upon the terms and conditions contained
herein. If an Event of Default shall have occurred and be continuing and has not
been cured or waived in accordance with the terms hereof or the Credit
Agreement, Lender shall have the following rights and powers and may, at
Lender’s option, without notice of its election and without demand to the extent
permitted by Section 8.3 of the Credit Agreement, do any one or more of the
following (in addition to the rights and remedies permitted under the Credit
Agreement), all of which are hereby authorized by Debtor:

8.1 UCC Rights. The Lender shall have all of the rights and remedies of a

secured party under the UCC and under all other applicable laws.

8.2 Intentionally Omitted.

Credit Agreement H-9

Form of Stock Pledge Agreement

--------------------------------------------------------------------------------

8.3      Intentionally Omitted.   8.4      Assembly of Collateral. The Lender
may require Debtor to assemble the  

Collateral and make it available to the Lender at a place designated by the
Lender.

     8.5 Possession of Collateral. Lender, without a breach of the peace, may
enter any of the premises of Debtor and search for, take possession of, remove,
keep or store any or all of the Collateral. If the Lender seeks to take
possession of any or all of the Collateral by court process, Debtor irrevocably
and unconditionally agrees that a receiver may be appointed by a court for such
purpose without regard to the adequacy of the security for the Obligations.

     8.6 Foreclose on Collateral. Lender shall have the right to sell and
dispose of the Collateral, or any part thereof, at public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery, and at such price or prices as the Lender may deem
satisfactory. Lender may be the purchaser of any or all of the Collateral so
sold at any public sale (or, if the Collateral is of a type customarily sold in
a recognized market or is of a type which is the subject of widely distributed
standard price quotations, at any private sale) and thereafter hold the same,
absolutely free from any right or claim of whatsoever kind. Lender is
authorized, at any such sale, if it deems it advisable so to do, to restrict the
prospective bidders or purchasers of any of the Collateral to persons who will
represent and agree that they are purchasing for their own account for
investment, and not with a view to the distribution or sale of any of the
Collateral. Upon any such sale the Lender shall have the right to deliver,
assign, and transfer to the purchaser thereof the Collateral so sold. Each
purchaser at any such sale shall hold the Collateral so sold free from any claim
or right of whatsoever kind of Debtor or any other Person, including any equity
or right of redemption of Debtor, who, to the extent permitted by law,
specifically waives any now existing or hereafter acquired rights of redemption,
stay or appraisal. Lender shall give Debtor: (i) ten (10) days written notice of
its intention to make any such public or private sale; or (ii) two (2) days
notice of any sale at a broker’s board or on a securities exchange. Such notice,
in case of a public sale, shall state the time and place fixed for such sale,
and, in case of sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or the portion thereof being so sold, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Lender may fix in the notice of such sale. At any such sale the
Collateral may be sold in one lot as an entirety or in separate parcels, as the
Lender may determine. Lender shall not be obligated to make any such sale
pursuant to any such notice. Lender may, without notice or publication, postpone
any public or private sale or cause the same to be postponed from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so postponed. In case of any
sale of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by the Lender until the selling price is paid
by the purchaser thereof, but the Lender shall not incur any liability in case
of the failure of such purchaser to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may again be sold upon



Credit Agreement






H-10






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

like notice. To the extent that Lender holds any Foreign Subsidiary Certificate
which reflects an Excess Equity Interest, Lender may foreclose on such
certificate in any manner permitted by applicable law or as specified in this
Section 8 as regards any item of Collateral. Upon any sale of such Certificate,
Lender will release to Debtor any consideration received in return for the sale
of the Excess Equity Interest.

     8.7 Judicial Action. Lender, in its discretion, may proceed by a suit or
suits at law or in equity to foreclose its security interests in the Collateral
under a judgment or decree of a court or courts of competent jurisdiction.
Debtor agrees that any disposition of Collateral by way of a private placement
or other method which, in the opinion of the Lender, is required or advisable
under federal and state securities laws is commercially reasonable.

     8.8 Collateral Revenues. Debtor’s rights, if any, to receive any Collateral
Revenues shall automatically cease, and all Collateral Revenues shall be paid to
the Lender. Any and all Collateral Revenues received by the Lender may be
retained by the Lender as additional Collateral or, in the Lender’s discretion,
may be applied toward the satisfaction of the Obligations. In such event the
Lender shall have the right and power to receive, endorse and collect all checks
and other orders for payment of money made payable to Debtor representing any
dividend or other distribution payable or distributable in respect of any
Collateral.

     8.9 Information. Without limiting the generality of this Section 8, it
shall conclusively be deemed to be commercially reasonable for the Lender to
direct any prospective purchaser of any or all of the Collateral to Debtor to
ascertain all information concerning the status of the Collateral.

     8.10 Commercially Reasonable Actions by Lender. Debtor acknowledges that it
may be impracticable or extremely difficult to effect a public sale of all or
part of the Collateral by reason of certain restrictions contained in state and
federal securities laws, as now or hereafter in effect. Because of such
restrictions, and without limiting the generality of this Section 8, it shall
conclusively be deemed to be commercially reasonable for the Lender to do any or
all of the following:

     (a) To resort to one or more private sales to a single purchaser or a
restricted group of purchasers who may be obligated to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof; and

     (b) To impose restrictions and conditions with respect to (i) the ability
of a purchaser or bidder to bear the economic risk of an investment in the
Collateral; (ii) the knowledge and experience of business and financial matters
of a purchaser or bidder; (iii) the access of a purchaser or bidder to
information regarding the Collateral; and (iv) such other matters as the Lender
determines to be necessary or advisable to comply with any state or federal
securities laws.



Credit Agreement






H-11






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

     8.11 No Registration Required. Debtor acknowledges that some or all of the
conditions and restrictions which may be imposed by the Lender pursuant to
Section 8.10 above may result in reduced proceeds being received upon the sale
of the Collateral than would otherwise have been obtained. Lender shall have no
obligation to delay the sale of any or all of the Collateral for the period of
time necessary to permit registration by the issuer of any securities comprising
the Collateral, even if such registration would be possible under applicable
state and federal securities law.

     8.12 Other Procedures. Lender’s disposition of any or all of the Collateral
in any manner which differs from the procedures specified in this Section 8
shall not be deemed to be commercially unreasonable.

     8.13 Foreclosure. If the Lender has reduced its claims for breach of any of
the obligations to judgment, the lien of any levy which may be made on any or
all of the Collateral by virtue of any execution based upon such judgment shall
relate back to the date of the Lender’s perfection of its security interest in
such Collateral. A judicial sale pursuant to such execution shall constitute a
foreclosure of the Lender’s security interest by judicial procedure, and the
Lender may purchase at such sale and thereafter hold the Collateral free of all
rights of Debtor therein.

     8.14 Discharge Claims. Lender may discharge claims, demands, liens,
security interests, encumbrances and taxes affecting any or all of the
Collateral and take such other actions as the Lender determines to be necessary
or appropriate to protect the Collateral and the Lender’s security interest
therein. Lender, without releasing Debtor or any other Person from any of the
Obligations, may perform any of the Obligations in such manner and to such
extent as the Lender determines to be necessary or appropriate to protect the
Collateral and the Lender’s security interest therein.

     8.15 Proceeds of Sale. The proceeds of any sale or disposition of the
Collateral by the Lender shall be applied in the following order of priority:

     (a) First, to all liabilities, obligations, costs, and expenses, including
reasonable attorneys’ fees and costs, incurred by the Lender in exercising any
of its rights or remedies under this Pledge Agreement, including the costs and
expenses of retaking, holding, and selling any or all of the Collateral;

     (b) Second, to the payment of the Obligations in such order and amounts as
the Lender may determine in its discretion as more fully set forth in the Credit
Agreement;

     (c) Third, to (i) the satisfaction of indebtedness secured by any
subordinate security interest in the Collateral if written demand therefor is
received by the Lender before distribution of any such proceeds; and (ii) to the
satisfaction of any subordinate



Credit Agreement






H-12






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

attachment lien or execution lien pursuant to subdivision (b) of Section 701.040
of the Code of Civil Procedure if notice of the levy of attachment or execution
is received by the Lender before distribution of any such proceeds. If requested
by the Lender, the holder of a subordinate security interest in the Collateral
shall furnish the Lender with proof of its interest in the Collateral acceptable
to the Lender, and unless such holder does so, the Lender shall have no
obligation to comply with such holder’s demand; and

(d) Fourth, the surplus, if any, shall be paid to Debtor.

     8.16 Voting Rights. Following not less than one (1) Business Day’s advance
written notice to Debtor, Lender may exercise any or all warrants, options,
conversion rights, puts, calls, voting rights, and other rights with respect to
any or all of the Collateral (collectively the “Voting and Stock Rights”) in
such manner and to such extent as the Lender in its discretion determines to be
necessary or appropriate, and Debtor’s rights and authority to exercise the
Voting and Stock Rights shall automatically terminate upon the delivery of such
notice. Notwithstanding anything to the contrary contained in this Pledge
Agreement, the Lender shall have no obligation to exercise any or all Voting and
Stock Rights, and the Lender shall have no liability or responsibility of any
kind to Debtor or any other party for the Lender’s exercise or delay or failure
to exercise any or all of the Voting and Stock Rights. In connection with the
Lender’s exercise of any or all of the Voting and Stock Rights, the Lender shall
have the right (a) to deposit or surrender control of any or all of the
Collateral to any third Person; (b) to accept other property in exchange for the
Collateral; and (c) to take such other actions as the Lender in its discretion
determines to be necessary or appropriate.

     9. LIABILITY FOR DEFICIENCY. Debtor shall at all times remain liable for
any deficiency remaining on the Obligations, and is liable after any disposition
of any or all of the Collateral and after the Lender’s application of any
proceeds to the Obligations.

     10. POWER OF ATTORNEY. Debtor irrevocably (until the Obligations are paid
in full and the Revolving Commitments have been terminated) appoints the Lender,
with full power of substitution, as Debtor’s attorney-in-fact, coupled with an
interest, with full power, in the Lender’s own name or in the name of Debtor:

     10.1 At any time after the occurrence and during the continuation of an
Event of Default, to do any or all of the following:

(a) Endorse any checks, drafts, money orders, notes, and other

instruments or documents representing or evidencing the Collateral;             
                                                       (b)    Pay or discharge
claims, demands, liens,    security    interests,  encumbrances, or taxes
affecting or threatening the Collateral;                                       
                             (c)    Receive payment of all Collateral Revenues; 
        Credit Agreement    H-13          Form of Stock Pledge Agreement


--------------------------------------------------------------------------------

     (d) Commence, prosecute or defend any suit, action or proceeding relating
to any or all of the Collateral;

     (e) Instruct any accountant or other third Person having custody or control
of any Collateral Records to deliver such records to the Lender; and

     (f) Sell, transfer, pledge, make any agreement with respect to, or
otherwise deal with the Collateral as though the Lender were the owner thereof
for all purposes.

     10.2 To execute any security agreement, assignment, notice, and all other
documents which the Lender, in its discretion, determines to be necessary or
appropriate in order to (a) perfect or maintain the Lender’s security interest
in the Collateral; (b) exercise any or all of the Lender’s rights under this
Pledge Agreement; or (c) to consummate or effectuate any of the transactions
contemplated by this Pledge Agreement.

     11. WAIVERS. Debtor hereby waives presentment, demand for payment, protest,
notice of demand, dishonor, protest and nonpayment, and all other notices and
demands in connection with the delivery, acceptance, performance, default under,
and enforcement of the Obligations. Debtor waives the right to assert any
statute of limitations as a defense to the enforcement of any of the Obligations
to the fullest extent permitted by law.

     12. CUMULATIVE REMEDIES. The Lender’s rights and remedies under this Pledge
Agreement are cumulative with and in addition to all other rights and remedies
which the Lender may have in connection with the Loans. The Lender may exercise
any one or more of its rights and remedies under this Pledge Agreement at the
Lender’s option and in such order as the Lender may determine in its discretion.
The Lender may exercise its rights under this Pledge Agreement from time to time
and at such times as the Lender may determine.

     13. ACTIONS. The Lender shall have the right, but not the obligation, to
commence, appear in, or defend any action or proceeding which affects or which
the Lender determines may affect (a) the Collateral; (b) Debtor’s or the
Lender’s rights or obligations under the Loan Documents; (c) Debtor’s or the
Lender’s rights under this Pledge Agreement; or (d) the Loans.

     14. INDEMNITY. Debtor agrees to defend, indemnify and hold harmless Lender,
and its respective officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party related
to or in connection with the transactions contemplated by this Pledge Agreement
or the Collateral, and (b) all losses or expenses in any way suffered, incurred,
or paid by Lender as a result of or in any way arising out of, following or
consequential to the transactions between Lender and Debtor under this Pledge
Agreement or the Collateral (including without limitation, reasonable attorneys
fees and reasonable expenses), except for losses arising from or out of Lender’s
gross negligence or willful misconduct.



Credit Agreement






H-14






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

15.      GENERAL.     15.1 Taxes and Other Expenses Regarding the Collateral. If
Debtor fails to pay  

promptly when due to any person or entity monies which Debtor is required to pay
by reason of any provision in this Pledge Agreement, Lender may, but need not,
pay the same and charge Debtor’s account therefor, and Debtor shall promptly
reimburse Lender therefor. Any payments made by Lender shall not constitute: (a)
an agreement by Lender to make similar payments in the future, or (b) a waiver
by Lender of any default under this Pledge Agreement. Lender need not inquire as
to, or contest the validity of, any such expense, tax, security interest,
encumbrance or lien and the receipt of the usual official notice for the payment
thereof shall be conclusive evidence that the same was validly due and owing.

     15.2 Notices. Any notice, demand or request required hereunder shall be
made in the manner set forth in the Credit Agreement.

     15.3 Release of Collateral. Lender shall promptly file UCC termination
statements and any other instruments, return original share certificates and
take such further actions as may be necessary upon any Disposition by Debtor of
any items or item of Collateral, to the extent such Disposition is permitted
under the Credit Agreement.

     15.4 Termination. At such time as Debtor shall completely satisfy all of
the Obligations (other than contingent indemnification obligations) secured
hereunder, this Pledge Agreement shall terminate and Lender shall execute and
deliver to Debtor all instruments as may be necessary or proper to reinvest in
Debtor full title to the property assigned hereunder, subject to any disposition
thereof which may have been made by Lender pursuant hereto.

     15.5 Course of Dealing. No course of dealing, nor any failure to exercise,
nor any delay in exercising any right, power or privilege hereunder shall
operate as a waiver thereof.

     15.6 Amendment. This Pledge Agreement may be modified only by a written
agreement signed by Debtor and the Lender.

     15.7 Agreement Binding; Assignment. This Pledge Agreement shall be binding
and deemed effective when executed by Debtor and Lender. This Pledge Agreement
shall bind and inure to the benefit of the respective successors and assigns of
each of the parties; provided, however, that Debtor may not assign this Pledge
Agreement, or any rights hereunder without Lender’s prior written consent and
any prohibited assignment shall be absolutely void. No consent to an assignment
by Lender shall release Debtor from its obligations to Lender. Lender reserves
the right to sell, assign, transfer, negotiate or grant participations in all or
any part of, or any interest in, Lender’s rights and benefits hereunder to the
extent and in the manner provided for in Section 9.04 of the Credit Agreement.
In connection therewith, Lender may disclose all documents and information that
Lender now has or hereafter may have relating to



Credit Agreement






H-15






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

Debtor or Debtor’s business subject to the confidentiality requirements set
forth in Section 9.18 of the Credit Agreement.

    15.8    Time of Essence. Time is of the essence of each provision of the
Loan  Documents.                15.9    Article and Section Headings. Article
and section headings and article and 


section numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each article and
section applies equally to this entire Pledge Agreement.

     15.10 Construction. Neither this Pledge Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Lender or Debtor,
whether under any rule of construction or otherwise. On the contrary, this
Pledge Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

     15.11 Conflict or Credit Agreement Modifications. To the extent that there
is an explicit conflict between the terms of the Credit Agreement and this
Pledge Agreement, the terms of the Credit Agreement shall control. Any future
changes or modifications to the Credit Agreement, shall apply to and modify this
Pledge Agreement, to the extent that such change or modification would
reasonably be construed to apply, to this Pledge Agreement.

     15.12 Performance of Covenants. Debtor shall perform all of its covenants
under this Pledge Agreement at its sole cost and expense.

     15.13 Term. This Pledge Agreement shall continue in full force and effect
as long as any of the Obligations are outstanding or until terminated by written
agreement of the Lender.

     15.14 Severability. Each provision of this Pledge Agreement shall be
severable from every other provision of this Pledge Agreement for the purpose of
determining the legal enforceability of specific provision. Without limiting the
generality of the preceding sentence, if the Lender’s security interest in any
part of the Collateral is held to be unlawful, void, voidable or unenforceable
for any reason, such defect shall in no way affect the validity or
enforceability of the remaining terms and conditions of this Pledge Agreement.

     15.15 No Third Party Beneficiaries. The Loan Documents are entered into for
the sole protection and benefit of Lender and Debtor, as applicable, and their
respective permitted successors and assigns. No other Person shall have any
rights or causes of action under the Loan Documents.



Credit Agreement






H-16






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

     15.16 Counterparts. This Pledge Agreement may be executed in two or more
counterparts, each of which is deemed an original but all of which together
shall constitute the same instrument.

     15.17 No Waiver By Lender. No waiver by the Lender or any of its rights or
remedies in connection with the Obligations or any of the terms and conditions
of the Loan Documents shall be effective unless such waiver is in writing and
signed by the Lender.

     15.19 Choice of Law. The validity of this Pledge Agreement, its
construction, interpretation and enforcement, and the rights of the parties
hereunder and concerning the Collateral, shall be determined under, governed by
and construed in accordance with the laws of the State of California. The
parties agree that all actions or proceedings arising in connection with this
Pledge Agreement shall be tried and litigated only in the state courts or
federal courts located in the city and county of San Francisco, California.

     16. AMENDMENT. This Pledge Agreement may be modified only by a written
agreement signed by Debtor and Lender.

     17. ADDITIONAL WAIVERS OF DEBTOR. Notwithstanding the rights given to
Debtor pursuant to California Civil Code Sections 1479 and 2822 (and any
amendments or successors thereto), to designate how payments will be applied,
Debtor irrevocably waives such rights, and the Lender shall have the right in
its discretion to determine the order and method of the application of payments
received from Debtor or from the sale or disposition of the Collateral and to
revise such application prospectively or retroactively at its discretion
(notwithstanding any entry by the Lender on its books). Debtor waives any right
to require the Lender (a) to proceed against any Person; (b) to exhaust any
Collateral; or (c) to pursue any remedy in the Lender’s power in any order or
whatsoever.

     18. ENTIRE AGREEMENT. The Loan Documents contain the entire agreement
between the Lender and Debtor concerning the subject matter of the Loan
Documents and supersede all prior and contemporaneous agreements, statements,
understandings, terms, conditions, representations and warranties, whether oral
or written, made by the Lender or Debtor concerning the Loans.



[Signature page follows]






Credit Agreement






H-17






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------

     All terms and conditions set forth in the Exhibits and any Addendum(s)
attached to this Pledge Agreement are incorporated by this reference.

IDENTIVE GROUP, INC., a Delaware    HIRSCH ELECTRONICS LLC, a Delaware     
 company, as a Debtor         limited liability company, as a Debtor      By:
/s/ Brian Nelson    By: /s/ Brian Nelson           Name: Brian Nelson           
 Name: Brian Nelson           Its: Chief Financial Officer             Its:
Chief Financial Officer  IDONDEMAND, INC., a Delaware      corporation, as a
Debtor          By: /s/ Brian Nelson               Name: Brian Nelson           
     Its: Chief Financial Officer     




OPUS BANK, as Lender






By: /s/ Kevin McBride
Name: Kevin P. McBride
Its: Managing Director






Credit Agreement






H-18






Form of Stock Pledge Agreement




--------------------------------------------------------------------------------



EXHIBIT I




INTELLECTUAL PROPERTY SECURITY AGREEMENT

     THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated as of March 31, 2014, is made by IDENTIVE GROUP, INC., a
Delaware corporation (the “Company”), HIRSCH ELECTRONICS LLC, a Delaware limited
liability company (“Hirsch”), IDONDEMAND, INC., a Delaware corporation (“ID”
and, together with the Company and Hirsch, collectively herein referred to as
“Grantor” or “Debtor”), in favor of OPUS BANK, a California Commercial Bank
(“Opus" or “Lender") as Lender under that certain Credit Agreement dated as of
the date hereof between Debtor and Lender (as amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement"). Terms defined
in the Credit Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement.

     WHEREAS, as a condition precedent to the making of Loans by the Lender,
Grantor has executed and delivered that certain General Security Agreement dated
as of the date hereof between the Grantor and the Lender (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”).

     WHEREAS, under the terms of the Security Agreement, the Grantor has granted
a security interest in, among other property, certain intellectual property of
the Grantor to the Lender, and has agreed as a condition thereof to execute this
IP Security Agreement covering such intellectual property for recording with the
U.S. Patent and Trademark Office, the United States Copyright Office and other
governmental authorities.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor agrees as follows:

     SECTION 1. Grant of Security. Grantor hereby grants to the Lender a
security interest in and to all of Grantor’s right, title and interest in and to
the following (the “Collateral”):

     (i) the United States, international, and foreign patents, patent
applications and patent licenses set forth in Schedule A hereto (as such
Schedule A may be supplemented from time to time by supplements to the Security
Agreement and this IP Security Agreement, each such supplement, an “IP Security
Agreement Supplement”), executed and delivered by Grantor to the Lender from
time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof, and all rights
therein provided by international treaties or conventions (the “Patents”);

     (ii) the United States and foreign trademark and service mark
registrations, applications, and licenses set forth in Schedule B hereto (as
such Schedule B may be supplemented from time to time by IP Security Agreement
Supplements executed and delivered by Grantor to the Lender from time to time)
(the “Trademarks”);

--------------------------------------------------------------------------------

     (iii) the copyrights, United States and foreign copyright registrations and
applications and copyright licenses set forth in Schedule C hereto (as such
Schedule C may be supplemented from time to time by IP Security Agreement
Supplements executed and delivered by Grantor to the Lender from time to time)
(the “Copyrights”);

     (iv) any and all claims for damages for past, present and future
infringement, misappropriation or breach with respect to the Patents, Trademarks
and Copyrights, with the right, but not the obligation, to sue for and collect,
or otherwise recover, such damages; and



  (v) any and all proceeds of the foregoing.




Notwithstanding the foregoing, however, the Collateral shall not include any
intent-to-use trademarks, prior to the filing of a “Statement of Use” with
respect thereto if and solely to the extent that (and so long as) any such
intent-to-use trademark application would be rendered void by the attachment or
creation of a security interest in the right, title or interest of such Grantor
therein).

     SECTION 2. Security for Obligations. The grant of a security interest in,
the Collateral by Grantor under this IP Security Agreement secures the payment
of the Obligations (as defined in the Security Agreement) of Grantor now or
hereafter existing, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest (including any
interest that accrues after the commencement of bankruptcy), premiums,
penalties, fees, indemnifications, contract causes of action, costs, expenses or
otherwise.

     SECTION 3. Recordation. Grantor authorizes and requests that the Register
of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this IP Security Agreement.

     SECTION 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

     SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Lender with respect
to the Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated herein by reference as if fully set
forth herein.

     SECTION 6. Governing Law. This IP Security Agreement shall be governed by,
and construed in accordance with, the law of the State of California.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

Address for Notices:    IDENTIVE GROUP, INC., a Delaware      corporation, as a
Debtor  1900 - B Carnegie Avenue      Santa Ana, CA 92705      Attn: Brian
Nelson    By: /s/ Brian Nelson               Name: Brian Nelson             
 Its: Chief Financial Officer  Address for Notices:    HIRSCH ELECTRONICS LLC, a
Delaware           limited liability company, as a Debtor  1900 - B Carnegie
Avenue      Santa Ana, CA 92705      Attn: Brian Nelson    By: /s/ Brian Nelson 
             Name: Brian Nelson               Its: Chief Financial Officer 
Address for Notices:    IDONDEMAND, INC., a Delaware corporation,           as a
Debtor  1900 - B Carnegie Avenue      Santa Ana, CA 92705      Attn: Brian
Nelson    By: /s/ Brian Nelson               Name: Brian Nelson             
 Its: Chief Financial Officer 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Lender has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.



OPUS BANK, as Lender






By: /s/ Kevin McBride
Name: Kevin P. McBride
Its: Managing Director






Address for Notices:






19900 MacArthur Boulevard
12th Floor
Irvine, California 92612
Attn: Credit Administration




--------------------------------------------------------------------------------